     Case 2:19-cv-00617-KJM-AC Document 20-1 Filed 08/02/19 Page 1 of 80

 1   XAVIER BECERRA
     Attorney General of California
 2   MARK R. BECKINGTON
     Supervising Deputy Attorney General
 3   R. MATTHEW WISE, SBN 238485
     Deputy Attorney General
 4    1300 I Street, Suite 125
      P.O. Box 944255
 5    Sacramento, CA 94244-2550
      Telephone: (916) 210-6046
 6    Fax: (916) 324-8835
      E-mail: Matthew.Wise@doj.ca.gov
 7   Attorneys for Defendant Attorney General Xavier
     Becerra
 8

 9
                               IN THE UNITED STATES DISTRICT COURT
10
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
11

12

13

14   MARK BAIRD and RICHARD                                    Case No. 2:19-cv-00617-KJM-AC
     GALLARDO,
15                                                        DECLARATION OF R. MATTHEW
                                              Plaintiffs, WISE IN SUPPORT OF DEFENDANT’S
16                                                        OPPOSITION TO PLAINTIFFS’
                    v.                                    MOTION FOR PRELIMINARY
17                                                        INJUNCTION

18   XAVIER BECERRA, in his official capacity
     as Attorney General of the State of
19   California, and DOES 1-10,                         Date:                 September 6, 2019
                                                        Time:                 10:00 a.m.
20                                           Defendant. Courtroom:            3
                                                        Judge:                Kimberly J. Mueller
21                                                      Trial Date:           None set
                                                        Action Filed:         April 9, 2019
22

23

24

25

26

27

28
                                                           1
           Decl. of R. Matthew Wise in Support of Def.’s Opp’n to Pls.’ Mot. for Prelim. Inj. (2:19-cv-00617-KJM-AC)
     Case 2:19-cv-00617-KJM-AC Document 20-1 Filed 08/02/19 Page 2 of 80

 1         I, R. Matthew Wise, declare as follows:

 2         1.    I am a Deputy Attorney General in the California Attorney General’s Office. I

 3   represent Defendant Xavier Becerra, in his official capacity as Attorney General of California, in

 4   the above-captioned matter. I have personal knowledge of each fact stated in this declaration, and

 5   if called as a witness I could and would testify competently thereto.

 6         2.    Attached hereto as Exhibit 1 is a true and correct copy of “Right-to-Carry Laws and

 7   Violent Crime: A Comprehensive Assessment Using Panel Data and a State-Level Synthetic

 8   Control Analysis,” by Stanford Law Professor John J. Donohue III, et al., an article published in

 9   the April 2019 issue of the Journal of Empirical Legal Studies.

10         3.    Attached hereto as Exhibit 2 is a true and correct copy of “RTC Laws Increase

11   Violent Crime: Moody and Marvell Have Missed the Target,” by Donohue, et al., an article

12   published in the March 2019 issue of Econ Journal Watch.

13         4.    Attached hereto as Exhibit 3 is a true and correct copy of “Easiness of Legal Access

14   to Concealed Firearm Permits and Homicide Rates in the United States,” by Boston University

15   Professor of Public Health Michael Siegel, et al., an article published in the December 2017 issue

16   of the American Journal of Public Health.

17         I declare under penalty of perjury that the foregoing is true and correct. Executed on

18   August 2, 2019, at Sacramento, California.

19                                                       /s/ R. Matthew Wise
                                                        R. MATTHEW WISE
20

21

22

23

24

25

26

27   SA2019101934
     13961031.docx
28
                                                           2
           Decl. of R. Matthew Wise in Support of Def.’s Opp’n to Pls.’ Mot. for Prelim. Inj. (2:19-cv-00617-KJM-AC)
Case 2:19-cv-00617-KJM-AC Document 20-1 Filed 08/02/19 Page 3 of 80




             EXHIBIT 1
CaseJournal
      2:19-cv-00617-KJM-AC
            of Empirical Legal Studies Document 20-1 Filed 08/02/19 Page 4 of 80
     Volume 16, Issue 2, 198–247, April 2019




     Right-to-Carry Laws and Violent Crime:
     A Comprehensive Assessment Using
     Panel Data and a State-Level Synthetic
     Control Analysis
     John J. Donohue, Abhay Aneja, and Kyle D. Weber*


          This article uses more complete state panel data (through 2014) and new statistical tech-
          niques to estimate the impact on violent crime when states adopt right-to-carry (RTC)
          concealed handgun laws. Our preferred panel data regression specification, unlike the sta-
          tistical model of Lott and Mustard that had previously been offered as evidence of crime-
          reducing RTC laws, both satisfies the parallel trends assumption and generates statistically
          significant estimates showing RTC laws increase overall violent crime. Our synthetic control
          approach also finds that RTC laws are associated with 13–15 percent higher aggregate vio-
          lent crime rates 10 years after adoption. Using a consensus estimate of the elasticity of
          crime with respect to incarceration of 0.15, the average RTC state would need to roughly
          double its prison population to offset the increase in violent crime caused by RTC
          adoption.


     I. Introduction
     For two decades, there has been a spirited academic debate over whether “shall-
     issue” concealed carry laws (also known as right-to-carry or RTC laws) have an impor-
     tant impact on crime. The “More Guns, Less Crime” hypothesis originally articulated
     by John Lott and David Mustard (1997) claimed that RTC laws decreased violent



     *Address correspondence to John J. Donohue, Stanford Law School, 559 Nathan Abbott Way, Stanford, CA 94305;
     email: donohue@law.stanford.edu. Abhay Aneja, Haas School of Business, 2220 Piedmont Avenue, Berkeley, CA
     94720; email: aaneja@law.stanford.edu; Kyle D. Weber, Columbia University, 420 W. 118th Street, New York, NY
     10027; email: kdw2126@columbia.edu.
        We thank Phil Cook, Dan Ho, Stefano DellaVigna, Rob Tibshirani, Trevor Hastie, Stefan Wager, Jeff Strnad,
     and participants at the 2011 Conference of Empirical Legal Studies (CELS), 2012 American Law and Economics
     Association (ALEA) Annual Meeting, 2013 Canadian Law and Economics Association (CLEA) Annual Meeting,
     2015 NBER Summer Institute (Crime), and the Stanford Law School faculty workshop for their comments and
     helpful suggestions. Financial support was provided by Stanford Law School. We are indebted to Alberto Abadie,
     Alexis Diamond, and Jens Hainmueller for their work developing the synthetic control algorithm and program-
     ming the Stata module used in this paper and for their helpful comments. The authors would also like to thank
     Alex Albright, Andrew Baker, Jacob Dorn, Bhargav Gopal, Crystal Huang, Mira Korb, Haksoo Lee, Isaac Rabbani,
     Akshay Rao, Vikram Rao, Henrik Sachs and Sidharth Sah who provided excellent research assistance, as well as
     Addis O’Connor and Alex Chekholko at the Research Computing division of Stanford’s Information Technology
     Services for their technical support.




                                                         198
Case 2:19-cv-00617-KJM-AC Document 20-1      Filed
                                    Right-to-Carry   08/02/19
                                                   Laws              Page199
                                                        and Violent Crime 5 of 80

      crime (possibly shifting criminals in the direction of committing more property
      crime to avoid armed citizens). This research may well have encouraged state legisla-
      tures to adopt RTC laws, arguably making the pair’s 1997 paper in the Journal of
      Legal Studies one of the most consequential criminological articles published in the
      last 25 years.
              The original Lott and Mustard paper as well as subsequent work by John Lott in his
      1998 book More Guns, Less Crime used a panel data analysis to support the theory that
      RTC laws reduce violent crime. A large number of papers examined the Lott thesis, with
      decidedly mixed results. An array of studies, primarily those using the limited data ini-
      tially employed by Lott and Mustard for the period 1977–1992 and those failing to adjust
      their standard errors by clustering, supported the Lott and Mustard thesis, while a host
      of other papers were skeptical of the Lott findings.1
              It was hoped that the 2005 National Research Council report Firearms and Violence:
      A Critical Review (hereafter the NRC Report) would resolve the controversy over the
      impact of RTC laws, but this was not to be. While one member of the committee—James
      Q. Wilson—did partially endorse the Lott thesis by saying there was evidence that mur-
      ders fell when RTC laws were adopted, the other 15 members of the panel pointedly criti-
      cized Wilson’s claim, saying that “the scientific evidence does not support his position.”
      The majority emphasized that the estimated effects of RTC laws were highly sensitive to
      the particular choice of explanatory variables and thus concluded that the panel data evi-
      dence through 2000 was too fragile to support any conclusion about the true effects of
      these laws.
              This article answers the call of the NRC Report for more and better data and
      new statistical techniques to be brought to bear on the issue of the impact of RTC laws
      on crime. First, we revisit the state panel data evidence to see if extending the data for
      an additional 14 years, thereby providing additional crime data for prior RTC states as
      well as on 11 newly adopting RTC states, offers any clearer picture of the causal impact
      of allowing citizens to carry concealed weapons. We distill from an array of different
      panel data regressions for various crime categories for two time periods using two
      major sets of explanatory variables—including our preferred specification (DAW) and
      that of Lott and Mustard (LM)—a subset of regressions that satisfy the critical parallel
      trends assumption. All the statistically significant results from these regressions show
      RTC laws are associated with higher rates of overall violent crime, property crime, or
      murder.
              Second, to address some of the weaknesses of panel data models, we undertake an
      extensive synthetic control analysis in order to present the most complete and robust



      1
       In support of Lott and Mustard (1997), see Lott’s 1998 book More Guns, Less Crime (and the 2000 and 2010 edi-
      tions). Ayres and Donohue (2003) and the 2005 National Research Council report Firearms and Violence: A Critical
      Review dismissed the Lott/Mustard hypothesis as lacking credible statistical support, as did Aneja et al. (2011) (and
      Aneja et al. (2014) further expanding the latter). Moody and Marvell (2008) and Moody et al. (2014) continued to
      argue in favor of a crime-reducing effect of RTC laws, although Zimmerman (2014) and McElroy and Wang
      (2017) find that RTC laws increase violent crime and Siegel et al. (2017) find RTC laws increase murders, as dis-
      cussed in Section III.B.
Case200
     2:19-cv-00617-KJM-AC
         Donohue et al.   Document 20-1 Filed 08/02/19 Page 6 of 80

    results to guide policy in this area.2 This synthetic control methodology—first introduced
    in Abadie and Gardeazabal (2003) and expanded in Abadie et al. (2010, 2014)—uses a
    matching methodology to create a credible “synthetic control” based on a weighted aver-
    age of other states that best matches the prepassage pattern of crime for each “treated”
    state, which can then be used to estimate the likely path of crime if RTC-adopting states
    had not adopted an RTC law. By comparing the actual crime pattern for RTC-adopting
    states with the estimated synthetic controls in the postpassage period, we derive year-by-
    year estimates for the impact of RTC laws in the 10 years following adoption.3
            To preview our major findings, the synthetic control estimate of the average impact
    of RTC laws across the 33 states that adopt between 1981 and 20074 indicates that violent
    crime is substantially higher after 10 years than would have been the case had the RTC
    law not been adopted. Essentially, for violent crime, the synthetic control approach pro-
    vides a similar portrayal of RTC laws as that provided by the DAW panel data model and
    undermines the results of the LM panel data model. According to the aggregate synthetic
    control models—regardless of whether one uses the DAW or LM covariates—RTC laws
    led to increases in violent crime of 13–15 percent after 10 years, with positive but not sta-
    tistically significant effects on property crime and murder. The median effect of RTC
    adoption after 10 years is 12.3 percent if one considers all 31 states with 10 years worth of
    data and 11.1 percent if one limits the analysis to the 26 states with the most compelling
    prepassage fit between the adopting states and their synthetic controls. Comparing our
    DAW specification findings with the results generated using placebo treatments, we are
    able to reject the null hypothesis that RTC laws have no impact on aggregate violent
    crime.
            The structure of the article proceeds as follows. Section II begins with a discussion
    of the ways in which increased carrying of guns could either dampen crime (by thwarting
    or deterring criminals) or increase crime by directly facilitating violence or aggression by
    permit holders (or others), greatly expanding the loss and theft of guns, and burdening
    the functioning of the police in ways that diminish their effectiveness in controlling
    crime. We then show that a simple comparison of the drop in violent crime from




    2
     Abadie et al. (2014) identify a number of possible problems with panel regression techniques, including the dan-
    ger of extrapolation when the observable characteristics of the treated area are outside the range of the
    corresponding characteristics for the other observations in the sample.

    3
     The accuracy of this matching can be qualitatively assessed by examining the root mean square prediction error
    (RMSPE) of the synthetic control in the pretreatment period (or a variation on this RMSPE implemented in this
    article), and the statistical significance of the estimated treatment effect can be approximated by running a series
    of placebo estimates and examining the size of the estimated treatment effect in comparison to the distribution of
    placebo treatment effects.

    4
     Note that we do not supply a synthetic control estimate for Indiana, even though it passed its RTC law in 1980,
    owing to the fact that we do not have enough pretreatment years to accurately match the state with an appropriate
    synthetic control. Including Indiana as a treatment state, though, would not meaningfully change our results. Simi-
    larly, we do not generate synthetic control estimates for Iowa and Wisconsin (whose RTC laws went into effect in
    2011) or for Illinois (2014 RTC law), because of the limited postpassage data.
Case 2:19-cv-00617-KJM-AC Document 20-1      Filed
                                    Right-to-Carry   08/02/19
                                                   Laws              Page201
                                                        and Violent Crime 7 of 80

      1977–2014 in the states that have resisted the adoption of RTC laws is almost an order of
      magnitude greater than in RTC-adopting states (a 42.3 percent drop vs. a 4.3 percent
      drop), although a spartan panel data model with only state and year effects reduces the
      differential to 20.2 percent. Section III discusses the panel data results, showing that the
      DAW model indicates that RTC laws have increased violent and property crime, with wea-
      ker evidence that RTC laws increased homicide (but not non-gun homicide) over our
      entire data period, while both the DAW and the LM model provide statistically significant
      evidence that RTC laws have increased murder in the postcrack period.
             The remainder of the article shows that, using either the DAW or LM explanatory
      variables, the synthetic control approach uniformly supports the conclusion that RTC
      laws lead to substantial increases in violent crime. Section IV describes the details of our
      implementation of the synthetic control approach and shows that the mean and median
      estimates of the impact of RTC laws show greater than double-digit increases by the 10th
      year after adoption. Section V provides aggregate synthetic control estimates of the
      impact of RTC laws, and Section VI concludes.



      II. The Impact of RTC Laws: Theoretical
          Considerations and Simple Comparisons
      A. Gun Carrying and Crime

      1. Mechanisms of Crime Reduction

      Allowing citizens to carry concealed handguns can influence violent crime in a number
      of ways, some benign and some invidious. Violent crime can fall if criminals are deterred
      by the prospect of meeting armed resistance, and potential victims or armed bystanders
      may thwart or terminate attacks by either brandishing weapons or actually firing on the
      potential assailants. For example, in 2012, a Pennsylvania concealed carry permit holder
      became angry when he was asked to leave a bar because he was carrying a weapon and, in
      the ensuing argument, he shot two men, killing one, before another permit holder shot
      him (Kalinowski 2012). Two years later, a psychiatric patient in Pennsylvania killed his
      caseworker, and grazed his psychiatrist before the doctor shot back with his own gun,
      ending the assault by wounding the assailant (Associated Press 2014).
             The impact of the Pennsylvania RTC law is somewhat ambiguous in both these
      cases. In the bar shooting, it was a permit holder who started the killing and another who
      ended it, so the RTC law may actually have increased crime. The case of the doctor’s use
      of force is more clearly benign, although the RTC law may have made no difference: a
      doctor who routinely deals with violent and deranged patients would typically be able to
      secure a permit to carry a gun even under a may-issue regime. Only a statistical analysis
      can reveal whether in aggregate extending gun carrying beyond those with a demon-
      strated need and good character, as shall-issue laws do, imposes or reduces overall costs.
             Some defensive gun uses can be socially costly and contentious even if they do avoid a
      robbery or an assault. For example, in 1984, when four teens accosted Bernie Goetz on a
      New York City subway, he prevented an anticipated robbery by shooting all four,
Case202
     2:19-cv-00617-KJM-AC
         Donohue et al.   Document 20-1 Filed 08/02/19 Page 8 of 80

    permanently paralyzing one.5 In 2010, a Pennsylvania concealed carry holder argued that he
    used a gun to thwart a beating. After a night out drinking, Gerald Ung, a 28-year-old Temple
    University law student, shot a 23-year-old former star lacrosse player from Villanova, Eddie
    DiDonato, when DiDonato rushed Ung angrily and aggressively after an altercation that
    began when DiDonato was bumped while doing chin ups on scaffolding on the street in Phil-
    adelphia. When prosecuted, Ung testified that he always carried his loaded gun when he
    went out drinking. A video of the incident shows that Ung was belligerent and had to be
    restrained by his friends before the dispute became more physical, which raises the question
    of whether his gun carrying contributed to his belligerence, and hence was a factor that pre-
    cipitated the confrontation. Ung, who shot DiDonato six times, leaving DiDonato partially
    paralyzed with a bullet lodged in his spine, was acquitted of attempted murder, aggravated
    assault, and possessing an instrument of crime (Slobodzian 2011). While Ung avoided crimi-
    nal liability and a possible beating, he was still prosecuted and then hit with a major civil
    action, and the incident did impose significant social costs, as shootings frequently do.6
           In any event, the use of a gun by a concealed carry permit holder to thwart a crime
    is a statistically rare phenomenon. Even with the enormous stock of guns in the United
    States, the vast majority of the time that someone is threatened with violent crime no gun
    will be wielded defensively. A five-year study of such violent victimizations in the United
    States found that victims reported failing to defend or to threaten the criminal with a
    gun 99.2 percent of the time—this in a country with 300 million guns in civilian hands
    (Planty & Truman 2013). Adding 16 million permit holders who often dwell in low-crime
    areas may not yield many opportunities for effective defensive use for the roughly 1 per-
    cent of Americans who experience a violent crime in a given year, especially since crimi-
    nals can attack in ways that preempt defensive measures.7

    2. Mechanisms of Increasing Crime

    Since the statistical evidence presented in this article suggests that the benign effects of
    RTC laws are outweighed by the harmful effects, we consider five ways in which RTC laws
    could increase crime: (a) elevated crime by RTC permit holders or by others, which can
    be induced by the greater belligerence of permit holders that can attend gun carrying or
    even through counterproductive attempts by permit holders to intervene protectively;
    (b) increased crime by those who acquire the guns of permit holders via loss or theft;
    (c) a change in culture induced by the hyper-vigilance about one’s rights and the need


    5
     The injury to Darrell Cabey was so damaging that he remains confined to a wheelchair and functions with the
    intellect of an eight-year-old, for which he received a judgment of $43 million against Goetz, albeit without satisfac-
    tion (Biography.com 2016).

    6
     According to the civil lawsuit brought by DiDonato, his injuries included “severe neurological impairment, inabil-
    ity to control his bowels, depression and severe neurologic injuries” (Lat 2012).

    7
     Even big city police officers rarely need to fire a weapon despite their far greater exposure to criminals. According
    to a 2016 Pew Research Center survey of 7,917 sworn officers working in departments with 100 or more officers,
    “only about a quarter (27%) of all officers say they have ever fired their service weapon while on the job” (Morin &
    Mercer 2017).
Case 2:19-cv-00617-KJM-AC Document 20-1      Filed
                                    Right-to-Carry   08/02/19
                                                   Laws              Page203
                                                        and Violent Crime 9 of 80

      to avenge wrongs that the gun culture can nurture; (d) elevated harm as criminals
      respond to the possibility of armed resistance by increasing their gun carrying and esca-
      lating their level of violence; and (e) all of the above factors will either take up police
      time or increase the risks the police face, thereby impairing the crime-fighting ability of
      police in ways that can increase crime.


      a. Crime committed or induced by permit holders: RTC laws can lead to an increase in violent
      crime by increasing the likelihood a generally law-abiding citizen will commit a crime or increas-
      ing the criminal behavior of others. Moreover, RTC laws may facilitate the criminal conduct of
      those who generally have a criminal intent. We consider these two avenues below.

      i. The pathway from the law-abiding citizen
      Evidence from a nationally representative sample of 4,947 individuals indicates that Ameri-
      cans tend to overestimate their gun-related abilities. For example, 82.6 percent believed
      they were less likely than the average person to use a gun in anger. When asked about their
      “ability to responsibly own a handgun,” 50 percent of the respondents deemed themselves
      to be in the top 10 percent and 23 percent placed their ability within the top 1 percent of
      the U.S. population. Such overconfidence has been found to increase risk taking and could
      well lead to an array of socially harmful consequences ranging from criminal misconduct
      and gun accidents to lost or stolen guns (Stark & Sachau 2016).
              In a number of well-publicized cases, concealed carry permit holders have increased
      the homicide toll by killing someone with whom they became angry over an insignificant
      issue, ranging from merging on a highway and talking on a phone in a theater to playing
      loud music at a gas station (Lozano 2017; Levenson 2017; Scherer 2016). In one particu-
      larly tragic example in January 2019 at a bar in State College, Pennsylvania, a lawful permit
      holder, Jordan Witmer, got into a fight with his girlfriend. When a father and son sitting at
      the bar tried to intervene, Witmer killed both of them, shot his girlfriend in the chest, and
      fled. When his car crashed, Witmer broke into a nearby house, killed the 82-year-old
      homeowner, who was with his wife on their 60th wedding anniversary, and then killed him-
      self (Sauro 2019). Another such example occurred in July 2018 when Michael Drejka
      started to hassle a woman sitting in a car in a disabled parking spot while her husband and
      five-year-old son ran into a store. When the husband emerged, he pushed Drejka to the
      ground, who then killed him with a shot to the chest. The killing is caught on video and
      Drejka is being prosecuted for manslaughter in Clearwater, Florida (Simon 2018).
              When Philadelphia permit holder Louis Mockewich shot and killed a popular
      youth football coach (another permit holder carrying his gun) over a dispute concerning
      snow shoveling in January 2000, Mockewich’s car had an NRA bumper sticker reading
      “Armed with Pride” (Gibbons & Moran 2000). An angry young man, with somewhat of a
      paranoid streak, who has not yet been convicted of a crime or adjudicated as a “mental
      defective,” may be encouraged to carry a gun if he resides in an RTC state.8 That such


      8
       The Gun Control Act of 1968 prohibits gun possession by felons and adjudicated “mental defectives”
      (18 U.S.C. 922(d)(4), 2016).
Case 204
     2:19-cv-00617-KJM-AC
         Donohue et al.   Document 20-1 Filed 08/02/19 Page 10 of 80

    individuals will be more likely to be aggressive once armed and hence more likely to stim-
    ulate violence by others should not be surprising.
           Recent evidence suggests that as gun carrying is increasing with the proliferation of
    RTC laws, road rage incidents involving guns are rising (Biette-Timmons 2017; Plumlee
    2012). Incidents in which “someone in a car brandished a gun in a threatening manner
    or fired a gun at another driver or passenger have more than doubled in the last three
    years, from 247 in 2014 to 620 in 2016 …. The highest-profile recent road rage incidents
    involved two NFL players, Joe McKnight and Will Smith, killed … in separate road rage
    shootings in New Orleans” (Shen 2017).9 In the nightmare case for RTC, two Michigan
    permit-holding drivers pulled over to battle over a tailgating dispute in September 2013
    and each shot and killed the other (Stuart 2013). Without Michigan’s RTC law, this
    would likely have not been a double homicide. Indeed, two studies—one for Arizona and
    one for the nation as a whole—found that “the evidence indicates that those with guns in
    the vehicle are more likely to engage in ‘road rage’” (Hemenway et al. 2006; Miller et al.
    2002).10 These studies may suggest either that gun carrying emboldens more aggressive
    behavior or reflects a selection effect for more aggressive individuals.11 If this is correct,
    then it may not be a coincidence that there are so many cases in which a concealed carry
    holder acts belligerently and is shot by another permit holder.12


    9
     Joe McNight and Ronald Gasser were arguing through their open car windows as they drove for miles. When they
    were both stopped at a red light, McNight walked over to Gasser’s car, and the “two argued through the passenger-
    side window until Gasser pulled a gun from between his seat and the center console and shot McKnight three
    times.” Gasser was convicted of manslaughter and sentenced to a prison term of 30 years (Calder 2018).

    10
      A perfect illustration was provided by 25-year-old Minnesota concealed carry permit holder Alexander Weiss, who
    got into an argument after a fender bender caused by a 17-year-old driver. Since the police had been called, it is
    hard to imagine that this event could end tragically—unless someone had a gun. Unfortunately, Weiss, who had a
    bumper sticker on his car saying “Gun Control Means Hitting Your Target,” killed the 17-year-old with one shot to
    the chest and has been charged with second-degree murder (KIMT 2018).

    11
      While concealed carry permit holders should be free of any felony conviction, and thus show a lower overall rate
    of violence than a group that contains felons, a study in Texas found that when permit holders do commit a crime,
    it tends to be a severe one: “the concentration of convictions for weapons offenses, threatening someone with a
    firearm, and intentionally killing a person stem from the ready availability of a handgun for CHL holders”
    (Phillips et al. 2013). See, for example, a Texas permit holder who told police he shot a man in the head at an
    IHOP restaurant in Galveston because “he was annoyed by the noise the victim and others were making just a table
    away” (ABC News 2018).

    12
      We have just cited three of them: the 2012 Pennsylvania bar shooting, the 2000 Philadelphia snow-shoveling dis-
    pute, and the 2013 Michigan road-rage incident. Here are two more. Former NFL player Will Smith, a concealed
    carry permit holder with a loaded gun in his car, was engaged in a road rage incident with another permit holder,
    who killed him with seven shots in the back and one into his side and shot his wife, hitting both knees. The
    shooter was convicted of manslaughter and sentenced to 25 years in prison (Lane 2018). In yet another recent
    case, two permit holders glowered at each other in a Chicago gas station, and when one drew his weapon, the sec-
    ond man pulled out his own gun and killed the 43-year-old instigator, who died in front of his son, daughter, and
    pregnant daughter-in-law (Hernandez 2017). A video of the encounter can be found at https://www.youtube.
    com/watch?v=I2j9vvDHlBU. According to the police report obtained by the Chicago Tribune, a bullet from the gun
    exchange broke the picture window of a nearby garden apartment and another shattered the window of a car with
    four occupants that was driving past the gas station. No charges were brought against the surviving permit holder,
    who shot first but in response to the threat initiated by the other permit holder.
Case 2:19-cv-00617-KJM-AC Document 20-1     FiledLaws
                                    Right-to-Carry 08/02/19       Page 205
                                                      and Violent Crime 11 of 80

             In general, the critique that the relatively low number of permit revocations proves
      that permit holders do not commit enough crime to substantially elevate violent criminal-
      ity is misguided for a variety of reasons. First, only a small fraction of 1 percent of Ameri-
      cans commits a gun crime each year, so we do not expect even a random group of
      Americans to commit much crime, let alone a group purged of convicted felons. None-
      theless, permit revocations clearly understate the criminal misconduct of permit holders,
      since not all violent criminals are caught and we have just seen five cases where six permit
      holders were killed, so no permit revocation or criminal prosecution would have
      occurred regardless of any criminality by the deceased.13 Second, and perhaps more
      importantly, RTC laws increase crime by individuals other than permit holders in a vari-
      ety of ways. The messages of the gun culture, perhaps reinforced by the adoption of RTC
      laws, can promote fear and anger, which are emotions that can invite more hostile con-
      frontations leading to violence. For example, if permit holder George Zimmerman has-
      sled Trayvon Martin only because Zimmerman was armed, then the presence of
      Zimmerman’s gun could be deemed to have encouraged a hostile confrontation, regard-
      less of who ultimately becomes violent.14
             Even well-intentioned interventions by permit holders intending to stop a
      crime have elevated the crime count when they ended with the permit
      holder either being killed by the criminal15 or shooting an innocent party by



      13
        In addition, NRA-advocated state laws that ban the release of information about whether those arrested for even
      the most atrocious crimes are RTC permit holders make it extremely difficult to monitor their criminal conduct.

      14
        Psychologists have found that the very act of carrying a gun tends to distort perceptions of reality in a way that
      exaggerates perceived threats. “We have shown here that … the act of wielding a firearm raises the likelihood that
      nonthreatening objects will be perceived as threats. This bias can clearly be horrific for victims of accidental shoot-
      ings” (Witt & Brockmole 2012). As one permit holder explained: “a gun causes its bearer to see the world differ-
      ently. A well-lit city sidewalk full of innocent pedestrians becomes a scene—a human grouping one of whose
      constituents you might need to shoot. Something good in yourself is, by this means, sacrificed. And more. In a sud-
      den, unwieldy hauling-out of your piece, or just by having your piece in your pocket, you can fumble around and
      shoot yourself, as often happens and isn’t at all funny. Or you might shoot some little girl on a porch across the
      street or two streets away, or five streets away. Lots and lots of untoward things can happen when you’re legally car-
      rying a concealed firearm. One or two of them might turn out to be beneficial—to you. But a majority are benefi-
      cial to neither man nor beast. Boats are said, by less nautical types, always to be seeking a place to sink. Guns—no
      matter who has them—are always seeking an opportunity to go off. Anybody who says different is a fool or a liar or
      both” (Ford 2016).

      15
        In 2016 in Arlington, Texas, a man in a domestic dispute shot at a woman and then tried to drive off (under Texas
      law it was lawful for him to be carrying his gun in his car, even though he did not have a concealed carry permit.)
      When he was confronted by a permit holder, the shooter slapped the permit holder’s gun out of his hand and then
      killed him with a shot to the head. Shortly thereafter, the shooter turned himself into the police (Mettler 2016). Sim-
      ilarly, when armed criminals entered a Las Vegas Walmart in 2014 and told everyone to get out because “[t]his is a
      revolution,” one permit holder told his friend he would stay to confront the threat. He was gunned down shortly
      before the police arrived, adding to the death toll rather than reducing it (NBC News 2014). Finally, in January
      2010, Stephen Sharp arrived at work at a St. Louis power plant just as co-worker Timothy Hendron began firing at
      fellow workers with an AK-47. Retrieving a pistol from his truck, Sharp opened fire at Hendron, and fecklessly dis-
      charged all six rounds from across the parking lot. Unharmed, Hendron returned fire, grievously wounding Sharp
      and continuing his rampage unabated. When the police arrived, there was “no clear distinction between attacker
      and victims.” In the end, Hendron killed three and wounded five before killing himself (Byers 2010).
Case 206
     2:19-cv-00617-KJM-AC
         Donohue et al.   Document 20-1 Filed 08/02/19 Page 12 of 80

    mistake.16 Indeed, an FBI study of 160 active shooter incidents found that in almost half
    (21 of 45) the situations in which police engaged the shooter to end the threat, law
    enforcement suffered casualties, totaling nine killed and 28 wounded (Blair & Schweit
    2014). One would assume the danger to an untrained permit holder trying to confront
    an active shooter would be greater than that of a trained professional, which may in part
    explain why effective intervention in such cases by permit holders to thwart crime is so
    rare. Although the same FBI report found that in 21 of a total of 160 active shooter inci-
    dents between 2000 and 2013, “the situation ended after unarmed citizens safely and suc-
    cessfully restrained the shooter,” there was only one case—in a bar in Winnemucca,
    Nevada in 2008—in which a private armed citizen other than an armed security guard
    stopped a shooter, and that individual was an active-duty Marine (Holzel 2008).

    ii. The pathway from those harboring criminal intent
    Over the 10-year period from May 2007 through January 2017, the Violence Policy Center
    (2017) lists 31 instances in which concealed carry permit holders killed three or more indi-
    viduals in a single incident. Many of these episodes are disturbingly similar in that there was
    substantial evidence of violent tendencies and/or serious mental illness, but no effort was
    made to even revoke the carry permit, let alone take effective action to prevent access to
    guns. For example, on January 6, 2017, concealed handgun permit holder Esteban Santiago,
    26, killed five and wounded six others at the Fort Lauderdale-Hollywood Airport, before sit-
    ting on the floor and waiting to be arrested as soon as he ran out of ammunition. In the year
    prior to the shooting, police in Anchorage, Alaska, charged Santiago with domestic violence,
    and visited the home five times for various other complaints (KTUU 2017). In November
    2016, Santiago entered the Anchorage FBI office and spoke of “mind control” by the CIA
    and having “terroristic thoughts” (Hopkins 2017). Although the police took his handgun at
    the time, it was returned to him on December 7, 2016 after Santiago spent four days in a
    mental health facility because, according to federal officials, “there was no mechanism in fed-
    eral law for officers to permanently seize the weapon”17 (Boots 2017). Less than a month
    later, Santiago flew with his gun to Florida and opened fire in the baggage claim area.18
            In January 2018, the FBI charged Taylor Wilson, a 26-year-old Missouri concealed
    carry permit holder, with terrorism on an Amtrak train when, while carrying a loaded


    16
      In 2012, “a customer with a concealed handgun license … accidentally shot and killed a store clerk” during an
    attempted robbery in Houston (MacDonald 2012). Similarly, in 2015, also in Houston, a bystander who drew his
    weapon upon seeing a carjacking incident ended up shooting the victim in the head by accident (KHOU 2015).
    An episode in June 2017 underscored that interventions even by well-trained individuals can complicate and exac-
    erbate unfolding crime situations. An off-duty Saint Louis police officer with 11 years of service was inside his
    home when he heard the police exchanging gunfire with some car thieves. Taking his police-issued weapon, he
    went outside to help, but as he approached he was told by two officers to get on the ground and then shot in the
    arm by a third officer who “feared for his safety” (Hauser 2017).

    17
      Moreover, in 2012, Puerto Rican police confiscated Santiago’s handguns and held them for two years before
    returning them to him in May 2014, after which he moved to Alaska (Clary et al. 2017).

    18
      For a similar story of repeated gun violence and signs of mental illness by a concealed carry permit holder, see
    the case of Aaron Alexis, who murdered 12 at the Washington Navy Yard in September 2013 (Carter et al. 2013).
Case 2:19-cv-00617-KJM-AC Document 20-1     FiledLaws
                                    Right-to-Carry 08/02/19       Page 207
                                                      and Violent Crime 13 of 80

      weapon, he tried to interfere with the brakes and controls of the moving train. According
      to the FBI, Wilson had (1) previously joined an “alt-right” neo-Nazi group and traveled to
      the Unite the Right rally in Charlottesville, Virginia in August 2017; (2) indicated his
      interest in “killing black people” and was the perpetrator of a road-rage incident in which
      he pointed a gun at a black woman for no apparent reason while driving on an interstate
      highway in April 2016; and (3) possessed devices and weapons “to engage in criminal
      offenses against the United States.” Research is needed to analyze whether having a per-
      mit to legally carry weapons facilitates such criminal designs (Pilger 2018).
             In June 2017, Milwaukee Police Chief Ed Flynn pointed out that criminal gangs have
      taken advantage of RTC laws by having gang members with clean criminal records obtain
      concealed carry permits and then hold the guns after they are used by the active criminals
      (Officer.com 2017). Flynn was referring to so-called human holsters who have RTC permits
      and hold guns for those barred from possession. For example, Wisconsin permit holder Darrail
      Smith was stopped three times while carrying guns away from crime scenes before police finally
      charged him with criminal conspiracy. In the second of these, Smith was “carrying three loaded
      guns, including one that had been reported stolen,” but that was an insufficient basis to charge
      him with a crime or revoke his RTC permit (DePrang 2015). Having a “designated permit
      holder” along to take possession of the guns when confronted by police may be an attractive
      benefit for criminal elements acting in concert (Fernandez et al. 2015; Luthern 2015).

      b. Increased gun thefts: The most frequent occurrence each year involving crime and a
      good guy with a gun is not self-defense but rather the theft of the good guy’s gun, which
      occurs hundreds of thousands of times each year.19 Data from a nationally representative
      web-based survey conducted in April 2015 of 3,949 subjects revealed that those who car-
      ried guns outside the home had their guns stolen at a rate over 1 percent per year
      (Hemenway et al. 2017). Given the current level of roughly 16 million permit holders, a
      plausible estimate is that RTC laws result in permit holders furnishing more than 100,000
      guns per year to criminals.20 As Phil Cook has noted, the relationship between gun theft
      and crime is a complicated one for which few definitive data are currently available (Cook


      19
        According to Larry Keane, senior vice president of the National Shooting Sports Foundation (a trade group that
      represents firearms manufacturers): “There are more guns stolen every year than there are violent crimes commit-
      ted with firearms.” More than 237,000 guns were reported stolen in the United States in 2016, according to the
      FBI’s National Crime Information Center. The actual number of thefts is obviously much higher since many gun
      thefts are never reported to police, and “many gun owners who report thefts do not know the serial numbers on
      their firearms, data required to input weapons into the NCIC.” The best survey estimated 380,000 guns were stolen
      annually in recent years, but given the upward trend in reports to police, that figure likely understates the current
      level of gun thefts (Freskos 2017b). According to National Crime Information Center data, the number of guns
      reported stolen nationally jumped 60 percent between 2007 and 2016 (Freskos 2018a).

      20
         While the Hemenway et al. study is not large enough and detailed enough to provide precise estimates, it estab-
      lishes that those who have carried guns in the last month are more likely to have them stolen. A recent Pew
      Research Survey found that 26 percent of American gun owners say they carry a gun outside of their home “all or
      most of the time” (Igielnik & Brown 2017, surveying 3,930 U.S. adults, including 1,269 gun owners). If 1 percent
      of 16 million permit holders have guns stolen each year, that would suggest 160,000 guns were stolen. Only guns
      stolen outside the home would be attributable to RTC laws, so a plausible estimate of guns stolen per year owing
      to gun carrying outside the home might be 100,000.
Case 208
     2:19-cv-00617-KJM-AC
         Donohue et al.   Document 20-1 Filed 08/02/19 Page 14 of 80

    2018). But if there was any merit to the outrage over the loss of about 1,400 guns during the
    Fast and Furious program that began in 2009 and the contribution that these guns made to
    crime (primarily in Mexico), it highlights the severity of the vastly greater burdens of guns
    lost by and stolen from U.S. gun carriers.21 A 2013 report from the Bureau of Alcohol,
    Tobacco, Firearms, and Explosives concluded that “lost and stolen guns pose a substantial
    threat to public safety and to law enforcement. Those that steal firearms commit violent
    crimes with stolen guns, transfer stolen firearms to others who commit crimes, and create an
    unregulated secondary market for firearms, including a market for those who are prohibited
    by law from possessing a gun” (Office of the Director—Strategic Management 2013; Par-
    sons & Vargas 2017).
           For example, after Sean Penn obtained a permit to carry a gun, his car was stolen with
    two guns in the trunk. The car was soon recovered, but the guns were gone (Donohue 2003).
    In July 2015 in San Francisco, the theft of a gun from a car in San Francisco led to a killing of
    a tourist on a city pier that almost certainly would not have occurred if the lawful gun owner
    had not left it in the car (Ho 2015). Just a few months later, a gun stolen from an unlocked
    car was used in two separate killings in San Francisco and Marin in October 2015 (Ho & Wil-
    liams 2015). According to the National Crime Victimization Survey, in 2013 there were over
    660,000 auto thefts from households. More guns being carried in vehicles by permit holders
    means more criminals will be walking around with the guns stolen from permit holders.22
           As Michael Rallings, the top law enforcement official in Memphis, Tennessee, noted in
    commenting on the problem of guns being stolen from cars: “Laws have unintended conse-
    quences. We cannot ignore that as a legislature passes laws that make guns more accessible to
    criminals, that has a direct effect on our violent crime rate” (Freskos 2017a). An Atlanta police
    sergeant elaborated on this phenomenon: “Most of our criminals, they go out each and every
    night hunting for guns, and the easiest way to get them is out of people’s cars. We’re finding
    that a majority of stolen guns that are getting in the hands of criminals and being used to
    commit crimes were stolen out of vehicles” (Freskos 2017c). In 2015, 70 percent of guns
    reported stolen in Atlanta came from cars and trucks (Freskos 2016). Another Atlanta police
    officer stated that weapons stolen from cars “are used in crimes to shoot people, to rob peo-
    ple” because criminals find these guns to be easy to steal and hard to trace. “For them, it
    doesn’t cost them anything to break into a car and steal a gun” (Freskos 2016).23


    21
      “Of the 2,020 guns involved in the Bureau of Alcohol, Tobacco, Firearms, and Explosives probe dubbed ‘Opera-
    tion Fast and Furious,’ 363 have been recovered in the United States and 227 have been recovered in Mexico. That
    leaves 1,430 guns unaccounted for” (Schwarzschild & Griffin 2011). Wayne LaPierre of the NRA was quoted as say-
    ing: “These guns are now, as a result of what [ATF] did, in the hands of evil people, and evil people are commit-
    ting murders and crimes with these guns against innocent citizens” (Horwitz 2011).

    22
     In early December 2017, the sheriff in Jacksonville, Florida announced that his office knew of 521 guns that had
    been stolen so far in 2017—from unlocked cars alone! (Campbell 2017).

    23
      Examples abound: Tario Graham was shot and killed during a domestic dispute in February 2012 with a revolver
    stolen weeks earlier out of pickup truck six miles away in East Memphis (Perrusquia 2017). In Florida, a handgun
    stolen from an unlocked Honda Accord in mid-2014 helped kill a police officer a few days before Christmas that
    year (Sampson 2014). A gun stolen from a parked car during a Mardi Gras parade in 2017 was used a few days later
    to kill 15-year-old Nia Savage in Mobile, Alabama, on Valentine’s Day (Freskos 2017a).
Case 2:19-cv-00617-KJM-AC Document 20-1     FiledLaws
                                    Right-to-Carry 08/02/19       Page 209
                                                      and Violent Crime 15 of 80

           Of course, the permit holders whose guns are stolen are not the killers, but they
      can be the but-for cause of the killings. Lost, forgotten, and misplaced guns are another
      dangerous byproduct of RTC laws.24

      c. Enhancing a culture of violence: The South has long had a higher rate of violent crime
      than the rest of the country. For example, in 2012, while the South had about one-
      quarter of the U.S. population, it had almost 41 percent of the violent crime reported to
      police (Fuchs 2013). Social psychologists have argued that part of the reason the South
      has a higher violent crime rate is that it has perpetuated a “subculture of violence” predi-
      cated on an aggrandized sense of one’s rights and honor that responds negatively to per-
      ceived insults. A famous experiment published in the Journal of Personality and Social
      Psychology found that southern males were more likely than northern males to respond
      aggressively to being bumped and insulted. This was confirmed by measurement of their
      stress hormones and their frequency of engaging in aggressive or dominant behavior
      after being insulted (Cohen et al. 1996). To the extent that RTC laws reflect and encour-
      age this cultural response, they can promote violent crime not only by permit holders,
      but by all those with or without guns who are influenced by this crime-inducing
      worldview.
             Even upstanding citizens, such as Donald Brown, a 56-year-old retired Hartford fire-
      fighter with a distinguished record of service, can fall prey to the notion that resort to a law-
      ful concealed weapon is a good response to a heated argument. Brown was sentenced to
      seven years in prison in January 2018 by a Connecticut judge who cited his “poor judgment
      on April 24, 2015, when he drew his licensed 9mm handgun and fired a round into the
      abdomen of Lascelles Reid, 33.” The shooting was prompted by a dispute “over renovations
      Reid was performing at a house Brown owns” (Owens 2018). Once again, we see that the
      RTC permit was the pathway to serious violent crime by a previously law-abiding citizen.

      d. Increasing violence by criminals: The argument for RTC laws is often predicated on the
      supposition that they will encourage good guys to have guns, leading only to benign
      effects on the behavior of bad guys. This is highly unlikely to be true.25 Indeed, the


      24
        The growing TSA seizures in carry-on luggage are explained by the increase in the number of gun carriers who sim-
      ply forget they have a gun in their luggage or briefcase (Williams & Waltrip 2004). A chemistry teacher at Marjory
      Stoneman Douglas High School in Parkland, Florida, who had said he would be willing to carry a weapon to protect
      students at the school, was criminally charged for leaving a loaded pistol in a public restroom. The teacher’s 9mm
      Glock was discharged by an intoxicated homeless man who found it in the restroom (Stanglin 2018).

      25
        Consider in this regard, David Friedman’s theoretical analysis of how right-to-carry laws will reduce violent crime: “Sup-
      pose one little old lady in ten carries a gun. Suppose that one in ten of those, if attacked by a mugger, will succeed in kill-
      ing the mugger instead of being killed by him—or shooting herself in the foot. On average, the mugger is much more
      likely to win the encounter than the little old lady. But—also on average—every hundred muggings produce one dead
      mugger. At those odds, mugging is a very unattractive profession—not many little old ladies carry enough money in their
      purses to justify one chance in a hundred of being killed getting it. The number of muggers—and muggings—declines
      drastically, not because all of the muggers have been killed but because they have, rationally, sought safer professions”
      (Friedman 1990). There is certainly no empirical support for the conjecture that muggings will “decline drastically” in
      the wake of RTC adoption. What Friedman’s analysis overlooks is that muggers can decide not to mug (which is what
      Friedman posits) or they can decide to initiate their muggings by cracking the old ladies over the head or by being
Case 210
     2:19-cv-00617-KJM-AC
         Donohue et al.   Document 20-1 Filed 08/02/19 Page 16 of 80

    evidence that gun prevalence in a state is associated with higher rates of lethal force by
    police (even controlling for homicide rates) suggests that police may be more fearful and
    shoot quicker when they are more likely to interact with an armed individual (Nagin
    forthcoming).26 Presumably, criminals would respond in a similar fashion, leading them
    to arm themselves more frequently, attack more harshly, and shoot more quickly when
    citizens are more likely to be armed. In one study, two-thirds of prisoners incarcerated
    for gun offenses “reported that the chance of running into an armed victim was very or
    somewhat important in their own choice to use a gun” (Cook et al. 2009). Such responses
    by criminals will elevate the toll of the crimes that do occur.
           Indeed, a panel data estimate over the years 1980 to 2016 reveals that the percentage
    of robberies committed with a firearm rises by 18 percent in the wake of RTC adoption (t =
    2.60).27 Our synthetic controls assessment similarly shows that the percentage of robberies
    committed with a firearm increases by 35 percent over 10 years (t = 4.48).28 Moreover, there
    is no evidence that RTC laws are reducing the overall level of robberies: the panel data anal-
    ysis associates RTC laws with a 9 percent higher level of overall robberies (t = 1.85) and the
    synthetic controls analysis suggests a 7 percent growth over 10 years (t = 1.19).


    e. Impairing police effectiveness: According to an April 2016 report of the Council of Eco-
    nomic Advisers: “Expanding resources for police has consistently been shown to reduce
    crime; estimates from economic research suggests that a 10% increase in police size
    decreases crime by 3 to 10%” (CEA 2016:4). In summarizing the evidence on fighting
    crime in the Journal of Economic Literature, Aaron Chalfin and Justin McCrary note that
    adding police manpower is almost twice as effective in reducing violent crime as it is in
    reducing property crime (Chalfin & McCrary 2017). Therefore, anything that RTC laws do
    to occupy police time, from processing permit applications to checking for permit validity
    to dealing with gunshot victims, inadvertent gun discharges, and the staggering number of
    stolen guns is likely to have an opportunity cost expressed in higher violent crime.
          The presence of more guns on the street can complicate the job of police as they
    confront (or shy away from) armed citizens. Daniel Nagin finds a pronounced positive
    association between statewide prevalence of gun ownership and police use of lethal force
    (Nagin forthcoming). A Minnesota police officer who stopped Philando Castile for a bro-
    ken taillight shot him seven times only seconds after Castile indicated he had a permit to
    carry a weapon because the officer feared the permit holder might be reaching for the


    prepared to shoot them if they start reaching for a gun (or even wear body armor). Depending on the response of the
    criminals to increased gun carrying by potential victims, the increased risk to the criminals may be small compared to the
    increased risk to the victims. Only an empirical evaluation can answer this question.

    26
     See footnotes 29–31 and accompanying text for examples of this pattern of police use of lethal force.

    27
     The panel data model uses the DAW explanatory variables set forth in Table 2.

    28
      The weighted average proportion of robberies committed by firearm in the year prior to RTC adoption (for
    states that adopted RTC between 1981 and 2014) is 36 percent while the similar proportion in 2014 for the same
    RTC states is 43 percent (and for non-RTC states is 29 percent).
Case 2:19-cv-00617-KJM-AC Document 20-1     FiledLaws
                                    Right-to-Carry 08/02/19       Page 211
                                                      and Violent Crime 17 of 80

      gun. Another RTC permit holder, stranded in his disabled car early one morning on a
      Florida highway exit ramp, grabbed the gun he had legally purchased three days earlier
      when a police officer in plainclothes pulled up in a van with tinted windows and no
      lights. “It was not immediately clear what happened after [the officer] got out of his van,
      but the permit holder at some point started running … and [the officer] fired six times,”
      killing the permit holder, whose body fell “about 80 to 100 feet from his vehicle,” with
      his undischarged handgun on the ground somewhere in between (Robles & Hauser
      2015). After a similar encounter between an officer and a permit holder, the officer
      asked the gun owner: “Do you realize you almost died tonight?” (Kaste 2019).29
             A policemen trying to give a traffic ticket has more to fear if the driver is armed. When
      a gun is found in a car in such a situation, a greater amount of time is needed to ascertain
      the driver’s status as a permit holder. A lawful permit holder who happens to have forgotten
      his permit may end up taking up more police time through arrest and/or other processing.
             Moreover, police may be less enthusiastic about investigating certain suspicious
      activities or engaging in effective crime-fighting actions given the greater risks that wide-
      spread gun carrying poses to them, whether from permit holders or the criminals who
      steal their guns.30 In a speech at the University of Chicago Law School in October 2015,
      then-FBI Director James Comey argued that criticism of overly aggressive policing led
      officers to back away from more involved policing, causing violent crime to rise
      (Donohue 2017a). If the more serious concern of being shot by an angry gun toter
      impairs effective policing, the prospect of increased crime following RTC adoption could
      be far more substantial than the issue that Comey highlighted.31


      29
        A permit to carry instructor has posted a YouTube video about “How to inform an officer you are carrying a
      handgun and live” that is designed to “keep yourself from getting shot unintentionally” by the police. The video,
      which has over 4.2 million views, has generated comments from non-Americans that it “makes the US look like a
      war zone” and leads to such unnatural and time-consuming behavior that “an English officer … would look at you
      like a complete freak” (Soderling 2016).

      30
        “Every law enforcement officer working today knows that any routine traffic stop, delivery of a warrant or court
      order, or response to a domestic disturbance anywhere in the country involving people of any race or age can put
      them face to face with a weapon. Guns are everywhere, not just in the inner city” (Wilson 2016). In offering an
      explanation for why the United States massively leads the developed world in police shootings, criminologist David
      Kennedy stated: “Police officers in the United States in reality need to be conscious of and are trained to be con-
      scious of the fact that literally every single person they come in contact with may be carrying a concealed firearm.”
      For example, police in England and Wales shot and killed 55 people over the 25-year period from 1990–2014,
      while in just the first 24 days of 2015, the United States (with six times the population) had a higher number of
      fatal shootings by police (Lopez 2018).

      31
        A vivid illustration of how even the erroneous perception that someone accosted by the police is armed can lead
      to deadly consequences is revealed in the chilling video of five Arizona police officers confronting an unarmed
      man they incorrectly believed had a gun. During the prolonged encounter, the officers shouted commands at an
      intoxicated 26-year-old father of two, who begged with his hands in the air not to be shot. The man was killed by
      five bullets when, following orders to crawl on the floor toward police, he paused to pull up his slipping pants. A
      warning against the open carry of guns issued by the San Mateo County, California, Sheriff’s Office makes the gen-
      eral point that law enforcement officers become hyper-vigilant when encountering an armed individual: “Should
      the gun carrying person fail to comply with a law enforcement instruction or move in a way that could be con-
      strued as threatening, the police are forced to respond in kind for their own protection. It’s well and good in hind-
      sight to say the gun carrier was simply ‘exercising their rights’ but the result could be deadly” (Lunny 2010).
Case 212
     2:19-cv-00617-KJM-AC
         Donohue et al.   Document 20-1 Filed 08/02/19 Page 18 of 80

           The presence of multiple gun carriers can also complicate police responses to mass
    shootings and other crimes. When police arrived at an Alabama mall in November 2018,
    they saw a 21-year-old concealed carry permit holder with gun drawn, and mistakenly
    killed him, thinking he was the shooter. In fact, the dead man had been assisting and
    protecting shoppers, and the real shooter escaped (McLaughlin & Holcombe 2018).
    Another benign intervention that ended in tragedy for the good guy with a gun occurred
    in July 2018 when police officers arrived as a “good Samaritan” with a concealed carry
    permit was trying to break up a fight in Portland, Oregon. The police saw the gun held
    by the permit holder—a Navy veteran, postal worker, and father of three—and in the
    confusion shot and killed him (Gueverra 2018).
           Good guys with guns also can interfere with police anti-crime efforts. For example,
    police reported that when a number of Walmart customers (fecklessly) pulled out their
    weapons during a shooting on November 1, 2017, their “presence ‘absolutely’ slowed the
    process of determining who, and how many, suspects were involved in the shootings, said
    Thornton [Colorado] police spokesman Victor Avila” (Simpson 2017).
           Similarly, in 2014, a concealed carry permit holder in Illinois fired two shots at a fleeing
    armed robber at a phone store, thereby interfering with a pursuing police officer. According
    to the police: “Since the officer did not know where the shots were fired from, he was forced
    to terminate his foot pursuit and take cover for his own safety” (Glanton & Sadovi 2014).
           Indeed, preventive efforts to get guns off the street in high-crime neighborhoods
    are less feasible when carrying guns is presumptively legal. The passage of RTC laws nor-
    malizes the practice of carrying guns in a way that may enable criminals to carry guns
    more readily without prompting a challenge, while making it harder for the police to
    know who is and who is not allowed to possess guns in public.
           Furthermore, negligent discharges of guns, although common, rarely lead to char-
    ges of violent crime but they can take up valuable police time for investigation and in
    determining whether criminal prosecution or permit withdrawal is warranted. For exam-
    ple, on November 16, 2017, Tennessee churchgoers were reflecting on the recent Texas
    church massacre in Sutherland Springs when a permit holder mentioned he always
    carries his gun, bragging that he would be ready to stop any mass shooter. While proudly
    showing his Ruger handgun, the permit holder inadvertently shot himself in the palm,
    causing panic in the church as the bullet “ripped through [his wife’s] lower left abdo-
    men, out the right side of her abdomen, into her right forearm and out the backside of
    her forearm. The bullet then struck the wall and ricocheted, landing under the wife’s
    wheelchair.” The gun discharge prompted a 911 call, which in the confusion made the
    police think an active shooting incident was underway. The result was that the local hos-
    pital and a number of schools were placed on lockdown for 45 minutes until the police
    finally ascertained that the shooting was accidental (Eltagouri 2017).32


    32
      Negligent discharges by permit holders have occurred in public and private settings from parks, stadiums, movie
    theaters, restaurants, and government buildings to private households (WFTV 2015; Heath 2015). Thirty-nine-year-
    old Mike Lee Dickey, who was babysitting an eight-year-old boy, was in the bathroom removing his handgun from
    his waistband when it discharged. The bullet passed through two doors, before striking the child in his arm while
    he slept in a nearby bedroom (Associated Press 2015). In April 2018, a 21-year-old pregnant mother of two in
Case 2:19-cv-00617-KJM-AC Document 20-1     FiledLaws
                                    Right-to-Carry 08/02/19       Page 213
                                                      and Violent Crime 19 of 80

            Everything that takes up added police time or complicates the job of law enforce-
      ment will serve as a tax on police, rendering them less effective on the margin, and
      thereby contributing to crime. Indeed, this may in part explain why RTC states tend to
      increase the size of their police forces (relative to nonadopting states) after RTC laws are
      passed, as shown in Table 1.33


      B. A Simple Difference-in-Differences Analysis

      We begin by showing how violent crime evolved over our 1977–2014 data period for RTC
      and non-RTC states.34 Figure 1 depicts percentage changes in the violent crime rate over
      our entire data period for three groups of states: those that never adopted RTC laws,
      those that adopted RTC laws sometime between 1977 and before 2014, and those that
      adopted RTC laws prior to 1977. It is noteworthy that the 42.3 percent drop in violent
      crime in the nine states that never adopted RTC laws is almost an order of magnitude
      greater than the 4.3 percent reduction experienced by states that adopted RTC laws dur-
      ing our period of analysis.35
             The NRC Report presented a “no-controls” estimate, which is just the coefficient
      estimate on the variable indicating the date of adoption of a RTC law in a crime rate
      panel data model with state and year fixed effects. According to the NRC Report: “Esti-
      mating the model using data to 2000 shows that states adopting right-to-carry laws saw
      12.9 percent increases in violent crime—and 21.2 percent increases in property crime—
      relative to national crime patterns.” Estimating this same model using 14 additional years
      of data (through 2014) and 11 additional adopting states (listed at the bottom of Appen-
      dix Table C1) reveals that the average postpassage increase in violent crime was


      Indiana was shot by her three-year-old daughter when the toddler’s father left the legal but loaded 9mm handgun
      between the console and the front passenger seat after he exited the vehicle to go inside a store. The child
      climbed over from the backseat and accidentally fired the gun, hitting her mother though the upper right part of
      her torso. (Palmer 2018) See also Savitsky (2019) (country western singer Justin Carter dies when the gun in his
      pocket discharges and hits him in the face); Schwarz (2014) (Idaho professor shoots himself in foot during class
      two months after state legalizes guns on campuses); Murdock (2018) (man shoots himself in the groin with gun in
      his waistband in the meat section of Walmart in Buckeye, Arizona); Barbash (2018) (California teacher demon-
      strating gun safety accidentally discharges weapon in a high school classroom in March 2018, injuring one stu-
      dent); Fortin (2018) (in February 2018, a Georgia teacher fired his gun while barricaded in his classroom); US
      News (2018) (in April 2018, an Ohio woman with a valid concealed carry permit accidentally killed her two-year-
      old daughter at an Ohio hotel while trying to turn on the gun’s safety); and Fox News (2016) (“the owner of an
      Ohio gun shop was shot and killed when a student in a concealed carry permit class accidentally discharged a
      weapon,” striking the owner in the neck in a different room after the bullet passed through a wall).

      33
        See Adda et al. (2014), describing how local depenalization of cannabis enabled the police to reallocate
      resources, thereby reducing violent crime.

      34
       The FBI violent crime category includes murder, rape, robbery, and aggravated assault.

      35
        Over the same 1977–2014 period, the states that avoided adopting RTC laws had substantially smaller increases
      in their rates of incarceration and police employment. The nine never-adopting states increased their incarcera-
      tion rate by 205 percent, while the incarceration rates in the adopting states rose by 262 and 259 percent, for those
      adopting RTC laws before and after 1977, respectively. Similarly, the rate of police employment rose by 16 percent
      in the never-adopting states and by 38 and 55 percent for those adopting before and after 1977, respectively.
Case 214
     2:19-cv-00617-KJM-AC
         Donohue et al.   Document 20-1 Filed 08/02/19 Page 20 of 80

    Figure 1: The decline in violent crime rates has been far greater in states with no RTC
    laws, 1977−2014.




    DATA SOURCES: UCR for crime rates; Census for state populations.
    NOTE: Illinois excluded since its concealed carry law did not go into effect until 2014. From 1977–2013, the violent
    crime rate in Illinois fell by 36 percent, from 631 to 403 crimes per 100,000 people.

    20.2 percent, while the comparable increase in property crime was 19.2 percent (both
    having p values less than 5 percent).36
           Of course, it does not prove that RTC laws increase crime simply because RTC
    states experience a worse postpassage crime pattern. For example, it might be the case
    that some states decided to fight crime by allowing citizens to carry concealed handguns
    while others decided to hire more police and incarcerate a greater number of convicted
    criminals. If police and prisons were more effective in stopping crime, the “no-controls”
    model might show that the crime experience in RTC states was worse than in other states
    even if this were not a true causal result of the adoption of RTC laws. As it turns out,
    though, RTC states not only experienced higher rates of violent crime but they also had
    larger increases in incarceration and police than other states. Table 1 provides panel data
    evidence on how incarceration and two measures of police employment changed after
    RTC adoption (relative to nonadopting states). All three measures rose in RTC states,
    and the 7–8 percent greater increases in police in RTC states are statistically significant.
    In other words, Table 1 confirms that RTC states did not have relatively declining rates of




    36
      The dummy variable model reports the coefficient associated with a RTC variable that is given a value of 0 when
    a RTC law is not in effect in that year, a value of 1 when a RTC law is in effect that entire year, and a value equal to
    the portion of the year a RTC law is in effect otherwise. The date of adoption for each RTC state is shown in
    Appendix Table A1. Note the fact that violent crime was noticeably higher in 1977 in the nine states that did not
    adopt RTC laws indicates that it will be particularly important that the parallel trends requirement of a valid panel
    data analysis is established, which is an issue to which we carefully attend in Section III.A.3. All our appendices are
    posted online at https://works.bepress.com/john_donohue/.
Case 2:19-cv-00617-KJM-AC Document 20-1     FiledLaws
                                    Right-to-Carry 08/02/19       Page 215
                                                      and Violent Crime 21 of 80

      Table 1: Panel Data Estimates Showing Greater Increases in Incarceration and Police
      Following RTC Adoption: State- and Year-Fixed Effects, and No Other Regressors,
      1977–2014
                                        Incarceration        Police Employment per 100k          Police Officers per 100k

                                            (1)                          (2)                               (3)

      Dummy variable model              6.78 (6.22)                8.39*** (3.15)                    7.08** (2.76)
      NOTE: OLS estimations include state- and year-fixed effects and are weighted by population. Robust standard errors
      (clustered at the state level) are provided next to point estimates in parentheses. The police employment and
      sworn police officer data are from the Uniform Crime Reports (UCR). The source of the incarceration rate is the
      Bureau of Justice Statistics (2014). *p < 0.1; **p < 0.05; ***p < 0.01. All figures reported in percentage terms.


      incarceration or total police employees after adopting their RTC laws that might explain
      their comparatively poor postpassage crime performance.



      III. A Panel Data Analysis of RTC Laws
      A. Estimating Two Models on the Full Data Period 1977–2014

      We have just seen that RTC law adoption is followed by higher rates of violent and prop-
      erty crime (relative to national trends) and that the elevated crime levels after RTC law
      adoption occur despite the fact that RTC states actually invested relatively more heavily in
      prisons and police than non-RTC states. While the theoretical predictions about the
      effect of RTC laws on crime are indeterminate, these two empirical facts based on the
      actual patterns of crime and crime-fighting measures in RTC and non-RTC states suggest
      that the most plausible working hypothesis is that RTC laws increase crime. The next step
      in a panel data analysis of RTC laws would be to test this hypothesis by introducing an
      appropriate set of explanatory variables that plausibly influence crime.
             The choice of these variables is important because any variable that both influences
      crime and is simultaneously correlated with RTC laws must be included if we are to gen-
      erate unbiased estimates of the impact of RTC laws. At the same time, including irrele-
      vant and/or highly collinear variables can also undermine efforts at valid estimation of
      the impact of RTC laws. At the very least, it seems advisable to control for the levels of
      police and incarceration because these have been the two most important criminal justice
      policy instruments in the battle against crime.


      1. The DAW Panel Data Model

      In addition to the state and year fixed effects of the no-controls model and the identifier
      for the presence of an RTC law, our preferred “DAW model” includes an array of other
      factors that might be expected to influence crime, such as the levels of police and incar-
      ceration, various income, poverty, and unemployment measures, and six demographic
      controls designed to capture the presence of males in three racial categories (black,
      white, other) in two high-crime age groupings (15–19 and 20–39). Table 2 lists the full
Case 216
     2:19-cv-00617-KJM-AC
         Donohue et al.   Document 20-1 Filed 08/02/19 Page 22 of 80

    Table 2:     Table of Explanatory Variables for Four Panel Data Studies
    Explanatory Variables                                                        DAW                                LM

    Right-to-carry law                                                             x                                 x
    Lagged per capita incarceration rate                                           x
    Lagged police staffing per 100,000                                             x
    residents
    Poverty rate                                                                   x
    Unemployment rate                                                              x
    Per capita ethanol consumption from beer                                       x
    Percentage of state population living in                                       x
    metropolitan statistical areas (MSA)
    Real per capita personal income                                                x                                 x
    Real per capita income maintenance                                                                               x
    Real per capita retirement payments                                                                              x
    Real per capita unemployment insurance                                                                           x
    payments
    Population density                                                                                               x
    Lagged violent or property arrest rate                                                                           x
    State population                                                                                                 x

    6 Age-sex-race demographic variables                                           x
    —all 6 combinations of black, white, and
    other males in 2 age groups (15–19, 20–39)
    indicating the percentage of the
    population in each group

    36 Age-sex-race demographic variables                                                                            x
    —all possible combinations of black, white,
    and other males in 6 age groups (10–19,
    20–29, 30–39, 40–49, 50–64, and over 65)
    and repeating this all for females,
    indicating the percentage of the
    population in each group

    NOTE: The DAW model is advanced in this article and the LM model was previously published by Lott and
    Mustard.


    set of explanatory variables for both the DAW model and the comparable panel data
    model used by Lott and Mustard (LM).37
          Mathematically, the simple dummy model takes the following form:
                                   ln ðcrime rate it Þ = βX it + γRTC it + αt + δi + εit                            ð1Þ

    where γ is the coefficient on the RTC dummy, reflecting the average estimated impact of
    adopting a RTC law on crime. The matrix Xit contains either the DAW or LM covariates


    37
      While we attempt to include as many state-year observations in these regressions as possible, District of Columbia
    incarceration data are missing after the year 2001. In addition, a handful of observations are also dropped from
    the LM regressions owing to states that did not report any usable arrest data in various years. Our regressions are
    performed with Huber-White robust standard errors that are clustered at the state level, and we lag the arrest rates
    used in the LM regression models. The rationales underlying both choices are described in more detail in Aneja
    et al. (2014). All the regressions presented in this article are weighted by state population.
Case 2:19-cv-00617-KJM-AC Document 20-1     FiledLaws
                                    Right-to-Carry 08/02/19       Page 217
                                                      and Violent Crime 23 of 80

      Table 3: Panel Data Estimates Suggesting that RTC Laws Increase Violent and Property
      Crime: State- and Year-Fixed Effects, DAW Regressors, 1979–2014
                               Murder           Firearm             Nonfirearm              Violent            Property
                                Rate           Murder Rate          Murder Rate           Crime Rate          Crime Rate

                                  (1)               (2)                  (3)                  (4)                 (5)

      Dummy variable         2.27 (5.05)     2.90 (6.74)         1.53 (3.32)            9.02*** (2.90)     6.49** (2.74)
      model
      NOTE: All models include year- and state-fixed effects, and OLS estimates are weighted by state population.
      Robust standard errors (clustered at the state level) are provided next to point estimates in parentheses. The
      violent and property crime data are from the Uniform Crime Reports (UCR) while the murder data are from
      the National Vital Statistics System (NVSS). Six demographic variables (based on different age-sex-race catego-
      ries) are included as controls in the regression above. Other controls include the lagged incarceration rate,
      the lagged police employee rate, real per capita personal income, the unemployment rate, poverty rate, beer,
      and percentage of the population living in MSAs. *p < 0.1; **p < 0.05; ***p < 0.01. All figures reported in per-
      centage terms.



      and demographic controls for state i in year t. The vectors α and δ are year and state fixed
      effects, respectively, while εit is the error term.
             The DAW panel data estimates of the impact of RTC laws on crime are shown in
      Table 3.38 The results are consistent with, although smaller in magnitude than, those
      observed in the no-controls model: RTC laws on average increased violent crime by 9.0
      percent and property crime by 6.5 percent in the years following adoption.39 The effect
      of RTC laws on murder is seen in Table 3 to be very imprecisely estimated and not statisti-
      cally significant.40
             We should also note one caveat to our results. Panel data analysis assumes that the
      treatment in any one state does not influence crime in nontreatment states. However, as we
      noted above,41 RTC laws tend to lead to substantial increases in gun thefts and those guns
      tend to migrate to states with more restrictive gun laws, where they elevate violent crime.
      This flow of guns from RTC to non-RTC states has been documented by gun trace data
      (Knight 2013), and Olson et al. (2019) find that “firearm trafficking from states with less
      restrictive firearm legislation to neighboring states with more restrictive firearm legislation



      38
       The complete set of estimates for all explanatory variables (except the demographic variables) for the DAW and
      LM dummy models are shown in Appendix Table B1.

      39
        Defensive uses of guns are more likely for violent crimes because the victim will clearly be present. For property
      crimes, the victim is typically absent, thus providing less opportunity to defend with a gun. It is unclear whether
      the many ways in which RTC laws could lead to more crime, which we discuss in Section II.A.2, would be more
      likely to facilitate violent or property crime, but our intuition is that violent crime would be more strongly
      influenced, which is in fact what Table 3 suggests.

      40
        We thank Phil Cook for informing us that UCR murder data are both less complete and less discerning than
      murder data collected by the National Vital Statistics. Note that we subtract all cases of justifiable homicides from
      the murder counts in our own Vital Statistics data.

      41
       See text at footnotes 20–22.
Case 218
     2:19-cv-00617-KJM-AC
         Donohue et al.   Document 20-1 Filed 08/02/19 Page 24 of 80

    increases firearm homicide rates in those restrictive states.”42 As a result, our panel data esti-
    mates of the impact of RTC laws are downward biased by the amount that RTC laws induce
    crime spillovers into non-RTC states.43 One police investigation revealed that of the 224 guns
    a single gun trafficker in the DC area was known to have sold in just five months of 2015,
    94 were later found at crime scenes from Virginia to New York (Hermann & Weiner 2019).


    2. The LM Panel Data Model

    Table 2’s recitation of the explanatory variables contained in the Lott and Mustard
    (LM) panel data model reveals there are no controls for the levels of police and incarcer-
    ation in each state, even though a substantial literature has found that these factors have
    a large impact on crime. Indeed, as we saw in Table 1, both factors grew substantially and
    statistically significantly after RTC law adoption. A Bayesian analysis of the impact of RTC
    laws found that “the incarceration rate is a powerful predictor of future crime rates,” and
    specifically faulted this omission from the Lott and Mustard model (Strnad 2007:201,
    n.8). We have discussed an array of infirmities with the LM model in Aneja et al. (2014),
    including their reliance on flawed pseudo-arrest rates, and highly collinear demographic
    variables.
            As noted in Aneja et al. (2014):

         The Lott and Mustard arrest rates … are a ratio of arrests to crimes, which means that when
         one person kills many, for example, the arrest rate falls, but when many people kill one person,
         the arrest rate rises, since only one can be arrested in the first instance and many can in the sec-
         ond. The bottom line is that this “arrest rate” is not a probability and is frequently greater than
         one because of the multiple arrests per crime. For an extended discussion on the abundant
         problems with this pseudo arrest rate, see Donohue and Wolfers (2009).


    The LM arrest rates are also econometrically problematic since the denominator of the
    arrest rate is the numerator of the dependent variable crime rate, improperly leaving the
    dependent variable on both sides of the regression equation. We lag the arrest rates by
    one year to reduce this problem of ratio bias.
           Lott and Mustard’s use of 36 demographic variables is also a potential concern.
    With so many enormously collinear variables, the high likelihood of introducing noise
    into the estimation process is revealed by the wild fluctuations in the coefficient estimates
    on these variables. For example, consider the LM explanatory variables “neither black
    nor white male aged 30–39” and the identical corresponding female category. The LM
    dummy variable model for violent crime suggests that the male group will significantly


    42
      “Seventy-five percent of traceable guns recovered by authorities in New Jersey [a non-RTC state] are purchased
    in states with weaker gun laws, according to … firearms trace data … compiled by the federal Bureau of Alcohol,
    Tobacco, Firearms and Explosives … between 2012 and 2016” (Pugliese 2018). See also Freskos (2018b).

    43
      Some of the guns stolen from RTC permit holders may also end up in foreign countries, which will stimulate
    crime there but not bias our panel data estimates. For example, a recent analysis of guns seized by Brazilian police
    found that 15 percent came from the United States. Since many of these were assault rifles, they were probably not
    guns carried by American RTC permit holders (Paraguassu & Brito 2018).
Case 2:19-cv-00617-KJM-AC Document 20-1     FiledLaws
                                    Right-to-Carry 08/02/19       Page 219
                                                      and Violent Crime 25 of 80

      Table 4: Panel Data Estimates of the Impact of RTC Laws: State-and Year-Fixed Effects,
      Using Actual and Modified LM Regressors, 1977–2014
                                    Panel A: LM Regressors Including 36 Demographic Variables

                                              Firearm              Nonfirearm              Violent           Property
                         Murder Rate         Murder Rate           Murder Rate           Crime Rate         Crime Rate
                              (1)                 (2)                  (3)                   (4)                (5)

      Dummy              –5.17 (3.33)      –3.91 (4.82)        –5.70** (2.45)          –1.38 (3.16)       –0.34 (1.71)
       variable
       model

                                    Panel B: LM Regressors with 6 DAW Demographic Variables

                           Murder            Firearm              Nonfirearm              Violent            Property
                            Rate            Murder Rate           Murder Rate           Crime Rate          Crime Rate
                             (1)                 (2)                   (3)                  (4)                 (5)

      Dummy              3.75 (5.92)      4.34 (7.85)         2.64 (4.02)             10.03** (4.81)     7.59** (3.72)
       variable
       model

           Panel C: LM Regressors with 6 DAW Demographic Variables and Adding Controls for Incarceration and Police

                           Murder            Firearm              Nonfirearm              Violent            Property
                            Rate            Murder Rate           Murder Rate           Crime Rate          Crime Rate
                             (1)                 (2)                   (3)                  (4)                 (5)

      Dummy              4.99 (5.50)      5.96 (7.20)         3.76 (4.29)             10.05** (4.54)     8.10** (3.63)
       variable
       model
      NOTE: All models include year- and state-fixed effects, and OLS estimates are weighted by state population. Robust
      standard errors (clustered at the state level) are provided next to point estimates in parentheses. In Panel A, 36
      demographic variables (based on different age-sex-race categories) are included as controls in the regressions
      above. In Panel B, only six demographic variables are included. In Panel C, only six demographic variables are
      included and controls are added for incarceration and police. For all three panels, other controls include the pre-
      vious year’s violent or property crime arrest rate (depending on the crime category of the dependent variable),
      state population, population density, real per capita income, real per capita unemployment insurance payments,
      real per capita income maintenance payments, and real retirement payments per person over 65. *p < 0.1; **p <
      0.05; ***p < 0.01. All figures reported in percentage terms.


      increase crime (the coefficient is 219), but their female counterparts have an even greater
      dampening effect on crime (with a coefficient of –258). Both conflicting estimates (not
      shown in Appendix Table B1) are statistically significant at the 0.01 level, and they are
      almost certainly picking up noise rather than revealing true relationships. Bizarre results
      are common in the LM estimates among these 36 demographic variables.44


      44
        Aneja et al. (2014) test for the severity of the multicollinearity problem using the 36 LM demographic variables,
      and the problem is indeed serious. The variance inflation factor (VIF) is shown to be in the range of 6 to 7 for the
      RTC variable in the LM dummy model when the 36 demographic controls are used. Using the six DAW variables
      reduces the multicollinearity for the RTC dummy to a tolerable level (with VIFs always below the desirable thresh-
      old of 5).
Case 220
     2:19-cv-00617-KJM-AC
         Donohue et al.   Document 20-1 Filed 08/02/19 Page 26 of 80

           Table 4, Panel A shows the results of the LM panel data model estimated over the
    period 1977–2014. As seen above, the DAW model generated estimates that RTC laws
    raised violent and property crime (in the dummy model of Table 3), while the esti-
    mated impact on murders was too imprecise to be informative. The LM model gener-
    ates no statistically significant estimates, except for an apparent decline in non-firearm-
    related murders. We can almost perfectly restore the DAW Table 3 findings, however,
    by simply limiting the inclusion of 36 highly collinear demographic variables to the
    more typical array used in the DAW regressions, as seen in Panel B of Table 4. This
    modified LM dummy variable model suggests that RTC laws increase violent and prop-
    erty crime, mimicking the DAW dummy variable model estimates, and this same finding
    persists if we add in controls for police and incarceration, as seen in Panel C of
    Table 4.


    3. Testing the DAW and LM Models for the Parallel Trends Assumption

    Many researchers are content to present panel data results such as those shown in
    Tables 3 and 4 without establishing their econometric validity. This can be a serious
    mistake. We have already registered concerns about the choice of controls included
    in the LM model, but, as we will see, the LM model regressions in Panel A of
    Table 4—including the spurious finding that RTC laws reduce non-firearm
    homicides—uniformly violate the critical assumption of parallel trends. In sharp con-
    trast, the DAW model illustrates nearly perfect parallel trends in the decade prior to
    RTC adoption for violent crime and sufficiently satisfies this assumption in three of
    the other four regressions in Table 3 (murder, non-firearm murder, and property
    crime).
           To implement this test and to provide more nuanced estimates of the impact of
    RTC laws on crime than in the simple dummy models of Tables 3 and 4, we ran
    regressions showing the values on yearly dummy variables for 10 years prior to RTC
    adoption to 10 years after RTC adoption. If the key parallel trends assumption of
    panel data analysis is valid, we should see values of the pre-adoption dummies that
    show no trend and are close to zero. Figure 2 shows that the DAW violent crime
    model performs extremely well: the pre-adoption dummies are virtually all zero (and
    hence totally flat) for the eight years prior to adoption, and violent crime starts rising
    in the year of adoption, showing statistically significant increases after the law has
    been in effect for at least a full year. The upward trend in violent crime continues for
    the entire decade after adoption. Figure 2 also highlights that the single dummy
    models of Tables 3 and 4 (which implicitly assume an immediate and constant post-
    adoption impact on crime) are mis-specified. Importantly, we can now see the exact
    timing and pattern of the estimated impact on crime, which can, and in this case
    does, provide further support for a causal interpretation of the estimated increase in
    violent crime.
           In contrast to the ideal performance of the DAW violent crime model, all of the
    Table 4 regressions using the LM model perform extremely poorly. For example, con-
    sider the LM model for firearm murder depicted in Figure 3, which shows that there is
Case 2:19-cv-00617-KJM-AC Document 20-1     FiledLaws
                                    Right-to-Carry 08/02/19       Page 221
                                                      and Violent Crime 27 of 80

      Figure 2:     The impact of RTC laws on violent crime, DAW model, 1979−2014.




      NOTE: We regress crime on dummies for pre− and post−passage years and DAW covariates. Reference year is
      year before adoption and adoption year is first year with RTC in place at any time, meaning that in states that adopt
      after January 1, this will capture only a partial effect of RTC laws. We display the 95 percent confidence interval for each
      estimate using cluster-robust standard errors and show the number of states that contribute to each estimate.


      an enormously steep downward trend in the values of the pre-adoption dummies.
      Indeed, we see that the downward trend reverses just at the time of adoption of the
      RTC law and after six years we observe statistically significant increases in firearm

      Figure 3:     The impact of RTC laws on firearm murder, LM model, 1977–2014
Case 222
     2:19-cv-00617-KJM-AC
         Donohue et al.   Document 20-1 Filed 08/02/19 Page 28 of 80

    murder above the prior trend. Thus, while Table 4 ostensibly showed a statistically
    insignificant 3.9 percent drop in violent crime, the more discerning analysis of
    Figure 3 shows that that estimate is econometrically invalid, given such an influential
    violation of the parallel trends requirement. In fact, the LM model estimated for
    Figure 3 provides evidence that the adoption of RTC laws reversed a previous benign
    trend starting exactly at the time of RTC adoption and led to higher levels of fire-
    arm homicide.
           Appendix D depicts the same year-by -year estimates for the other crimes using
    both the DAW and LM models. It is worth noting that, for our entire data period, the
    four DAW and LM murder and firearm murder figures show an apparent malign break
    in trend at the time of RTC adoption, while the trend for non-firearm murder remains
    unchanged in the DAW and LM models. The unchanged downward trend in the LM
    non-firearm model illustrates the violation of the parallel trends assumption, invalidating
    the anomalous finding for that crime in Panel A of Table 4.45
           For the DAW and LM property crime panel data estimates, we see almost the same
    pattern. While the pre-adoption performance of the DAW property crime model (see
    Appendix Figure D2) is not quite as perfect as it was for violent crime, it still shows a
    roughly flat pattern for the eight years prior to adoption, followed by a persistent
    pattern of increasing property crime in the 10 years after RTC adoption. The increase in
    property crime turns statistically significant at the time of adoption. In Appendix
    Figure D3, however, we again see the same deficient pattern observed for the LM model
    in Appendix Figure D1: property crime falls in the 10 years prior to adoption, and the
    pattern reverses itself, leading to increasing property crime in the decade following RTC
    adoption.
           We also conducted a panel data assessment looking at the 11 states that adopted
    RTC laws in the period from 2000–2014 when the confounding effect of the crack epi-
    demic had subsided. The results provide further support that RTC laws increase crime,
    including estimates that overall murder and firearm murder rise substantially with RTC
    adoption. See further discussion and relevant figures and estimates in Appendix C.
    Figure 4 shows the year-by-year estimated effect of RTC laws on overall murder for the
    DAW model for this postcrack time period. The figure shows a flat pretrend (albeit with
    some variance around it) and then a sizeable jump in murder starting just at the year of
    RTC adoption. The LM model shows substantially the same statistically significant
    increase in murder.




    45
      Appendix Figure D1 also illustrates why the LM dummy model estimate on violent crime in Panel A of Table 4
    was not positive and statistically significant (as it was for the DAW model in Table 3 and the modified LM models
    in Panels B and C of Table 4): Appendix Figure D1 reveals that, for the LM model, violent crime was trending
    down throughout the pre-adoption period, dropping from 5 percentage points to zero over that decade, at which
    point it reverses and violent crime increases to roughly a 6 percent increase by 10 years after RTC adoption. The v-
    shape pattern over that two-decade period leads the LM dummy model to obscure the increase in violent crime
    that is clearly seen in Appendix Figure D1.
Case 2:19-cv-00617-KJM-AC Document 20-1     FiledLaws
                                    Right-to-Carry 08/02/19       Page 223
                                                      and Violent Crime 29 of 80

      Figure 4:   The impact of RTC laws on murder, DAW model, 2000–2014




      B. Summary of Panel Data Analysis

      The uncertainty about the impact of RTC laws on crime expressed in the NRC Report
      was based on an analysis of data only through 2000. The preceding evaluation of an
      array of different specifications over the full data period from the late 1970s through
      2014 as well as in the postcrack period has given consistent evidence that something
      bad happened to murder and violent and property crime right at the time of RTC
      adoption. The most statistically significant crime increases for the full period were
      seen for DAW violent and property crime. For the postcrack period, the largest and
      most highly statistically significant increases were seen for murder and firearm
      murder.
            Other work has also provided evidence that RTC laws increase murder and/or
      overall violent crime—see Zimmerman (2014), examining postcrack-era data and the
      recent work by Donohue (2017b) and Siegel et al. (2017) concluding that RTC laws
      increase firearm and handgun homicide. Work by McElroy and Wang (2017) reinforces
      this conclusion, with results from a dynamic model that accounts for forward-looking
      behavior finding that violent crime would be one-third lower if RTC laws had not been
      passed. We discuss other recent published studies finding that RTC laws increase violent
      crime in Appendix C.
            Despite the substantial panel data evidence in the post-NRC literature that supports
      the finding of the pernicious influence of RTC laws on crime, the NRC suggestion that
Case 224
     2:19-cv-00617-KJM-AC
         Donohue et al.   Document 20-1 Filed 08/02/19 Page 30 of 80

    new techniques should be employed to estimate the impact of these laws is fitting. The
    important paper by Strnad (2007) used a Bayesian approach to argue that none of the
    published models used in the RTC evaluation literature rated highly in his model selec-
    tion protocol when applied to data from 1977–1999.
           Durlauf et al. attempt to sort out the different specification choices in evaluating
    RTC laws by using their own Bayesian model averaging approach using county data
    from 1979–2000. Applying this technique, the authors find that in their preferred
    spline (trend) model, RTC laws elevate violent crime in the three years after RTC
    adoption: “As a result of the law being introduced, violent crime increases in the first
    year and continues to increase afterwards” (2016:50). By the third year, their preferred
    model suggests a 6.5 percent increase in violent crime. Since their paper only provides
    estimates for three postpassage years, we cannot draw conclusions beyond this but
    note that their finding that violent crime increases by over 2 percent per year owing
    to RTC laws is a substantial crime increase. Moreover, the authors note: “For our esti-
    mates, the effect on crime of introducing guns continues to grow over time”
    (2016:50).46
           Owing to the substantial challenges of estimating effects from observational data, it
    will be useful to see if yet another statistical approach that has different attributes from
    the panel data methodology can enhance our understanding of the impact of RTC laws.
    The rest of this article will use this synthetic control approach, which has been deemed
    “arguably the most important innovation in the policy evaluation literature in the last
    15 years” (Athey & Imbens 2017).



    IV. Estimating the Impact of RTC Laws Using Synthetic
        Controls
    The synthetic control methodology, which is becoming increasingly prominent in eco-
    nomics and other social sciences, is a promising new statistical approach for addressing
    the impact of RTC laws.47 While most synthetic control papers focus on a single



    46
      While our analysis focused on crime at the state level, there is obviously heterogeneity in crime rates within
    states, which is amalgamated into our population-weighted state average figures. A paper by Kovandzic et al.
    (KMV) buttresses the view that our state-focused estimates are not giving a misleading impression of the impact of
    RTC laws on violent crime. KMV limited their analysis to urban areas within each state, estimating the impact of
    RTC laws on crime using a panel data analysis from 1980–2000 on 189 cities with a population of 100,000 or more
    (Kovandzic et al. 2005). Although they did not estimate an overall violent crime effect, they did report that RTC
    laws were associated with a highly statistically significant increase in the rate of aggravated assault, the largest single
    component of violent crime. Their figures suggest that RTC laws led to a 20.1 percent increase in aggravated
    assault in the 10 years following adoption.

    47
      The synthetic control methodology has been deployed in a wide variety of fields, including health economics
    (Nonnemaker et al. 2011), immigration economics (Bohn et al. 2014), political economy (Keele 2009), urban eco-
    nomics (Ando 2015), the economics of natural resources (Mideksa 2013), and the dynamics of economic growth
    (Cavallo et al. 2013).
Case 2:19-cv-00617-KJM-AC Document 20-1     FiledLaws
                                    Right-to-Carry 08/02/19       Page 225
                                                      and Violent Crime 31 of 80

      treatment in a single geographic region, we look at 33 RTC adoptions occurring over
      three decades throughout the country. For each adopting (“treated”) state we will find a
      weighted average of other states (“a synthetic control”) designed to serve as a good coun-
      terfactual for the impact of RTC laws because it had a pattern of crime similar to that of
      the adopting state prior to RTC adoption. By comparing what actually happened to crime
      after RTC adoption to the crime performance of the synthetic control over the same
      period, we generate estimates of the causal impact of RTC laws on crime.48


      A. The Basics of the Synthetic Control Methodology

      The synthetic control method attempts to generate representative counterfactual units by
      comparing a treatment unit (i.e., a state adopting an RTC law) to a set of control units
      across a set of explanatory variables over a preintervention period. The algorithm
      searches for similarities between the treatment state of interest and the control states dur-
      ing this period and then generates a synthetic counterfactual unit for the treatment state
      that is a weighted combination of the component control states.49 Two conditions are
      placed on these weights: they must be nonnegative and they must sum to 1. In general,
      the matching process underlying the synthetic control technique uses pretreatment
      values of both the outcome variable of interest (in our case, some measure of crime) and
      other predictors believed to influence this outcome variable.50 For the reasons set forth
      in Appendix K, we use every lag of the dependent variable as predictors in the DAW and
      LM specifications. Once the synthetic counterfactual is generated and the weights associ-
      ated with each control unit are assigned, the synth program then calculates values for the
      outcome variable associated with this counterfactual and the root mean squared predic-
      tion error (RMSPE) based on differences between the treatment and synthetic control
      units in the pretreatment period. The effect of the treatment can then be estimated by
      comparing the actual values of the dependent variable for the treatment unit to the
      corresponding values of the synthetic control.


      B. Generating Synthetic Controls for 33 States Adopting RTC Laws During Our Data Period

      To illustrate the procedure outlined above, consider the case of Texas, whose RTC law
      went into effect on January 1, 1996. The potential control group for each treatment state


      48
        For a more detailed technical description of this method, we direct the reader to Abadie and Gardeazabal
      (2003) and Abadie et al. (2010, 2014).

      49
        Our analysis is done in Stata using the synth software package developed by Alberto Abadie, Alexis Diamond, and
      Jens Hainmueller.

      50
        Roughly speaking, the algorithm that we use finds W (the weights of the components of the synthetic control)
                      pﬃﬃﬃﬃﬃﬃﬃﬃﬃﬃﬃﬃﬃﬃﬃﬃﬃﬃﬃﬃﬃﬃﬃﬃﬃﬃﬃﬃﬃﬃﬃﬃﬃﬃﬃﬃﬃﬃﬃﬃﬃﬃﬃﬃﬃﬃﬃﬃﬃﬃﬃﬃﬃ
      that minimizes ðX1  X0 W Þ0VðX1  X0 WÞ, where V is a diagonal matrix incorporating information about the rel-
      ative weights placed on different predictors, W is a vector of nonnegative weights that sum to 1, X1 is a vector con-
      taining pretreatment information about the predictors associated with the treatment unit, and X0 is a matrix
      containing pretreatment information about the predictors for all the control units.
Case 226
     2:19-cv-00617-KJM-AC
         Donohue et al.   Document 20-1 Filed 08/02/19 Page 32 of 80

    consists of all nine states with no RTC legislation as of the year 2014, as well as states that
    pass RTC laws at least 10 years after the passage of the treatment state (e.g., in this case,
    the five states passing RTC laws after 2006, such as Nebraska and Kansas, whose RTC laws
    went into effect at the beginning of 2007). Since we estimate results for up to 10 years
    postpassage,51 this restriction helps us avoid including states with their own permissive
    concealed carry laws in the synthetically constructed unit (which would mar the control
    comparison).
           After entering the necessary specification information into the synth program
    (e.g., treatment unit, list of control states, explanatory variables, etc.), the algorithm pro-
    ceeds to construct the synthetic unit from the list of control states specific to Texas and
    generates values of the dependent variable for the counterfactual for both the pre-
    treatment and posttreatment periods. The rationale behind this methodology is that a
    close fit in the prepassage time series of crime between the treatment state and the syn-
    thetic control generates greater confidence in the accuracy of the constructed counter-
    factual. Computing the posttreatment difference between the dependent variables of the
    treatment state and the synthetic control unit provides the synthetic control estimate of
    the treatment effect attributable to RTC adoption in that state.



    1. Synthetic Control Estimates of Violent Crime in Two States

    Figure 5 shows the synthetic control graph for violent crime in Texas over the period
    from 1977 through 2006 (10 years after the adoption of Texas’s RTC law). The solid
    black line shows the actual pattern of violent crime for Texas, and the vertical line indi-
    cates when the RTC law went into effect. Implementing the synthetic control protocol
    identifies three states that generate a good fit for the pattern of crime experienced by
    Texas in the pre-1996 period. These states are California, which gets a weight of 57.7 per-
    cent owing to its similar attributes compared to Texas, Nebraska with a weight of 9.7 per-
    cent, and Wisconsin with a weight of 32.6 percent.
          One of the advantages of the synthetic control methodology is that one can assess
    how well the synthetic control (call it “synthetic Texas,” which is identified in Figure 5
    by the dashed line) matches the pre-RTC-passage pattern of violent crime to see
    whether the methodology is likely to generate a good fit in the 10 years of postpassage
    data. Here the fit looks rather good in mimicking the rises and falls in Texas violent
    crime from 1977–1995. This pattern increases our confidence that synthetic Texas will
    provide a good prediction of what would have happened in Texas had it not adopted
    an RTC law.
          Looking at Figure 5, we see that while both Texas and synthetic Texas (the
    weighted average violent crime performance of the three mentioned states) show
    declining crime rates in the postpassage decade after 1996, the crime drop is


    51
      Our choice of 10 years is informed by the tradeoffs associated with using a different timeframe. Tables 5 and 6
    indicate that the increase in violent crime due to RTC laws is statistically significant at the .01 level for all years
    after seven years post-adoption.
Case 2:19-cv-00617-KJM-AC Document 20-1     FiledLaws
                                    Right-to-Carry 08/02/19       Page 227
                                                      and Violent Crime 33 of 80

      Figure 5:    Texas: Violent crime rate.




      Effect of 1996 RTC Law 10 Years After Adoption: 16.9%
      NOTE: Passage Year Difference From SC: 3.6% Composition of SC: CA (0.577); NE (0.097); WI (0.326) CVRMSPE:
      0.06 (8 of 33 states, where 1 denotes the state with the best pre-passage fit.).
      States Never Passing RTC Laws Included in Synthetic Control: CA;
      RTC Adopting States Included in Synthetic Control: NE (2007); WI (2012).


      substantially greater in synthetic Texas, which had no RTC law over that period, than in
      actual Texas, which did. As Figure 5 notes, 10 years after adopting its RTC law, violent
      crime in Texas was 16.9 percent higher than we would have expected had it not adopted
      an RTC law.52
            Figure 5 also illustrates perhaps the most important lesson of causal inference: one
      cannot simply look before and after an event to determine the consequence of the event.
      Rather, one needs to estimate the difference between what did unfold and the counter-
      factual of what would have unfolded without the event. The value of the synthetic control
      methodology is that it provides a highly transparent estimate of that counterfactual, using
      a tool designed to ensure the validity of the parallel trends assumption that we have
      already seen is so critical to achieving meaningful causal estimates. Thus, when Lott



      52
        Texas’s violent crime rate 10 years post-adoption exceeds that of “synthetic Texas” by 20.41 percent
       = 517:3 429:6
            429:6     × 100%. While some researchers would take that value as the estimated effect of RTC, we chose to sub-
      tract off the discrepancy in 1996 between the actual violent crime rate and the synthetic control value in that year.
      This discrepancy is 3.55 percent = 644:4  622:3
                                              622:3    × 100% (shown in the line just below the graph of Figure 5). See foot-
      note 58 for further discussion of this calculation. Figure 5 shows a (rounded) estimated violent crime increase in
      Texas of 16.9 percent. We arrive at this estimate by subtracting the 1996 discrepancy of 3.55 percent from the
      20.41 percent 10th-year discrepancy, which generates a TEP of 16.86 percent.
Case 228
     2:19-cv-00617-KJM-AC
         Donohue et al.   Document 20-1 Filed 08/02/19 Page 34 of 80

    (2010) quotes a Texas District Attorney suggesting that he had reversed his earlier opposition
    to the state’s RTC law in light of the perceived favorable experience with the law, we see why
    it can be quite easy to draw the inaccurate causal inference that Texas’s crime decline was
    facilitated by its RTC law. The public may perceive the falling crime rate post-1996 (the
    solid black line), but our analysis suggests that Texas would have experienced a more
    sizable violent crime decline if it had not passed an RTC law (the dotted line). More
    specifically, Texas experienced a 19.7 percent decrease in its aggregate violent crime
    rate in the 10 years following its RTC law (between 1996 and 2006), while the state’s
    synthetic control experienced a larger 31.0 percent decline. This counterfactual would
    not be apparent to residents of the state or to law enforcement officials, but our
    results suggest that Texas’s RTC law imposed a large social cost on the state.
            The greater transparency of the synthetic control approach is one advantage of this
    methodology over the panel data models that we considered above. Figure 5 makes clear
    what Texas is being compared to, and we can reflect on whether this match is plausible
    and whether anything other than RTC laws changed in these three states during the post-
    passage decade that might compromise the validity of the synthetic control estimate of
    the impact of RTC laws.
            Figure 6 shows our synthetic control estimate for Pennsylvania, which adopted an
    RTC law in 1989 that did not extend to Philadelphia until a subsequent law went into

    Figure 6: Pennsylvania: Violent crime rate.




    Effect of 1989 RTC Law 10 Years After Adoption: 24.4%
    NOTE: Passage Year Difference From SC: -1.1%. Composition of SC: DE (0.078); HI (0.073); MD (0.038); NE
    (0.016); NJ (0.103); OH (0.27); WI (0.424) CVRMSPE: 0.017 (1 of 33 states, where 1 denotes the state with the best
    pre-passage fit.).
    States Never Passing RTC Laws Included in Synthetic Control: DE; HI; MD; NJ;
    RTC Adopting States Included in Synthetic Control: NE (2007); OH (2004); WI (2012).
Case 2:19-cv-00617-KJM-AC Document 20-1     FiledLaws
                                    Right-to-Carry 08/02/19       Page 229
                                                      and Violent Crime 35 of 80

      Figure 7: The effect of RTC laws on violent crime after 10 years, synthetic control esti-
      mates for 31 states (1977–2014).




      effect on October 11, 1995. In this case, synthetic Pennsylvania is comprised of eight
      states and the prepassage fit is nearly perfect. Following adoption of the RTC laws, syn-
      thetic Pennsylvania shows substantially better crime performance than actual Pennsylva-
      nia after the RTC law is extended to Philadelphia in late 1995, as illustrated by the
      second vertical line at 1996. The synthetic control method estimates that RTC laws in
      Pennsylvania increased its violent crime rate by 24.4 percent after 10 years.53


      2. State-Specific Estimates Across All RTC States

      Because we are projecting the violent crime experience of the synthetic control over a
      10-year period, there will undoubtedly be a deviation from the “true” counterfactual and
      our estimated counterfactual. If we were only estimating the impact of a legal change for
      a single state, we would have an estimate marred by this purely stochastic aspect of chang-
      ing crime. Since we are estimating an average effect across a large number of states, the



      53
        In Appendix I, we include all 33 graphs showing the path of violent crime for the treatment states and the syn-
      thetic controls, along with information about the composition of these synthetic controls, the dates of RTC adop-
      tion (if any) for states included in these synthetic controls, and the estimated treatment effect (expressed in terms
      of the percent change in a particular crime rate) 10 years after adoption (or seven years after adoption for two
      states that adopted RTC laws in 2007, since our data end in 2014). The figures also document the discrepancy in
      violent crime in the year of adoption between the actual and synthetic control values.
Case 230
     2:19-cv-00617-KJM-AC
         Donohue et al.   Document 20-1 Filed 08/02/19 Page 36 of 80

    stochastic variation will be diminished as the overestimates and underestimates will tend
    to wash out in our mean treatment estimates. Figure 7 shows the synthetic control esti-
    mates on violent crime for all 31 states for which we have 10 years of postpassage data.
    For 23 of the 31 states adopting RTC laws, the increase in violent crime is noteworthy.54
    Although three states were estimated to have crime reductions greater than the –1.6 per-
    cent estimate of South Dakota, if one averages across all 31 states, the (population-
    weighted) mean treatment effect after 10 years is a 14.3 percent increase in violent crime.
    If one instead uses an (unweighted) median measure of central tendency, RTC laws are
    seen to increase crime by 12.3 percent.


    3. Less Effective Prepassage Matches

    Section IV.B.1 provided two examples of synthetic controls that matched the crime of the
    treatment states well in the prepassage period, but this does not always happen. For
    example, we would have considerably less confidence in the quality of the synthetic con-
    trol estimates for Maine, whose poor estimate is depicted in Appendix Figure I11. Maine
    also happens to be the state showing the greatest reduction in violent crime following
    RTC adoption, as indicated in Figure 7.
           For Maine, one sees that the synthetic control and the state violent crime perfor-
    mance diverged long before RTC adoption in 1986, and that, by the date of adoption,
    Maine’s violent crime rate was already 37.9 percent below the synthetic control estimate.
    The violent crime rate of actual Maine was trending down, while the synthetic control
    estimate had been much higher and trending up in the immediate pre-adoption period.
    The difficulty in generating good prepassage matches for states like Maine stems from
    their unusually low violent crime in the prepassage period.
           Appendix Figure D11 reproduces Figure 7 while leaving out the five states for
    which the quality of prepassage fit is clearly lower than in the remaining 26 states.55
    This knocks out North Dakota, South Dakota, Maine, Montana, and West Virginia,
    thereby eliminating three of the five outlier estimates at both ends of the scale, and
    leaving the mean and median effects of RTC laws relatively unchanged from Figure 7.
    As Appendix Figure D11 shows, the (weighted) mean increase in crime across the
    listed 26 RTC-adopting states is 13.7 percent while the (unweighted) median increase
    is now 11.1 percent. Increases in violent crime of this magnitude are troubling.
    Consensus estimates of the elasticity of crime with respect to incarceration hover
    around 0.15 today, which suggests that to offset the increase in crime caused by RTC
    adoption, the average RTC state would need to approximately double its prison
    population.



    54
     The smallest of these, Kentucky, had an increase of 4.6 percent.

    55
      In particular, for these five states, the prepassage CVRMSPE—that is, the RMSPE transformed into a coefficient
    of variation by dividing by the average prepassage crime rate—was 19 percent or greater. See note 61 for further
    discussion of this statistic.
Case 2:19-cv-00617-KJM-AC Document 20-1     FiledLaws
                                    Right-to-Carry 08/02/19       Page 231
                                                      and Violent Crime 37 of 80

      V. Aggregation Analysis Using Synthetic Controls
      A small but growing literature applies synthetic control techniques to the analysis of mul-
      tiple treatments.56 We estimate the percentage difference in violent crime between each
      treatment (RTC-adopting) state and the corresponding synthetic control in both the year
      of the treatment and in the 10 years following it. This estimate of the treatment effect
      percentage (TEP) obviously uses data from fewer posttreatment years for the two treat-
      ment states57 in which RTC laws took effect less than 10 years before the end of our
      sample.
             We could use each of these 10 percentage differences as our estimated effects of
      RTC laws on violent crime for the 10 postpassage years, but, as noted above, we make
      one adjustment to these figures by subtracting from each the percentage difference in
      violent crime in the adoption year between the treatment and synthetic control states. In
      other words, if 10 years after adopting an RTC law, the violent crime rate for the state
      was 440 and the violent crime rate for the synthetic control was 400, one estimate of the
                                                       400
                                                            
      effect of the RTC law could be 10 percent = 440400      . Rather than use this estimate, how-
      ever, we have subtracted from this figure the percentage difference between the synthetic
      and treatment states in the year of RTC adoption. If, say, the violent crime rate in the
      treatment state that year was 2 percent higher than the synthetic control value, we would
      subtract 2 from 10 to obtain an estimated 10th-year effect of RTC laws of 8 percent.58 We



      56
        The closest paper to the present study is Arindrajit Dube and Ben Zipperer (2013), who introduce their own
      methodology for aggregating multiple events into a single estimated treatment effect and calculating its signifi-
      cance. Their study centers on the effect of increases in the minimum wage on employment outcomes, and, as we
      do, the authors estimate the percentage difference between the treatment and the synthetic control in the post-
      treatment period. While some papers analyze multiple treatments by aggregating the areas affected by these treat-
      ments into a single unit, this approach is not well-equipped to deal with a case such as RTC law adoption where
      treatments affect the majority of panel units and more than two decades separate the dates of the first and last
      treatment under consideration, as highlighted in Figure 7.

      57
       These two states are Kansas and Nebraska, which adopted RTC laws in 2007. See note 4 discussing the states for
      which we cannot estimate the impact of RTC laws using synthetic controls.

      58
        It is unclear ex ante whether one should implement this subtraction. The intuitive rationale for our choice of
      outcome variable was that pretreatment differences between the treatment state and its synthetic control at the
      time of RTC adoption likely reflected imperfections in the process of generating a synthetic control and should
      not contribute to our estimated treatment effect if possible. In other words, if the treatment state had a crime
      rate that was 5 percent greater than that of the synthetic control in both the pretreatment and posttreatment
      period, it would arguably be misleading to ignore the pretreatment difference and declare that the treatment
      increased crime rates by 5 percent. On the other hand, subtracting off the initial discrepancy might be adding
      noise to the subsequent estimates.
         We resolve this issue with the following test of our synthetic control protocol: we pretend that each RTC-
      adopting state actually adopted its RTC law five years before it did. We then generate synthetic control estimates
      of this phantom law over the next five years of actual pretreatment data. If our synthetic control approach is
      working perfectly, it should simply replicate the violent crime pattern for the five pretreatment years. Conse-
      quently, the estimated “effect” of the phantom law should be close to zero. Indeed, when we follow our subtrac-
      tion protocol, the synthetic controls match the pretreatment years more closely than when we do not provide
      this normalization. Specifically, with subtraction the estimated “effect” in the final pretreatment year is a wholly
      insignificant 3.2 percent; without subtraction, it jumps to a statistically significant 5.3 percent. Consequently,
Case 232
     2:19-cv-00617-KJM-AC
         Donohue et al.   Document 20-1 Filed 08/02/19 Page 38 of 80

    then look across all the state-specific estimates of the impact of RTC laws on violent crime
    for each of the 10 individual postpassage years and test whether they are significantly dif-
    ferent from zero.59



    A. RTC Laws Increase Violent Crime

    We begin our analysis of the aggregated synthetic control results using predictors
    derived from the DAW specification. Table 5 shows our results on the full sample
    examining violent crime.60 Our estimates of the normalized average treatment effect
    percentage (TEP) suggest that states that passed RTC laws experienced more deleteri-
    ous changes in violent criminal activity than their synthetic controls in the 10 years
    after adoption. On average, treatment states had aggregate violent crime rates that
    were almost 7 percent higher than their synthetic controls five years after passage and
    around 14 percent higher 10 years after passage. Table 5 suggests that the longer the
    RTC law is in effect (up to the 10th year that we analyze), the greater the cost in
    terms of increased violent crime.
          As we saw in Figures 6 (Pennsylvania) and I11(Maine), the validity of using the
    posttreatment difference between crime rates in the treatment state (the particular state
    adopting an RTC law that we are analyzing) and its corresponding synthetic control as a
    measure of the effect of the RTC law depends on the strength of the match between
    these two time series in the pretreatment period. To generate an estimate of pre-
    treatment fit that takes into account differences in pretreatment crime levels, we estimate
    the coefficient of variation for the root mean squared prediction error (RMSPE), which




    normalization is the preferred approach for violent crime. It should also be noted that our actual synthetic con-
    trol estimates will be expected to perform better than this phantom RTC estimate since we will be able to derive
    our synthetic controls from five additional years of data, thereby improving our pretreatment fit.
       As it turns out, the choice we made to subtract off the initial-year crime discrepancy is a conservative one, in
    that the estimated crime increases from RTC laws would be greater without subtraction. We provide synthetic con-
    trol estimates for the DAW model without subtraction of the adoption-year percentage difference for violent
    crime, murder, and property crime in Appendix F. Comparison of these Appendix F estimates with those in the
    text (Table 5) reveals that our preferred method of subtracting yields more conservative results (i.e., a smaller
    increase in violent crime due to RTC). In Table 5, we estimate the 10th-year TEP for violent crime as roughly
    13.5 to 14.3 percent, while the comparable estimates without subtraction are roughly 17–18 percent, as seen in
    Appendix Tables F1, F2, and F3. Indeed, without subtraction, every estimated impact would show RTC laws lead
    to a statistically significant increase in every crime category we consider except non-firearm homicide, as seen in
    Appendix F.

    59
      This test is performed by regressing these differences in a model using only a constant term and examining
    whether that constant is statistically significant. These regressions are weighted by the population of the treatment
    state in the posttreatment year under consideration. Robust standard errors corrected for heteroskedasticity are
    used in this analysis.

    60
     We discuss the synthetic control estimates for murder and property crime in Section V.F.
Table 5:    The Impact of RTC Laws on the Violent Crime Rate, DAW Covariates, Full Sample, 1977–2014
                                          (1)        (2)        (3)         (4)         (5)         (6)         (7)           (8)           (9)          (10)

Average normalized treatment           –0.117      2.629*     3.631*     4.682**     6.876***    7.358**     10.068***     12.474***    14.021***     14.344***
effect percentage (TEP)                (1.076)     (1.310)    (1.848)    (2.068)     (2.499)     (3.135)     (2.823)       (3.831)      (3.605)       (2.921)
N                                      33          33         33         33          33          33          33            31           31            31
Pseudo p value                         0.936       0.274      0.220      0.192       0.094       0.106       0.060         0.038        0.032         0.032

NOTE: Standard errors in parentheses. Column numbers indicate postpassage year under consideration; N = number of states in sample. The synthetic controls method
                                                                                                                                                                    Case 2:19-cv-00617-KJM-AC Document 20-1




is run using the nested option, and each year’s estimate and statistical significance is computed as explained in note 59. *p < 0.10; **p < 0.05; ***p < 0.01.
                                                                                                                                                                                                        Right-to-Carry
                                                                                                                                                                                                                FiledLaws
                                                                                                                                                                                                                       08/02/19
                                                                                                                                                                                                                          and Violent Crime
                                                                                                                                                                                                                                      Page 233
                                                                                                                                                                                                                                            39 of 80
Case 234
     2:19-cv-00617-KJM-AC
         Donohue et al.   Document 20-1 Filed 08/02/19 Page 40 of 80

    is the ratio of the synthetic control’s pretreatment RMSPE to the pretreatment average
    level of the outcome variable for the treatment state.61
           To evaluate the sensitivity of the aggregate synthetic control estimate of the crime
    impact of RTC laws in Table 5, we consider two subsamples of treatment states: states
    whose coefficients of variation are less than two times the average coefficient of varia-
    tion for all 33 treatments and states whose coefficients of variation are less than this
    average. We then rerun our synthetic control protocol using each of these two subsam-
    ples to examine whether restricting our estimation of the average treatment effect to
    states for which a relatively “better” synthetic control could be identified would mean-
    ingfully change our findings.
           All three samples yield roughly identical conclusions: RTC laws are consistently
    shown to increase violent crime, with the 10th-year increase ranging from a low of 13.5
    (when we remove the six states with above-average values of the CV RMSPE) to a high of
    14.3 percent (Table 5).


    B. The Placebo Analysis

    Our ability to make valid inferences from our synthetic control estimates depends on the
    accuracy of our standard error estimation. To test the robustness of the standard errors
    that we present under the first row of Table 5, we incorporate an analysis using placebo
    treatment effects similar to Ando (2015).62 For this analysis, we generate 500 sets of ran-
    domly generated RTC dates that are designed to resemble the distribution of actual RTC


    61
       While the RMSPE is often used to assess this fit, we believe that the use of this measure is not ideal for comparing
    fit across states, owing to the wide variation that exists in the average pretreatment crime rates among the 33 treat-
    ment states that we consider. For example, the pretreatment RMPSE associated with our synthetic control analysis
    using the DAW predictor variables and aggregate violent crime as the outcome variable is nearly identical for Texas
    (37.1) and Maine (36.4), but the pretreatment levels of Texas’s aggregate violent crime rate are far greater than
    Maine’s. To be more specific, Texas’s average violent crime rate prior to the implementation of its RTC law (from
    1977 through 1995) was 617 violent crimes per 100,000 residents, while the corresponding figure for Maine was
    186 violent crimes per 100,000 residents, less than one-third of Texas’s rate. The more discerning CV of the
    RMSPE is 0.06 for Texas (with a year of adoption discrepancy of only 3.6 percent), while for Maine, the CV is a dra-
    matically higher at 0.196 (with an initial year discrepancy of –37.9 percent). Accordingly, since the percentage
    imprecision in our synthetic pretreatment match for Maine is so much greater than for Texas, we have greater con-
    fidence in our estimates that in the 10th year, Texas’s RTC law had increased violent crime by 16.9 percent than
    we do in an estimate that Maine’s law had decreased violent crime by 16.5 percent.

    62
      Ando (2015) examines the impact of constructing nuclear plants on local real per capita taxable income in
    Japan by generating a synthetic control for every coastal municipality that installed a nuclear plant. Although the
    average treatment effect measured in our article differs from the one used by Ando, we follow Ando in repeatedly
    estimating average placebo effects by randomly selecting different areas to serve as placebo treatments. (The sheer
    number of treatments that we are considering in this analysis prevents us from limiting our placebo treatment
    analysis to states that never adopt RTC laws, but this simply means that our placebo estimates will likely be biased
    against finding a qualitatively significant effect of RTC laws on crime, since some of our placebo treatments will be
    capturing the effect of the passage of RTC laws on crime rates.) Our estimated average treatment effect can then
    be compared to the distribution of average placebo treatment effects. Heersink and Peterson (2016) and Cavallo
    et al. (2013) also perform a similar randomization procedure to estimate the significance of their estimated aver-
    age treatment effects, although the randomization procedure in the latter paper differs from ours by restricting
    the timing of placebo treatments to the exact dates when actual treatments took place.
Case 2:19-cv-00617-KJM-AC Document 20-1     FiledLaws
                                    Right-to-Carry 08/02/19       Page 235
                                                      and Violent Crime 41 of 80

      passage dates that we use in our analysis.63 For each of the 500 sets of randomly gener-
      ated RTC dates, we then use the synthetic control methodology and the DAW predictors
      to estimate synthetic controls for each of the 33 states whose randomly generated adop-
      tion year is between 1981 and 2010. We use these data to estimate the percentage differ-
      ence between each placebo treatment and its corresponding synthetic control during
      both the year of the treatment and each of the 10 posttreatment years (for which we have
      data) that follow it. Using the methodology described in notes 52 and 58, we then test
      whether the estimated treatment effect for each of the 10 posttreatment years is statisti-
      cally significant.
             To further assess the statistical significance of our results, we compare each of
      the 10 coefficient estimates in Table 5 with the distribution of the 500 average pla-
      cebo treatment effects that use the same crime rate, posttreatment year, and sample
      as the given estimate. To assist in this comparison process, we report a pseudo p value
      that is equal to the proportion of our placebo treatment effects whose absolute value
      is greater than the absolute value of the given estimated treatment effect. This pseudo
      p value provides another intuitive measure of whether our estimated average treatment
      effects are qualitatively large compared to the distribution of placebo effects. Our con-
      fidence that the treatment effect that we are measuring for RTC laws is real increases
      if our estimated treatment effect is greater than the vast majority of our estimated
      average placebo treatment effects. Examining our pseudo p values in Table 5, we see
      that our violent crime results are always statistically significant in comparison to the
      distribution of placebo coefficients at the 0.05 level eight years or more past RTC
      adoption.



      C. Synthetic Control Estimates Using LM’s Explanatory Variables

      In our Section III panel data analysis, we saw that RTC laws were associated with signifi-
      cantly higher rates of violent crime in the DAW model (Table 3), but not in the LM
      model (Table 4, Panel A). Under the synthetic controls approach, however, we find that
      the results are the same whether one uses the DAW or LM explanatory variables. This is
      necessarily true when one uses yearly lags in implementing the synthetic controls – see
      Kaul et al. (2016) -- but it is also true when we use three lags of the dependent variable in
      our synthetic control protocol, as shown in Table 6. The detrimental effects of RTC laws
      on violent crime rates are statistically significant at the 0.05 level starting three years after
      the passage of an RTC law, and appear to increase over time. The treatment effects asso-
      ciated with violent crime in Table 6 range from 9.6 percent in the seventh posttreatment
      year to 12.8 percent in the 10th posttreatment year. Remarkably, the DAW and LM syn-
      thetic control estimates of the impact of RTC laws on violent crime are nearly identical


      63
        More specifically, we randomly choose eight states to never pass RTC laws, six states to pass RTC laws before
      1981, 33 states to pass RTC laws between 1981 and 2010, and three states to pass their RTC laws between 2011 and
      2014. (Washington, DC is not included in the placebo analysis since it is excluded from our main analysis.) These
      figures were chosen to mirror the number of states in each of these categories in our actual data set.
                                                                                                                                                                         Case 236 Donohue et al.
                                                                                                                                                                              2:19-cv-00617-KJM-AC




Table 6:    The Impact of RTC Laws on the Violent Crime Rate, LM covariates, Full Sample, 1977–2014
                                 (1)          (2)          (3)          (4)          (5)           (6)          (7)             (8)            (9)            (10)

Average Normalized TEP         0.309        1.981        4.063*       5.211*       7.159**      6.981**      9.644***       11.160***      12.115***       12.794***
                               (1.318)      (1.646)      (2.192)      (2.572)      (2.887)      (3.319)      (3.016)        (3.680)        (3.857)         (3.200)
N                              33           33           33           33           33           33           33             31             31              31

NOTE: Standard errors in parentheses. Column numbers indicate post-passage year under consideration; N = number of states in sample. The synthetic controls method
is run using the non-nested option, and each year’s estimate and statistical significance is computed as explained in footnote 59. *p < 0.10; **p < 0.05; ***p < 0.01.
                                                                                                                                                                                                   Document 20-1 Filed 08/02/19 Page 42 of 80
Case 2:19-cv-00617-KJM-AC Document 20-1     FiledLaws
                                    Right-to-Carry 08/02/19       Page 237
                                                      and Violent Crime 43 of 80

      (compare Tables 6 and Appendix Table K1), and this is true even when we limit the sam-
      ple of states in the manner described above.64



      D. The Contributions of Donor States to the Synthetic Control Estimates: Evaluating Robustness

      One of the key elements of the synthetic control approach is its selection among plausi-
      ble control states. For each state adopting an RTC law in year X, the approach selects
      among states that do not have RTC laws through at least ten years after X, including
      never-adopting states. Appendix Figure D10 lists all the states that are eligible under this
      criterion to serve as synthetic controls for one or more of the 33 adopting states, and
      shows how often they are selected. The horizontal length of each bar tells us how much
      that state contributes to our synthetic control violent crime estimates.65 As the figure indi-
      cates, Hawaii appears most frequently—contributing to a synthetic control 18 of the
      33 times it is eligible and averaging a 15.2 percent contribution—but California, a sub-
      stantial contributor to multiple large states, edges it out for the largest average contribu-
      tion (18.1 percent).
             Hawaii’s relatively large contribution as a donor state in the synthetic control esti-
      mates has some advantages but also raises concern that this small state might be unre-
      presentative of the states for which it is used as a control. For example, note that the
      largest share of Virginia’s synthetic control comes from Hawaii (27.9 percent), with
      Rhode Island, Kansas, and Nebraska making up the lion’s share of the remaining syn-
      thetic control. We had already mentioned one problem with the panel data analysis cau-
      sed by the tendency of lax gun control states to serve as a source for guns that contribute
      to crime in the non-RTC states, and Virginia has always been a major source of that inter-
      state flow. Since Virginia’s guns are not likely to end up in Hawaii, the bias that the treat-
      ment infects the control is reduced for that particular match. Nonetheless, one may be
      concerned that Hawaii might be unduly skewing the estimates of the impact of RTC laws
      on violent crime.
             To address this, as well as the analogous concern for other potentially idiosyn-
      cratic control states, we generated 18 additional TEP estimates, with each one gener-
      ated by dropping a single one of the 18 states that appears as an element of our
      synthetic control analysis (as identified in Appendix Figure D10). The results of this
      exercise are presented in Appendix Figure D12, which shows that our estimated
      increase in violent crime resulting from the adoption of an RTC law is extremely
      robust: All 18 estimates remain statistically significant at the 0.01 percent level, and


      64
        The 10th-year effect in the synthetic control analysis using the LM variables is 12.4 percent when we eliminate
      the three states with more than twice the average CV of the RMSPE. Knocking out the seven states with above-
      average values of this CV generates a similar 12.5 percent effect.

      65
        In particular, it reflects the portion of each synthetic state it becomes part of, weighted by the treated state’s pop-
      ulation. For example, Texas’s population is 13.6 percent of the total treated states’ population. As a result, a state
      that made up 50 percent of synthetic Texas (but is not a donor for any other treatment state) would have a bar of
      size 6.8 percent.
Case 238
     2:19-cv-00617-KJM-AC
         Donohue et al.   Document 20-1 Filed 08/02/19 Page 44 of 80

    the smallest TEP, which comes from dropping Illinois as a control state, is 12.0 per-
    cent. Note in particular that dropping Hawaii from the list of potential donor states
    slightly increases the estimate of the increase in violent crime caused by RTC laws. In
    fact, when we dropped Hawaii completely as a potential control and repeated the pre-
    vious protocol of dropping one state at a time, the estimated increase in violent crime
    from RTC never fell below 12 percent (which was the value when New York was
    dropped as well as Hawaii). Indeed, the synthetic control finding that RTC laws
    increase violent crime is so robust that even if we drop California, New York, and
    Hawaii from the pool of potential donor states, RTC laws still increase violent crime
    by 8.9 percent after 10 years (p = 0.018).


    E. Does Gun Prevalence Influence the Impact of RTC Laws?

    The wide variation in the state-specific synthetic control estimates that was seen in
    Figures 7 and D11 suggests that there is considerable noise in some of the outlier esti-
    mates of a few individual states. For example, it is highly improbable that RTC laws led to
    a 16.5 percent decrease in violent crime in Maine and an 80.2 percent increase in violent
    crime in Montana, the two most extreme estimates seen in Figure 7. Since averaging
    across a substantial number of states will tend to eliminate the noise in the estimates, one
    should repose much greater confidence in the aggregated estimates than in any individ-
    ual state estimate. Indeed, the fact that we can average across 33 separate RTC-adopting
    states is what generates such convincing and robust estimates of the impact of RTC laws
    on violent crime.
           Another way to distill the signal from the noise in the state-specific estimates is to
    consider whether there is a plausible factor that could explain underlying differences in
    how RTC adoption influences violent crime. For example, RTC laws might influence
    crime differently depending on the level of gun prevalence in the state.
           Figure 8 shows the scatter diagram for 33 RTC-adopting states, and relates the esti-
    mated impact on violent crime to a measure of gun prevalence in each RTC-adopting state.
    The last line of the note below the figure provides the regression equation, which shows
    that gun prevalence is positively related to the estimated increase in crime (t = 2.39).66


    F. The Murder and Property Crime Assessments with Synthetic Controls

    The synthetic control estimates of the impact of RTC laws on violent crime uniformly
    generate statistically significant estimates, and our phantom RTC law synthetic control
    estimates for the five pretreatment years (described in note 58) give us confidence that
    the synthetic control approach is working well for our violent crime estimates, as illus-
    trated in Appendix Table L1. Since the estimated increases in violent crime are


    66
      The gun prevalence data were collected by the data analytics firm YouGov in a 2013 online survey (Kalesan et al.
    2016); 4,486 people were initially surveyed, although only 4,000 results are used in the final data set. YouGov used
    a proximity matching method to select the survey results for inclusion, matching respondents by race, age, gender,
    and education to the demographic breakdown of the 2010 American Community Survey.
Case 2:19-cv-00617-KJM-AC Document 20-1     FiledLaws
                                    Right-to-Carry 08/02/19       Page 239
                                                      and Violent Crime 45 of 80

      Figure 8: The impact of gun ownership on the increase in violent crime due to RTC laws
      (synthetic control estimates, 1977−2014).




      NOTE: Treatment effect displayed is for the 10th year after RTC adoption (but 7th post−passage year for Kansas
      and Nebraska). Treatment Effect = −9.15 + 0.69 * Gun Prevalence. t = 2.39; R^2 = 0.16. Regression weighted by
      population in the final TEP year.




      statistically significant and consistently observed in both our panel data and synthetic
      control analyses, these represent our most robust finding.
              Just as we saw in the panel data analysis, the synthetic controls provide evidence of
      increases in the murder and firearm murder categories, but it is weaker and less precise
      than our violent crime estimates. For example, both Appendix Tables E1 and E2 show
      estimated crime increases of 8.7 percent (murder) and 15.3 percent (firearm murder),
      but only the 8.7 figure is statistically significant at the 0.10 level. Interestingly, our phan-
      tom law test works well for murder and even suggests statistically significant increases in
      that crime beginning right at the time of RTC adoption (Appendix Table L3). The fire-
      arm murder estimates perform less well in this test, generating an estimated fall in crime
      of 6.8 percent in the year prior to RTC adoption (Appendix Table L5).
              The results from implementing this phantom law approach for property crime are
      perhaps our less encouraging estimates. While our estimated “effect” in the year prior to
      adoption would ideally be close to zero in this test, for property crime it is 6.9 percent,
      with the latter significant at the 0.10 level. (The full results of this test for all the crime
      categories are shown in Appendix L.) If we accept our normalized estimate for the
      impact of RTC laws on property crime it would give little reason to reject a null hypothe-
      sis of no effect (Appendix Table E8). Because our synthetic control estimates for violent
      crime are validated by our phantom adoption test and generate uniform and highly
Case 240
     2:19-cv-00617-KJM-AC
         Donohue et al.   Document 20-1 Filed 08/02/19 Page 46 of 80

    robust results whether dropping selected donor states or states with poor fit, or using
    either the DAW or LM models, we have greater confidence in and therefore highlight
    our violent crime estimates. Accordingly, we consign our further discussion of the syn-
    thetic control estimates of murder and property crime to Appendix E.



    VI. Conclusion
    The extensive array of panel data and synthetic control estimates of the impact of RTC
    laws that we present uniformly undermine the “More Guns, Less Crime” hypothesis.
    There is not even the slightest hint in the data from any econometrically sound regres-
    sion that RTC laws reduce violent crime. Indeed, the weight of the evidence from the
    panel data estimates as well as the synthetic control analysis best supports the view that
    the adoption of RTC laws substantially raises overall violent crime in the 10 years after
    adoption.
           In our initial panel data analysis, our preferred DAW specification predicted that
    RTC laws have led to statistically significant and substantial increases in violent crime. We
    also presented both panel data and synthetic control estimates that RTC laws substantially
    increase the percentage of robberies committed with a firearm, while having no
    restraining effect on the overall number of robberies. Moreover, to the extent the massive
    theft of guns from carrying guns outside the home generates crime spillovers to non-RTC
    states, our estimated increases in violent crime are downward biased.
           We then supplemented our panel data results using our synthetic control method-
    ology, and the finding from our panel data analysis was strongly buttressed. Whether we
    used the DAW or LM specifications, states that passed RTC laws experienced 13–15 per-
    cent higher aggregate violent crime rates than their synthetic controls after 10 years
    (results that were significant at either the 0.05 or 0.01 level after five years).
           The synthetic control effects that we measure represent meaningful increases in
    violent crime rates following the adoption of RTC laws, and this conclusion remained
    unchanged after restricting the set of states considered based on model fit and after con-
    sidering a large number of robustness checks. The consistency across different specifica-
    tions and methodologies of the finding that RTC elevates violent crime enables far
    stronger conclusions than were possible over a decade ago when the NRC Report was lim-
    ited to analyzing data only through 2000 with the single tool of panel data evaluation.
           The best available evidence using different statistical approaches—panel data
    regression and synthetic control—with varying strengths and shortcomings and with dif-
    ferent model specifications all suggest that the net effect of state adoption of RTC laws is
    a substantial increase in violent crime.


    References
    Abadie, Alberto, Alexis Diamond, & Jens Hainmueller (2010) “Synthetic Control Methods for Com-
          parative Case Studies: Estimating the Effect of California’s Tobacco Control Program,” 105
          (490) J. of the American Statistical Association 493.
Case 2:19-cv-00617-KJM-AC Document 20-1     FiledLaws
                                    Right-to-Carry 08/02/19       Page 241
                                                      and Violent Crime 47 of 80

                (2014) Comparative Politics and the Synthetic Control Method,” 59(2) American J. of Political
              Science 495.
      Abadie, Alberto, & Javier Gardeazabal (2003) “The Economic Costs of Conflict: A Case Study of the
              Basque Country,” 93(1) American Economic Rev. 113.
      ABC News (2018) “Man Annoyed by IHOP Customer Before Allegedly Shooting Him in Head,” ABC
              News.        https://abc13.com/man-annoyed-by-ihop-customer-before-allegedly-shooting-him/
              3160627/
      Adda, Jérôme, Brendon McConnell, & Imran Rasul (2014) “Crime and the Depenalization of
              Cannabis Possession: Evidence from a Policing Experiment,” 122(5) J. of Political Economy
              1130.
      Ando, Michihito (2015) “Dreams of Urbanization: Quantitative Case Studies on the Local Impacts of
              Nuclear Power Facilities Using the Synthetic Control Method,” 85 J. of Urban Economics 68.
      Aneja, Abhay, John J. Donohue, & Alexandria Zhang (2011) “The Impact of Right to Carry Laws and
              the NRC Report: The Latest Lessons for the Empirical Evaluation of Law and Policy,” 13(2)
              American Law & Economics Rev. 565.
                (2014) “The Impact of Right to Carry Laws and the NRC Report: The Latest Lessons for the
              Empirical Evaluation of Law and Policy,” National Bureau of Economic Research Working Paper
              18294.
      Associated Press (2014) “Official: Suspect in Deadly Hospital Shooting Had Lengthy History of Gun
              Arrests, Violence,” July 26 Fox News. http://www.foxnews.com/us/2014/07/26/official-
              suspect-in-deadly-hospital-shooting-had-lengthy-history-gun-arrests.html
                (2015) “8-Year-Old Arizona Boy Accidentally Shot by Baby Sitter,” September 8 Daily Record.
              http://www.canoncitydailyrecord.com/ci_28778997/8-year-old-arizona-boy-accidentally-shot-by
      Athey, Susan, & Guido W. Imbens (2017) “The State of Applied Econometrics: Causality and Policy
              Evaluation,” 31(2) J. of Economic Perspectives 3.
      Ayres, Ian, & John J. Donohue (2003) “The Latest Misfires in Support of the ‘More Guns, Less
              Crime’ Hypothesis,” 55 Stanford Law Rev. 1371.
      Barbash, Fred (2018) “Calif. Teacher Resigns After Unintentionally Firing Weapon in Gun Safety
              Class,” April 12 Washington Post. https://www.washingtonpost.com/news/morning-mix/wp/
              2018/04/12/calif-teacher-resigns-after-unintentionally-firing-weapon-in-gun-safety-class/?
              noredirect=on&utm_term=.68faa7eb0133
      Biette-Timmons, Nora (2017) “More People Are Pulling Guns During Road-Rage Incidents,” August
              10 Trace. https://www.thetrace.org/2017/08/guns-road-rage-cleveland-2017
      Biography.com (2016) “Bernhard Goetz,” November 15 Online. https://www.biography.com/
              people/bernhard-goetz-578520
      Blair, J. Pete, & Katherine W. Schweit (2014) A Study of Active Shooter Incidents in the United States
              Between 2000 and 2013. Washington, DC: Texas State Univ. & Federal Bureau of Investigation,
              U.S. Department of Justice.
      Bohn, Sarah, Magnus Lofstrom, & Steven Raphael (2014) “Did the 2007 Legal Arizona Workers Act
              Reduce the State’s Unauthorized Immigrant Population?” 96(2) Rev. of Economics & Statistics 258.
      Boots, Michelle Theriault (2017) “In Alaska, a High Bar for Taking Guns from the Mentally Ill,”
              January 9 Anchorage Daily News. https://www.adn.com/alaska-news/2017/01/09/in-alaska-a-
              high-bar-for-the-mentally-ill-to-part-with-their-guns/
      Bureau of Alcohol, Tobacco, Firearms, & Explosives (2012) 2012 Summary: Firearms Reported Lost and
              Stolen. https://www.atf.gov/resource-center/docs/2012-firearms-reported-lost-and-stolenpdf-1/
              download
      Bureau of Justice Statistics (2014) The Nation’s Two Measures of Homicide. https://www.bjs.gov/
              content/pub/pdf/ntmh.pdf
      Byers, Christine (2010) “Police Report Details AAB Shooting Chaos,” November 18 St. Louis Post-
              Dispatch.     https://www.stltoday.com/news/local/crime-and-courts/police-report-details-abb-
              shooting-chaos/article_bb52f36b-3757-5c95-a775-384c52dfd887.html
Case 242
     2:19-cv-00617-KJM-AC
         Donohue et al.   Document 20-1 Filed 08/02/19 Page 48 of 80

    Calder, Chad (2018) “Legal Analysts Weigh in on Ronald Gasser’s Defense in Joe McKnight Killing
           as Trial Set to Begin,” January 15 New Orleans Advocate. https://www.theadvocate.com/new_
           orleans/news/courts/article_f51f97ca-fa45-11e7-a3eb-2fa820d7858f.html
    Campbell, Elizabeth (2017) “521 Guns Stolen in 2017 from Unlocked Cars, Jacksonville Police Say,”
           December 11 News 4 Jax. https://www.news4jax.com/news/local/jacksonville/521-guns-
           stolen-in-2017-from-unlocked-cars-jacksonville-police-say
    Carter, Chelsea J., Ed Lavandera, & Evan Perez (2013) “Who Is Navy Yard Gunman Aaron Alexis?”
           CNN. http://www.cnn.com/2013/09/16/us/navy-yard-suspects/index.html
    Cavallo, Eduardo, Sebastian Galiani, Ilan Noy, & Juan Pantano (2013) “Catastrophic Natural Disas-
           ters and Economic Growth,” 95(5) Rev. of Economics & Statistics 1549.
    CEA (2016) Economic Perspectives on Incarceration and the Criminal Justice System. Washington, DC: Coun-
           cil of Economic Advisors, Executive Office of the President of the United States.
    Chalfin, Aaron, & Justin McCrary (2017) “Criminal Deterrence: A Review of the Literature,” 55(1)
           J. of Economic Literature 5.
    Clary, Mike, Megan O’Matz, & Lisa Arthur (2017) “Puerto Rico Police Seized Guns from Airport
           Shooter Esteban Santiago,” January 13 Sun Sentinel. http://www.sun-sentinel.com/news/fort-
           lauderdale-hollywood-airport-shooting/fl-santiago-guns-puerto-rico-20170113-story.html
    Cohen, Dov, Richard E. Nisbett, Brian F. Bowdle, & Norbert Schwarz (1996) “Insult, Aggression, and
           the Southern Culture of Honor: An ‘Experimental Ethnography’,” 70(5) J. of Personality & Social
           Psychology 945.
    Cook, Philip J. (2018) “Gun Theft and Crime,” 95(1) J. of Urban Health 305.
    Cook, Philip J., Jens Ludwig, & Adam M. Samaha (2009) “Gun Control After Heller: Threats and Side-
           shows from a Social Welfare Perspective,” 56(5) UCLA Law Rev. 1041.
    DePrang, Emily (2015) “The Mystery of Milwaukee’s ‘Human Holster’,” July 16 Trace. https://www.
           thetrace.org/2015/07/concealed-carry-wisconsin-human-holster/
    Donohue, John J. (2003) “The Final Bullet in the Body of the More Guns, Less Crime Hypothesis,” 2
           (3) Criminology & Public Policy 397.
              (2017a) “Comey, Trump, and the Puzzling Pattern of Crime in 2015 and Beyond,” 117(5)
           Columbia Law Rev. 1297.
             (2017b) “Laws Facilitating Gun Carrying and Homicide,” 107(12) American J. of Public Health
           1864.
    Donohue, John J., & Justin Wolfers (2009) “Estimating the Impact of the Death Penalty on Murder,”
           11(2) American Law & Economics Rev. 249.
    Dube, Arindrajit, & Ben Zipperer (2013) “Pooling Multiple Case Studies Using Synthetic Controls:
           An Application to Minimum Wage Policies,” IZA Discussion Paper 8944. https://ssrn.com/
           abstract=2589786
    Durlauf, Steven N., Salvado Navarro, & David A. Rivers (2016) “Model Uncertainty and the Effect of
           Shall-Issue Right-to-Carry Laws on Crime,” 81 European Economic Rev. 32.
    Eltagouri, Marwa (2017) “Man Accidentally Shoots Himself and His Wife at a Church, Shortly After a
           Discussion on Shootings,” November 17 Washington Post. https://www.washingtonpost.com/
           news/acts-of-faith/wp/2017/11/17/a-man-accidentally-shot-himself
    Fernandez, Manny, Liam Stack, & Alan Blinder (2015) “9 Are Killed in Biker Gang Shootout in
           Waco,” May 17 New York Times. http://www.nytimes.com/2015/05/18/us/motorcycle-gang-
           shootout-in-waco-texas.html
    Ford, Richard (2016) “Richard Ford on America’s Gun Problem,” March 18 Financial Times. https://
           www.ft.com/content/d0cea3d0-eaab-11e5-bb79-2303682345c8
    Fortin, Jacey (2018) “Georgia Teacher Fired Gun While Barricaded in Classroom, Police Say,”
           February 28 New York Times. https://www.nytimes.com/2018/02/28/us/georgia-teacher-gun-
           shooting.html
    Fox News (2016) “Ohio Gun Shop Owner Killed During Concealed Carry Class,” June 19 Fox News.
           https://www.foxnews.com/us/ohio-gun-shop-owner-killed-during-concealed-carry-class
Case 2:19-cv-00617-KJM-AC Document 20-1     FiledLaws
                                    Right-to-Carry 08/02/19       Page 243
                                                      and Violent Crime 49 of 80

      Freskos, Brian (2016) “Guns Are Stolen in America Up to Once Every Minute. Owners Who Leave
             Their Weapons in Cars Make it Easy for Thieves,” September 21 Trace. https://www.thetrace.
             org/2016/09/stolen-guns-cars-trucks-us-atlanta/
               (2017a) “As Thefts of Guns from Cars Surge, Police Urge Residents to Leave Their Weapons
             at Home,” March 6 Trace. https://www.thetrace.org/2017/03/as-thefts-of-guns-from-cars-
             surge-police-urge-residents-to-leave-their- weapons-at-home/
                (2017b) “Missing Pieces,” November 20 Trace. https://www.thetrace.org/features/stolen-
             guns-violent-crime-america/
               (2017c) “These Gun Owners Are at the Highest Risk of Having Their Firearms Stolen,” April
             11 Trace. https://www.thetrace.org/2017/04/gun-owners-high-risk-firearm-theft/
               (2018a) “Citing The Trace’s Reporting, Top Gun Violence Scholar Calls for More Research
             on Threat of Stolen Firearms,” April 26 Trace. https://www.thetrace.org/rounds/stolen-guns-
             research-agenda-phil-cook/
               (2018b) “Maryland Will Invest in Gun Trafficking Crackdown,” April 30 Trace. https://www.
             thetrace.org/2018/04/maryland-gun-trafficking-task-force-wiretapping-baltimore/
      Friedman, David D. (1990) Price Theory: An Intermediate Text. South-Western Publishing Co. http://
             www.daviddfriedman.com/Academic/Price_Theory/PThy_Chapter_20/PThy_Chapter_20.html
      Fuchs, Erin (2013) “Why the South Is More Violent Than the Rest of America,” September 18 Busi-
             ness Insider. http://www.businessinsider.com/south-has-more-violent-crime-fbi-statistics-show-
             2013-9
      Gibbons, Thomas, & Robert Moran (2000) “Man Shot, Killed in Snow Dispute,” January 27 Philadel-
             phia Inquirer. http://articles.philly.com/2000-01-27/news/25598207_1_snow-dispute-man-shot-
             christian-values
      Glanton, Dahleen, & Carlos Sadovi (2014) “Concealed Carry Shooting Reignites Debate,” July 31
             Chicago Tribune. http://www.chicagotribune.com/news/ct-crestwood-concealed-carry-0730-
             20140730-story.html
      Gueverra, Ericka Cruz (2018) “Man Killed by Armed PSU Officers Had Valid Concealed Carry
             Permit,” June 30 OPB. https://www.opb.org/news/article/portland-state-shooting-victim-
             jason-erik-washington/
      Hauser, Christine (2017) “White Police Officer in St. Louis Shoots Off-Duty Black Colleague,” June
             26 New York Times. https://www.nytimes.com/2017/06/26/us/saint-louis-black-officer.html?
             _r=0
      Heath, Michelle (2015) “Gun Goes Off Inside Christus Facility, Injures Woman,” October 19 Beau-
             mont     Enterprise.    http://www.beaumontenterprise.com/news/article/Gun-goes-off-inside-
             Christus-facility-injures-6578001.php
      Heersink, Boris, & Brenton Peterson (2016) “Measuring the Vice-Presidential Home State Advantage
             with Synthetic Controls,” 44(4) American Politics Research 734.
      Hemenway, David, Deborah Azrael, & Matthew Miller (2017) “Whose Guns Are Stolen? The Epide-
             miology of Gun Theft Victims,” 4(1) Injury Epidemiology 11.
      Hemenway, David, Mary Vriniotis, & Matthew Miller (2006) “Is an Armed Society a Polite Society?
             Guns and Road Rage,” 38(4) Accident Analysis and Prevention 687.
      Hermann, Peter, & Rachel Weiner (2019) “He Put 224 Guns on the Streets. His Family Would Pay a
             Price,” January 24 Washington Post. https://www.washingtonpost.com/local/public-safety/he-
             put-224-guns-on-the-streets-his-family-would-pay-a-price/2019/01/23/68cd2520-1a57-11e9-8813-
             cb9dec761e73_story.html?utm_term=.8bfebbb0072e
      Hernandez, Alex V. (2017) “Police: No Charges in Fatal Shootout at Elmwood Park Gas Station,”
             April 10 Chicago Tribune. http://www.chicagotribune.com/suburbs/elmwood-park/news/ct-
             elm-elmwood-park-shooting-tl-0413-20170409-story.html
      Ho, Vivian (2015) “Gun Linked to Pier Killing Stolen from Federal Ranger,” July 8 San Francisco
             Chronicle. http://www.sfchronicle.com/crime/article/Gun-linked-to-S-F-pier-killing-was-BLM-
             6373265.php
Case 244
     2:19-cv-00617-KJM-AC
         Donohue et al.   Document 20-1 Filed 08/02/19 Page 50 of 80

    Ho, Vivian, & Kale Williams (2015) “Gun in 2 Killings Stolen from Unlocked Car in Fisherman’s
           Wharf, Cops Say,” October 9 San Francisco Chronicle. http://www.sfgate.com/crime/article/
           Gun-in-2-killings-stolen-from-unlocked-car-in-6562039.php
    Holzel, Dee (2008) “Shootout in Winnemucca: Three Dead, Two Injured in Early-Morning
           Gunfight,” May 24 Elko Daily Free Press. https://elkodaily.com/news/local/shootout-in-
           winnemucca-three-dead-two-injured-in-early-morning/article_83fe3832-cc3b-528b-88bd-a85ce6
           5f5967.html
    Hopkins, Kyle (2017) “Accused Florida Airport Shooter to Appear in Alaska Case by Phone,” March
           28 2 KTUU Anchorage. http://www.ktuu.com/content/news/Diagnosed-with-serious-mental-
           illness-accused-airport-shooter-to-appear-in-Alaska-case-by-phone-417394013.html
    Horwitz, Josh (2011) “Speaking of ‘Fast and Furious’: NRA Leaders Well-Versed in Fomenting For-
           eign Conflicts,” September 13 Huffington Post. https://www.huffingtonpost.com/josh-horwitz/
           speaking-of-fast-and-furi_b_959633.html
    Igielnik, Ruth, & Anna Brown (2017) Key Takeaways on Americans’ Views of Guns and Gun Ownership.
           Pew Research Center. http://www.pewresearch.org/fact-tank/2017/06/22/key-takeaways-on-
           americans-views-of-guns-and-gun-ownership
    Kalesan, Bindu, Marcos D. Villarreal, Katherine M. Keyes, & Sandro Galea (2016) “Gun Ownership
           and Social Gun Culture,” 22(3) Injury Prevention 216.
    Kalinowski, Bob (2012) “Police: Plymouth Homicide Suspect Shot by Patron,” September 10 Citizens’
           Voice.      http://citizensvoice.com/news/police-plymouth-homicide-suspect-shot-by-patron-1.
           1370815
    Kaste, Martin (2019) “Gun Carry Laws Can Complicate Police Interactions,” July 19 NPR. https://
           www.npr.org/2016/07/19/486453816/open-carry-concealed-carry-gun-permits-add-to-police-
           nervousness
    Kaul, Ashok, Stefan Klobner, Gregor Pfeifer & Manuel Schieler (2016) “Synthetic Control Methods:
           Never Use All Pre-Intervention Outcomes as Economic Predictors.”
    Keele, Luke (2009) “An Observational Study of Ballot Initiatives and State Outcomes,” Working Paper.
           https://www.researchgate.net/publication/228715196_An_observational_study_of_ballot_initiatives_
           and_state_outcomes
    KHOU (2015) “One Man Injured After Carjacking, Shooting at Gas Station,” September 27 KHOU
           11.      http://www.khou.com/news/one-man-injured-after-carjacking-shooting-at-gas-station/
           142447940
    KIMT (2018) “Update: Court Documents Chronicle Tense Moments Prior to Rochester Shooting”
           January 17 KIMT 3 News. http://www.kimt.com/content/news/Rochester-shooting-Weiss-
           charged-with-2nd-degree-murder-469747873.html
    Knight, Brian (2013) “State Gun Policy and Cross-State Externalities: Evidence from Crime Gun
           Tracing,” 5(4) American Economic J.: Economic Policy 200.
    Kovandzic, Tomislav, Thomas Marvell, & Lynne Vieraitis (2005) “The Impact of ‘Shall-Issue’
           Concealed Handgun Laws on Violent Crime Rates: Evidence from Panel Data for Large
           Urban Cities,” 9 Homicide Studies 292.
    KTUU (2017) “Esteban Santiago, Accused Fort Lauderdale Shooter, Agreed to Anger Management
           Courses in Alaska,” January 9 2 KTUU Anchorage. http://www.ktuu.com/content/news/
           Esteban-Santiago-accused-Fort-Lauderdale-shooter-had-agreed-to-under-anger-management-in-
           Alaska-410177225.html
    Lane, Emily (2018) “Cardell Hayes Again Claims Self-Defense in Will Smith Shooting Death:
           Appeal,” February 15 NOLA.com. https://www.nola.com/crime/2018/02/cardell_hayes_self_
           defense_wil.html
    Lat, David (2012) “DiDonato v. Ung: The Temple Law Shooter Gets Hit—With a Civil Suit,” January
           12 Above the Law. https://abovethelaw.com/2012/01/didonato-v-ung-the-sequelor-the-temple-
           law-shooter-gets-hit-with-a-lawsuit
    Levenson, Eric (2017) “Judge Denies ‘Stand Your Ground’ Defense in Movie Theater Shooting,”
           March 11 CNN. http://www.cnn.com/2017/03/10/us/stand-your-ground-movie-trial/index.html
Case 2:19-cv-00617-KJM-AC Document 20-1     FiledLaws
                                    Right-to-Carry 08/02/19       Page 245
                                                      and Violent Crime 51 of 80

      Lopez, German (2018) “Police Shootings Are Also Part of America’s Gun Problem,” April 9 Vox.
             https://www.vox.com/2018/4/9/17205256/gun-violence-us-police-shootings
      Lott, John R. (2010) More Guns, Less Crime: Understanding Crime and Gun Control Laws. Chicago, IL:
             Univ. of Chicago Press.
      Lott, John R., & David B. Mustard (1997) “Crime, Deterrence, and Right-to-Carry Concealed
             Handguns,” 26(1) J. of Legal Studies 1.
      Lozano, Alicia Victoria (2017) “28-Year-Old David Desper Charged in Road Rage Killing of 18-Year-
             Old Bianca Roberson,” July 2 NBC Philadelphia. https://www.nbcphiladelphia.com/news/
             local/Police-Update-on-Road-Rage-Killing-of-18-Yr-Old-432100983.html
      Lunny, SanRay (2010) Unloaded Open Carry. San Mateo County Sheriff’s Office. http://www.
             calgunlaws.com/wp-content/uploads/2012/09/San-Mateo-County-Sheriffs-Office_Unloaded-
             Open-Carry.pdf
      Luthern, Ashley (2015) “Concealed Carry Draws Opposite Views—And a Murky Middle,” June 11 Mil-
             waukee Wisconsin J. Sentinel. http://www.jsonline.com/news/crime/concealed-carry-draws-
             opposite-views–and-a-murky-middle-b99510854z1-307079321.html
      MacDonald, Sally (2012) “CHL Holder Fired Shot that Killed Store Clerk,” May 31 Free Republic.
             http://www.freerepublic.com/focus/f-news/2889792/posts
      McElroy, Majorie B., & Will Peichun Wang (2017) “Seemingly Inextricable Dynamic Differences:
             The Case of Concealed Gun Permit, Violent Crime and State Panel Data.” https://papers.
             ssrn.com/sol3/papers.cfm?abstract_id=2992058
      McLaughlin, Eliott, & Madeline Holcombe (2018) “Mother of Man Killed by Police at Alabama Mall
             Ponders Open Casket as Family Seeks Justice,” November 26 CNN. https://www.cnn.com/
             2018/11/25/us/alabama-shooting-family-seeks-answers/index.html
      Mettler, Katie (2016) “‘He Thought He Could Help’: Concealed Carry Gun-Wielder Intervenes in
             Domestic Dispute and Is Shot Dead,” May 3 Washington Post. https://www.washingtonpost.
             com/news/morning-mix/wp/2016/05/03/he-thought-he-could-help
      Mideksa, Torben K. (2013) “The Economic Impact of Natural Resources,” 65(2) J. of Environmental
             Economics & Management 277.
      Miller, Matthew, Deborah Azrael, David Hemenway, & Frederic I. Solop (2002) “‘Road Rage’ in Ari-
             zona: Armed and Dangerous,” 34(6) Accident Analysis & Prevention 807.
      Moody, Carlisle E., & Thomas B. Marvell (2008) “The Debate on Shall-Issue Laws,” 5(3) Econ
             J. Watch 269.
      Moody, Carlisle E., Thomas B. Marvell, Paul R. Zimmerman, & Fasil Alemante (2014) “The Impact of
             Right-to-Carry Laws on Crime: An Exercise in Replication,” 4 Rev. of Economics & Finance 33.
      Morin, Rich, & Andrew Mercer (2017) A Closer Look at Police Officers Who Have Fired Their Weapon on
             Duty. Pew Research Center. https://www.pewresearch.org/fact-tank/2017/02/08/a-closer-
             look-at-police-officers-who-have-fired-their-weapon-on-duty/
      Murdock, Jason (2018) “Arizona Man Accidentally Shoots Himself in Groin in Walmart,” November
             29     Newsweek.     https://www.newsweek.com/arizona-man-accidentally-shoots-himself-groin-
             walmart-1236287
      Nagin, Daniel S. (Forthcoming) “Firearm Availability and Police Use of Force,” Annals of American
             Academy of Political & Social Science.
      National Research Council (2005) Firearms and Violence: A Critical Review. Washington, DC: National
             Academies Press.
      NBC News (2014) “Cost of Bravery: Vegas Bystander Died Trying to Stop Rampage,” June 10 NBC
             News. https://www.nbcnews.com/storyline/vegas-cop-killers/cost-bravery-vegas-bystander-died-
             trying-stop-rampage-n127361
      Nonnemaker, James, Mark Engelen, & Daniel Shive (2011) “Are Methamphetamine Precursor Control
             Laws Effective Tools to Fight the Methamphetamine Epidemic?” 20(5) Health Economics 519.
      Office of the Director—Strategic Management (2013) 2012 Summary: Firearms Reported Lost and Stolen.
             U.S. Department of Justice, Bureau of Alcohol, Tobacco, Firearms & Explosives. https://www.
             atf.gov/resource-center/docs/2012-firearms-reported-lost-and-stolenpdf-1/download
Case 246
     2:19-cv-00617-KJM-AC
         Donohue et al.   Document 20-1 Filed 08/02/19 Page 52 of 80

    Officer.com (2017) “Chief: Concealed-Carry Law Is ‘Irresponsible’,” June 29 Officer.com. https://
           www.officer.com/command-hq/news/12348064/milwaukee-police-chief-calls-concealedcarry-
           law-irresponsible
    Olson, Erik J., Mark Hoofnagle, Elinore J. Kaufman, William C. Schwab, Patrick Reilly, &
           Mark J. Seamon (2019) “American Firearm Homicides: The Impact of Your Neighbors,”
           February 7 J. of Trauma & Acute Care Surgery. https://journals.lww.com/jtrauma/Abstract/
           publishahead/American_Firearm_Homicides__The_Impact_of_Your.98406.aspx#pdf-link
    Owens, David (2018) “Retired Hartford Firefighter Donald Brown Sentenced to 7 Years in
           Shooting,” January 9 Hartford Courant. http://www.courant.com/news/connecticut/hc-
           hartford-donald-brown-sentenced-0110-story.html
    Palmer, Ewan (2018) “Pregnant Woman Shot by Daughter, 3, After Finding Gun in Car,” April
           18 Newsweek. http://www.newsweek.com/pregnant-woman-shot-daughter-3-after-finding-gun-
           car-outisde-platos-closet-891073
    Paraguassu, Lisandra, & Ricardo Brito (2018) “U.S. Biggest Source of Illegal Foreign Guns in Brazil:
           Report,” January 10 Reuters. https://www.reuters.com/article/us-usa-brazil-arms/u-s-biggest-
           source-of-illegal-foreign-guns-in-brazil-report-idUSKBN1EZ2M5
    Parsons, Chelsea, & Eugenio Weigend Vargas (2017) Stolen Guns in America: A State-by-State Analysis.
           Center for American Progress. https://cdn.americanprogress.org/content/uploads/2017/
           07/25052308/StolenGuns-report.pdf
    Perrusquia, Marc (2017) “Stolen Guns: ‘Getting Them Is the Easy Part’,” Commercial Appeal. http://
           projects.commercialappeal.com/woundedcity/stolen-guns-this-fence-makes-a-bad-neighbor.php
    Phillips, Charles D., Obioma Nwaiwu, Darcy K. McMaughan Moudouni, Rachel Edwards, & Szu
           hsuan Lin (2013) “When Concealed Handgun Licensees Break Bad: Criminal Convictions
           of Concealed Handgun Licensees in Texas, 2001–2009,” 103(1) American J. of Public
           Health 86.
    Pilger, Lori (2018) “FBI Accuses White Supremacist of Terror Attack on Amtrak Train in Rural
           Nebraska,” January 4 Lincoln J. Star. http://journalstar.com/news/state-and-regional/
           nebraska/fbi-accuses-white-supremacist-of-terror-attack-on-amtrak-train/article_82f0860e-3c75-
           5a66-ab0c-a2e3a3c16aab.html
    Planty, Michael, & Jennifer Truman (2013) “Firearm Violence, 1993–2011.” U.S. Department of Justice
           Bureau of Justice Statistics BJS Special Report 241730.
    Plumlee, Rick (2012) “Eight with Concealed-Carry Permits Charged with Felonies in Sedgwick
           County,” November 17 Wichita Eagle. http://www.kansas.com/latest-news/article1103131.html
    Pugliese, Nicholas (2018) “It’s Tough to Buy a Gun in New Jersey. So Where Do All the Guns Used
           in Crimes Come From?” April 16 NorthJersey.com. https://www.northjersey.com/story/news/
           new-jersey/2018/04/16/nj-new-jersey-where-do-guns-used-crimes-come/503115002/
    Robles, Frank, & Christine Hauser (2015) “Lawyers Provide Details in Police Shooting of Corey Jones
           in Florida,” October 22 New York Times. https://www.nytimes.com/2015/10/23/us/florida-
           corey-jones-police-shooting.html
    Sampson, Zachary T. (2014) “Stolen Guns, Like One Used to Kill Tarpon Springs Officer, Routine at
           Crime Scenes,” December 24 Tampa Bay Times. http://www.tampabay.com/news/
           publicsafety/crime/gun-police-say-was-used-to-kill-tarpon-springs-officer-stolen-from/2211436
    Sauro, Sean (2019) “Plans Made to Honor Men Killed in State College Shooting Spree,” January
           26 Penn Live. https://www.pennlive.com/news/2019/01/plans-made-to-honor-men-killed-in-
           state-college-shooting-spree.html
    Savitsky, Sasha (2019) “Country Singer Justin Carter Dead at 35 After Accidental Shooting,” March
           22 Fox News. https://www.foxnews.com/entertainment/country-singer-justin-carter-dead-at-35-
           after-accidental-shooting
    Scherer, Jasper (2016) “Fla. ‘Loud Music’ Murder: Firing into Car Full of Teens Playing Rap Music
           Not ‘Self-Defense,’ Court Rules,” November 18 Washington Post. https://www.washingtonpost.
           com/news/morning-mix/wp/2016/11/18/fla-loud-music-murder-firing
Case 2:19-cv-00617-KJM-AC Document 20-1     FiledLaws
                                    Right-to-Carry 08/02/19       Page 247
                                                      and Violent Crime 53 of 80

      Schwarz, Hunter (2014) “Idaho Professor Shoots Himself in Foot Two Months After State Legalizes
             Guns on Campuses,” September 5 Washington Post. https://wapo.st/1nAtjTj?tid=ss_mail&utm_
             term=.a706e9990995
      Schwarzschild, Todd, & Drew Griffin (2011) “ATF Loses Track of 1,400 Guns in Criticized Probe,”
             July 12 CNN. http://www.cnn.com/2011/POLITICS/07/12/atf.guns/index.html
      Shen, Aviva (2017) “When the Driver Who Just Cut You Off Also Has a Gun,” April 10 Trace.
             https://www.thetrace.org/2017/04/road-rage-shootings-guns/
      Siegel, Michael, Molly Pahn, Ziming Xuan, Craig S. Ross, Sandro Galea, Bindu Kalesan,
             Eric Fleegler, & Kristin A. Goss (2017) “Easiness of Legal Access to Concealed Firearm Per-
             mits and Homicide Rates in the United States,” 107(12) American J. of Public Health 1923.
      Simon, Darran (2018) “Manslaughter Defendant in ‘Stand Your Ground’ Case Said He Felt Scared
             in Altercation,” September 3 CNN. https://www.cnn.com/2018/09/03/us/michael-drejka-
             stand-your-ground-jailhouse-interview/index.html
      Simpson, Kevin (2017) “Shoppers Pulled Guns in Response to Thornton Walmart Shooting, But
             Police Say that Slowed Investigation,” November 2 Denver Post. http://www.denverpost.com/
             2017/11/02/shoppers-pulled-weapons-walmart-shooting/
      Slobodzian, Joseph A. (2011) “Ung Acquitted in Wounding of DiDonato in Old City,” February
             16 Inquirer. http://www.philly.com/philly/news/local/20110216_Ung_acquitted_in_wounding_
             of_DiDonato_in_Old_City.html
      Soderling, Luke (2016) How to Inform an Officer You Are Carrying a Handgun and Live [video file].
             https://www.youtube.com/watch?v=fOO99qcASEM
      Stanglin, Doug (2018) “Parkland Teacher Charged with Leaving Loaded Gun in Public Restroom,”
             April 13 USA Today. https://www.usatoday.com/story/news/2018/04/13/parkland-teacher-
             charged-leaving-loaded-gun-public-restroom/514855002/
      Stark, Emily, & Daniel Sachau (2016) “Lake Wobegon’s Guns: Overestimating Our Gun-Related
             Competences,” 4(1) J. of Social & Political Psychology 8.
      Strnad, Jeff (2007) “Should Legal Empiricists Go Bayesian?” 9(1) American Law & Economics Rev. 195.
      Stuart, Hunter (2013) “2 Concealed Carry Holders Kill Each Other In Road Rage Incident,”
             September 19 Huffington Post. http://www.huffingtonpost.com/2013/09/19/michigan-
             concealed-carry-road-rage-two-dead_n_3956491.html
      US News (2018) “Cops: Mom Was Turning on Safety When Gun Fired, Killing Girl,” April 23 US
             News.      https://www.usnews.com/news/best-states/ohio/articles/2018-04-23/cops-mom-was-
             turning-on-safety-when-gun-fired-killing-girl
      Violence Policy Center (2017) Mass Shootings Committed by Concealed Carry Killers: May 2007 to the Pre-
             sent. http://concealedcarrykillers.org/wp-content/uploads/2017/06/ccwmassshootings.pdf
      WFTV (2015) “3 Injured When Man’s Gun Goes Off in Sanford Cracker Barrel,” November 2 WFTV 9.
             http://www.wftv.com/news/local/man-not-charged-after-gun-goes-sanford-cracker-bar/26880670
      Williams, Clois, & Steven Waltrip (2004) Aircrew Security: A Practical Guide. New York, NY: Ashgate
             Publishing.
      Wilson, Robert (2016) “Common Sense,” February 29 American Scholar. https://theamericanscholar.
             org/common-sense/#
      Witt, Jessica K., & James R. Brockmole (2012) “Action Alters Object Identification: Wielding a Gun
             Increases the Bias to See Guns,” 38(5) J. of Experimental Psychology: Human Perception & Perfor-
             mance 1159.
      Zimmerman, Paul R. (2014) “The Deterrence of Crime Through Private Security Efforts: Theory and
             Evidence,” 37 International Rev. of Law & Economics 66.
Case 2:19-cv-00617-KJM-AC Document 20-1 Filed 08/02/19 Page 54 of 80




              EXHIBIT 2
Case 2:19-cv-00617-KJM-AC Document 20-1 Filed 08/02/19 Page 55 of 80
Case 2:19-cv-00617-KJM-AC Document 20-1 Filed 08/02/19 Page 56 of 80
Case 2:19-cv-00617-KJM-AC Document 20-1 Filed 08/02/19 Page 57 of 80
Case 2:19-cv-00617-KJM-AC Document 20-1 Filed 08/02/19 Page 58 of 80
Case 2:19-cv-00617-KJM-AC Document 20-1 Filed 08/02/19 Page 59 of 80
Case 2:19-cv-00617-KJM-AC Document 20-1 Filed 08/02/19 Page 60 of 80
Case 2:19-cv-00617-KJM-AC Document 20-1 Filed 08/02/19 Page 61 of 80
Case 2:19-cv-00617-KJM-AC Document 20-1 Filed 08/02/19 Page 62 of 80
Case 2:19-cv-00617-KJM-AC Document 20-1 Filed 08/02/19 Page 63 of 80
Case 2:19-cv-00617-KJM-AC Document 20-1 Filed 08/02/19 Page 64 of 80
Case 2:19-cv-00617-KJM-AC Document 20-1 Filed 08/02/19 Page 65 of 80
Case 2:19-cv-00617-KJM-AC Document 20-1 Filed 08/02/19 Page 66 of 80
Case 2:19-cv-00617-KJM-AC Document 20-1 Filed 08/02/19 Page 67 of 80
Case 2:19-cv-00617-KJM-AC Document 20-1 Filed 08/02/19 Page 68 of 80
Case 2:19-cv-00617-KJM-AC Document 20-1 Filed 08/02/19 Page 69 of 80
Case 2:19-cv-00617-KJM-AC Document 20-1 Filed 08/02/19 Page 70 of 80
Case 2:19-cv-00617-KJM-AC Document 20-1 Filed 08/02/19 Page 71 of 80
Case 2:19-cv-00617-KJM-AC Document 20-1 Filed 08/02/19 Page 72 of 80




              EXHIBIT 3
                                                                                                                                                   AJPH RESEARCH
              Case 2:19-cv-00617-KJM-AC Document 20-1 Filed 08/02/19 Page 73 of 80



Easiness of Legal Access to Concealed Firearm
Permits and Homicide Rates in the United States
Michael Siegel, MD, MPH, Ziming Xuan, ScD, SM, MA, Craig S. Ross, PhD, MBA, Sandro Galea, MD, DrPH, MPH, Bindu Kalesan, PhD,
MPH, MSc, Eric Fleegler, MD, MPH, and Kristin A. Goss, PhD, MPP


   Objectives. To examine the relation of “shall-issue” laws, in which permits must be issued                      states, law enforcement ofﬁcials may use their
if requisite criteria are met; “may-issue” laws, which give law enforcement ofﬁcials wide
                                                                                                                   judgment in making decisions about whether
                                                                                                                   to approve or deny a permit application,
discretion over whether to issue concealed ﬁrearm carry permits or not; and homicide rates.
                                                                                                                   whereas in shall-issue states, no judgment is
   Methods. We compared homicide rates in shall-issue and may-issue states and total,
                                                                                                                   involved—the application must be approved
ﬁrearm, nonﬁrearm, handgun, and long-gun homicide rates in all 50 states during the                                unless the applicant is categorically prohibited
25-year period of 1991 to 2015. We included year and state ﬁxed effects and numerous                               from concealed handgun possession. In
state-level factors in the analysis.                                                                               may-issue states, the element of discretion
   Results. Shall-issue laws were signiﬁcantly associated with 6.5% higher total homicide                          allotted to law enforcement is typically
rates, 8.6% higher ﬁrearm homicide rates, and 10.6% higher handgun homicide rates,                                 a judgment regarding the “suitability” or
but were not signiﬁcantly associated with long-gun or nonﬁrearm homicide.                                          “need” of a person to carry a concealed
  Conclusions. Shall-issue laws are associated with signiﬁcantly higher rates of total,                            weapon (Table 2). Law enforcement ofﬁcials
                                                                                                                   have a wide degree of latitude in making
ﬁrearm-related, and handgun-related homicide. (Am J Public Health. 2017;107:1923–
                                                                                                                   these judgments. In shall-issue states, the
1929. doi:10.2105/AJPH.2017.304057)
                                                                                                                   categorical prohibitions consist of a list of
                                                                                                                   speciﬁc criminal convictions.
      See also Donohue, p. 1864, and also Galea and Vaughan, p. 1867.                                                  Unfortunately, the existing literature on
                                                                                                                   the impact of concealed carry laws is in-

F    irearm violence is a major public health
     problem. In 2015, there were approxi-
mately 36 000 ﬁrearm-related deaths in the
                                                  enforcement ofﬁcials had wide discretion
                                                  over whether to issue concealed-carry per-
                                                  mits; these are referred to as “may-issue”
                                                                                                                   consistent. At least 10 national studies have
                                                                                                                   examined the relationship between shall-issue
                                                                                                                   concealed-carry laws and ﬁrearm-related or
United States; 13 463 were homicides, 22 018      states. In 32 states, there was little or no                     total homicide rates at the state level (Table A,
were suicides, and 489 were unintentional         discretion; these are referred to as “shall-issue”               available as a supplement to the online version
injuries.1 During the same year, 72.9% of         states because permits must be issued if req-                    of this article at http://www.ajph.org).3,6–14
homicides were ﬁrearm homicides1 and, of          uisite criteria are met. In an additional 9 states,              In 2 studies, shall-issue laws were found to
these, approximately 90% were committed           there was no permit necessary to carry a                         decrease homicide rates.3,6 In 2 studies, these
with a handgun. A central question in the         concealed handgun; these are referred to                         laws were found to increase homicide rates.7,8
debate about public policies to reduce ﬁrearm     as “permitless-carry” states. The wide varia-                    Six studies reported no clear impact of
violence is whether easier access to concealed
                                                  tion in these policies between states and over                   shall-issue laws on homicide rates.9–14 The
handguns increases or decreases the rate of
                                                  time presents the opportunity to compare                         inconsistency of these results has under-
ﬁrearm-related homicides.2 Some have ar-
                                                  homicide rates between states with varying                       standably created some confusion about what
gued that the feared or actual presence of
                                                  concealed-carry permitting policies to ex-                       approach is most effective to address the
armed citizens may deter violent crime.3
Others have suggested that a higher preva-
                                                  amine the impact of concealed-carry laws                         ﬁrearm violence problem.
lence of people carrying guns will increase the   on homicide.                                                         Most of the published literature on this
likelihood that an altercation results in a fa-       The critical difference between may-issue                    topic includes data that are more than a decade
tality.4 Thus, having a clear understanding       and shall-issue laws is that in may-issue                        old: the most recent year of data analyzed was
of the impact of concealed-carry laws on
ﬁrearm-related homicide would help guide          ABOUT THE AUTHORS
policymakers who are aiming to reduce             Michael Siegel, Ziming Xuan, Craig S. Ross, and Sandro Galea are with the Boston University School of Public Health,
                                                  Boston, MA. Bindu Kalesan is with the Boston University School of Medicine. Eric Fleegler is with Children’s Hospital Boston.
ﬁrearm violence.                                  Kristin A. Goss is with the Sanford School of Public Policy, Duke University, Durham, NC.
    As of the end of 2015, all states allowed        Correspondence should be sent to Michael Siegel, MD, MPH, Department of Community Health Sciences, Boston University
certain persons to carry concealed handguns,      School of Public Health, 801 Massachusetts Ave, Boston, MA 02118 (e-mail: mbsiegel@bu.edu). Reprints can be ordered at http://
                                                  www.ajph.org by clicking the “Reprints” link.
but there were 3 major variations in per-            This article was accepted August 1, 2017.
mitting policy5 (Table 1). In 9 states, law          doi: 10.2105/AJPH.2017.304057



December 2017, Vol 107, No. 12   AJPH                                                                                    Siegel et al.   Peer Reviewed      Research      1923
AJPH RESEARCH
                 Case 2:19-cv-00617-KJM-AC Document 20-1 Filed 08/02/19 Page 74 of 80


 TABLE 1—Concealed-Carry Permitting Laws and Age-Adjusted Firearm Homicide Rates by US
                                                                                                2010, and only 3 of the 10 studies examined
 State, 2015, and Status of Laws During the Period of 1991 to 2015                              data past the year 1998 (Table A, available as
                                                                                                a supplement to the online version of this
                                 Age-Adjusted           Status of                               article at http://www.ajph.org). Since 1998,
                              Firearm Homicide       Concealed-Carry     Effective Date of      11 additional states have enacted shall-issue
                                  Rate,a 2015        Permitting Law,    Current (as of 2015)    laws.5 This provides more variation over time
State                            (per 100 000)            2015          Concealed-Carry Law
                                                                                                and a longer follow-up period to examine
Hawaiib                              0.75            May issue              Before 1991         this research question. Moreover, Ayres
New Hampshire                        0.96            Shall issue            Before 1991         and Donohue15 and Hepburn et al.11 have
Rhode Island                         0.99            May issue              Before 1991         suggested that the relationship between
Maine                                1.14            Shall issue            Before 1991         concealed-carry laws and homicide rates may
                                                                                                have been different during the period before
Massachusetts                        1.26            May issue              Before 1991
                                                                                                and after the early 1990s. In addition, studies
Utah                                 1.39            Shall issue            1995                that included homicide rates from before
Idaho                                1.29            Shall issue            Before 1991         1994 were examining a trend that was in-
Iowa                                 1.62            Shall issue            Before 1991         creasing, whereas studies examining homi-
North Dakota                         1.69            Shall issue            Before 1991         cide rates after 1994 were capturing declining
                                                                                                trends. For these reasons, a reexamination
Vermont                              1.76            Permitless carry       Before 1991
                                                                                                of this research question with more recent
Minnesota                            1.77            Shall issue            2003                data is needed.
South Dakota                         1.97            Shall issue            Before 1991             One limitation of the existing literature is
New York                             2.07            May issue              Before 1991         that no previously published research has
Wyoming                              2.16            Permitless carry       2011c               examined the speciﬁc impact of concealed-
                                                                                                carry laws on handgun versus long-gun ho-
Montana                              2.17            Shall issue            Before 1991
                                                                                                micide rates. This is important because if
Washington                           2.32            Shall issue            Before 1991         such laws increase homicide by making it
Oregon                               2.35            Shall issue            Before 1991         easier for people at high risk for violence to
Connecticut                          2.43            May issue              Before 1991         carry handguns, this effect should only be
Colorado                             2.46            Shall issue            2003
                                                                                                observed in relation to handgun-related ho-
                                                                                                micides, not homicides committed with long
Nebraska                             2.67            Shall issue            2007
                                                                                                guns. On the other hand, if permissive
West Virginia                        2.89            Shall issue            Before 1991         concealed-carry laws deter crime by gener-
Wisconsin                            3.18            Shall issue            2011                ating fear among potential perpetrators of
New Jersey                           3.22            May issue              Before 1991         encountering an armed individual, then all
Virginia                             3.29            Shall issue            1995
                                                                                                crime including handgun, long-gun, and
                                                                                                nonﬁrearm homicide should decrease.
Kansas                               3.35            Shall issue            2007
                                                                                                    Another limitation of previous studies is
California                           3.52            May issue              Before 1991         that nearly all of them used linear models.
Arizona                              3.56            Permitless carry       2010c               However, homicide rates represent count
Kentucky                             3.96            Shall issue            1996                data, and the distribution of homicide rates
Texas                                4.04            Shall issue            1995
                                                                                                across states is highly skewed16 (Figure A,
                                                                                                available as a supplement to the online version
Pennsylvania                         4.34            Shall issue            Before 1991
                                                                                                of this article at http://www.ajph.org).
Ohio                                 4.38            Shall issue            2004                Plassmann and Tideman argued that a count
Nevada                               4.49            Shall issue            1995                model (such as a Poisson or negative binomial
North Carolina                       4.54            Shall issue            1995                model) is the most reliable for analyzing
                                                                                                crimes, such as homicides, with low occur-
Indiana                              4.61            Shall issue            Before 1991
                                                                                                rence rates.16 Beyond the Plassmann and
Florida                              4.66            Shall issue            Before 1991
                                                                                                Tideman study, only 1 other study11 used
Michigan                             4.74            Shall issue            2001                a count model.
New Mexico                           4.79            Shall issue            2001                    We examined the relationship between
Alaska                               5.22            Permitless carry       2003c               shall-issue concealed-carry laws and total,
                                                                                                ﬁrearm-related, and non–ﬁrearm-related
                                                                                    Continued   homicide rates, as well as handgun versus
                                                                                                long-gun homicide rates across all 50 states


1924      Research   Peer Reviewed   Siegel et al.                                                         AJPH   December 2017, Vol 107, No. 12
                                                                                                                                               AJPH RESEARCH
                 Case 2:19-cv-00617-KJM-AC Document 20-1 Filed 08/02/19 Page 75 of 80


  TABLE 1—Continued
                                                                                                                  Vital Statistics death registry maintained by
                                                                                                                  the National Center for Health Statistics,
                                Age-Adjusted                    Status of                                         which is based on standardized death certif-
                             Firearm Homicide                Concealed-Carry                Effective Date of     icates. The completeness of reporting is ap-
                                 Rate,a 2015                 Permitting Law,               Current (as of 2015)   proximately 99%.17 The CDC age-adjusted
State                           (per 100 000)                     2015                     Concealed-Carry Law
                                                                                                                  the rates to the 2000 standard population.
Arkansas                            5.34                     Shall issue                       1995                   The second outcome variable was the
Illinois                            5.45                     Shall issue                       2013               handgun or long-gun homicide rate,
Tennessee                           5.51                     Shall issue                       1994               obtained from the Federal Bureau of In-
Georgia                             5.73                     Shall issue                       Before 1991
                                                                                                                  vestigation’s Uniform Crime Reports, Sup-
                                                                                                                  plemental Homicide Reports (SHR).18
Oklahoma                            5.87                     Shall issue                       1995
                                                                                                                  Although WISQARS does provide mortality
Delaware                            6.12                     May issue                         Before 1991        data from International Classiﬁcation of Diseases,
South Carolina                      7.55                     Shall issue                       1996               Ninth Revision and Tenth Revision, codes
Maryland                            7.69                     May issue                         Before 1991        that can list handgun and long gun as the cause
Missouri                            7.92                     Shall issue                       2003
                                                                                                                  of death, unfortunately, most death certiﬁ-
                                                                                                                  cates involving a ﬁrearm homicide do not
Alabama                             8.43                     Shall issue                       2013
                                                                                                                  specify the type of weapon used. Therefore,
Mississippi                         9.11                     Shall issue                       1991               most ﬁrearm homicide deaths in WISQARS
Louisiana                           9.96                     Shall issue                       1996               are classiﬁed as “other and unspeciﬁed”
                                                                                                                  ﬁrearm, and it is not possible to use these data
Note. “May-issue” states are those in which law enforcement ofﬁcials had wide discretion over whether
to issue concealed-carry permits. “Shall-issue” states are those in which there was little or no discretion;      to disaggregate handgun and long-gun ho-
permits must be issued if requisite criteria are met. “Permitless-carry” states are those in which there was      micides.19 By contrast, the SHR is missing
no permit necessary to carry a concealed handgun.
a
                                                                                                                  data on the type of weapon used in ﬁrearm
  From Centers for Disease Control and Prevention (CDC).1
b
                                                                                                                  homicides in just 13.4% of cases. Thus, the
  Data for Hawaii are unavailable for the years 2010 to 2015 because the CDC’s Web-Based Injury
Statistics Query and Reporting Systems does not report homicide counts fewer than 10. The data here               SHR is the best, if not only, source for
are from 2009.                                                                                                    state-speciﬁc, ﬁrearm type–speciﬁc homicide
c
 Changed from “may issue” to “shall issue” in 1994.                                                               data.
                                                                                                                      The SHR disaggregates ﬁrearm homi-
                                                                                                                  cides into handgun, riﬂe, shotgun, and other
during the 25-year time period of 1991 to                modeled homicide rates in 2 ways: (1) using              (and unknown). We used the handgun
2015 with both count and linear regression               a negative binomial regression with homicide             deaths to generate handgun homicide rates
models. We examined the speciﬁcity of the                rates as the outcome variable and (2) using              and the sum of riﬂe, shotgun, and other gun
relationship between concealed-carry laws                linear regression with log-transformed ho-               deaths to generate long-gun homicide rates
and homicide rates by separately modeling                micide rates as the outcome variable. In both            for each state and year. Although SHR data
ﬁrearm versus nonﬁrearm homicide rates and               cases, we included year and state ﬁxed effects           may include listing of multiple weapons in
then within ﬁrearm-related homicides by                  and controlled for a range of time-varying,              an incident, only 1 weapon may be associ-
modeling handgun versus long-gun homicide                state-level factors.                                     ated with a homicide death.20 Because of
rates. We analyzed the relationship between                                                                       missing data on weapon type, we excluded
shall-issue concealed-carry laws and homicide                                                                     13.4% of ﬁrearm homicide cases in estima-
rates by using both a count and a linear re-             Variables and Data Sources                               ting handgun homicide rates. Nevertheless,
gression model, thus examining the robust-                  Outcome variables. The main outcome                   there was little discrepancy between the
ness of results to the type of model used.               variable was the age-adjusted ﬁrearm homi-               ﬁrearm homicide totals from WISQARS
                                                         cide rate in each year analyzed. For example,            and the SHR, which were correlated at
                                                         Missouri’s shall-issue law went into effect in           r = 0.98.
                                                         2003; thus, we analyzed homicide rates as-                   Because not all local law enforcement
                                                         sociated with Missouri’s shall-issue law for the         agencies complete the supplemental reports,
METHODS                                                  years 2004 to 2015. We obtained homicide                 the SHR data set excludes approximately
   We used a quasi-experimental panel de-                rates from the Centers for Disease Control               10% of all homicides.21 This problem was
sign, taking advantage of changes in state               and Prevention’s (CDC’s) Web-Based Injury                addressed by applying weights that adjusted
concealed-carry permitting laws over time, to            Statistics Query and Reporting Systems                   each state- and year-speciﬁc estimate up to
explore the relationship between these laws              (WISQARS) database.1 This is the ideal                   the overall number of homicides reported
and total, ﬁrearm-related, and non–ﬁrearm-               source for homicide data because there is                in the Uniform Crime Report for that state
related homicide rates in the 50 states                  complete annual reporting from all 50 states             and year. Fox kindly provided us with
over a 25-year period, 1991 to 2015. We                  and because the data are extracted from the              updated SHR ﬁles that added previously


December 2017, Vol 107, No. 12     AJPH                                                                                Siegel et al.   Peer Reviewed   Research   1925
AJPH RESEARCH
                Case 2:19-cv-00617-KJM-AC Document 20-1 Filed 08/02/19 Page 76 of 80


 TABLE 2—Elements of Discretion in Law Enforcement Decisions to Approve or Deny Concealed Handgun Carry Permits: “May-Issue” US States,
 2015

State                                                           Elements of Discretion                                                                 Citation
California              Applicant must be of “good moral character” and must have “good cause” for issuance of the license.             California Penal Code § 26150, § 26155
Connecticut             Applicant must intend only to make “legal use” of the handgun and must be a “suitable person to                 Connecticut General Statutes § 29-28
                         receive such permit.”
Delaware                Applicant must be “of good moral character,” must desire the handgun for “personal protection” or               Delaware Code § 1441
                         “protection of the person’s property,” and must submit signed, written statements of 5 “respectable
                         citizens” of the county who testify that the applicant is a person “of sobriety and good moral
                         character” and “bears a good reputation for peace and good order in the community” and that
                         a handgun is “necessary for the protection of the applicant or the applicant’s property.” The Superior
                         Court has discretion to approve or deny the application.
Hawaii                  Must be “an exceptional case,” the applicant must show “reason to fear injury to the applicant’s person         Hawaii Revised Statutes § 134-9
                         or property,” the applicant must be “a suitable person” to be licensed, and the chief of police must
                         determine that the person “is qualiﬁed to use the ﬁrearm in a safe manner.”
Maryland                Applicant must have a “good and substantial reason to wear, carry, or transport a handgun, such as              Maryland Public Safety Code § 5-306
                         a ﬁnding that the permit is necessary as a reasonable precaution against apprehended danger,” and
                         the applicant must not have “exhibited a propensity for violence or instability that may reasonably
                         render the person’s possession of a handgun a danger to the person or to another.”
Massachusetts           Applicant must be a “suitable” person and must not be judged to potentially create a risk to public             Massachusetts General Laws 140 § 131
                         safety.
New Jersey              Applicant must demonstrate a “justiﬁable need to carry a handgun” and must submit endorsements by               New Jersey Statutes § 2C:58–4
                         3 individuals who have known the applicant for at least 3 years that the applicant is “a person of good
                         moral character and behavior.”
New York                Applicant must be “of good moral character,” must be “of good character, competency, and integrity,”            New York Penal Law § 400.00
                         and there must be no “good cause” for denial of the license.
Rhode Island            Applicant must have “good reason to fear an injury to his or her person or property” or have “any other         General Laws of Rhode Island § 11-47-11
                         proper reason” for carrying a handgun and must be a “suitable person to be so licensed.”

Note. “May-issue” states are those in which law enforcement ofﬁcials had wide discretion over whether to issue concealed-carry permits.


missing data for Florida and included data                  estimated the impact of shall-issue laws on                    (aged 18 to 29 years), proportion of men
through 2015.21                                             homicide rates. Because only 4 states had                      among young adults, proportion of the
   Main predictor variable. Using Thomson                   permitless-carry laws in place during the                      population living in urban areas, total pop-
Reuters Westlaw to access historical state                  study period, there were not enough ob-                        ulation, population density, per capita alcohol
statutes and session laws, we developed                     servations to allow any meaningful analyses                    consumption, the nonhomicide violent
a database indicating the presence or absence               of these laws. Therefore, we deleted state–                    crime rate (aggravated assault, robbery, and
of 100 provisions of ﬁrearm laws in each state              year observations in which a permitless-carry                  forcible rape), the poverty rate, unem-
over the 25-year period.5 We coded laws                     law was in effect.                                             ployment rate, median household income,
by the year they went into effect, regardless                   Control variables. We controlled for 12
                                                                                                                           per capita disposable income, incarceration
of the month of the effective date. However,                state-level factors that (1) were found in the
                                                                                                                           rate, and per capita number of law enforce-
in the analytic models, we lagged the state                 previous literature3,6–14 to be signiﬁcantly
                                                                                                                           ment ofﬁcers. Variable deﬁnitions and data
laws by 1 year, which ensured that all laws                 related to homicide rates and (2) were sig-
                                                                                                                           sources are provided in Table B, available as
were in effect during the year in which their               niﬁcantly related to the presence of shall-issue
impact was being assessed. Following Lott                   laws in our data set (i.e., the regression co-                 a supplement to the online version of this
and Mustard,22 we assessed the impact of                    efﬁcient for the variable was signiﬁcant at                    article at http://www.ajph.org. We also
laws starting in the ﬁrst full year they were in            a level of P = .05 in a logistic regression with               controlled for the following state ﬁrearm laws
effect.                                                     shall-issue law as the dependent variable):                    that could serve as alternative explanations for
    We examined the potential impact                        household ﬁrearm ownership (using the                          changes in homicide during the study period:
of shall-issue laws, comparing them to                      standard proxy, which is the percentage of                     (1) universal background checks required for
may-issue laws. In other words, using the                   all suicides committed with a ﬁrearm), pro-                    all handgun purchases, (2) waiting periods
may-issue states as the reference group, we                 portion of Blacks, proportion of young adults                  required for all handgun purchases, and (3)


1926     Research   Peer Reviewed     Siegel et al.                                                                                   AJPH    December 2017, Vol 107, No. 12
                                                                                                                                      AJPH RESEARCH
               Case 2:19-cv-00617-KJM-AC Document 20-1 Filed 08/02/19 Page 77 of 80


permits required to purchase or possess                We evaluated the signiﬁcance of regres-           association between shall-issue laws and
ﬁrearms.                                               sion coefﬁcients by using a Wald test at          nonﬁrearm homicide rates (IRR = 1.014;
                                                       a = 0.05.                                         95% CI = 0.963, 1.068). Further disaggre-
                                                          We checked the robustness of our results       gation within ﬁrearm homicides showed that
Analysis                                               by conducting several sensitivity analyses,       the association between shall-issue laws
   Count models. Because homicide rates are            including                                         and ﬁrearm homicide rates was speciﬁc to
not normally distributed but skewed and                                                                  handgun homicide. Shall-issue states had
overdispersed, we modeled this outcome by              1. Restricting the analysis to the 23 states      handgun homicide rates that were 10.6%
using a negative binomial distribution. To                in which shall-issue laws were adopted         higher (IRR = 1.106; 95% CI = 1.039,
control for clustering in our data by year (25            during the study period,                       1.177), but there was no signiﬁcant associ-
levels) and by state (50 levels), we entered year      2. Using raw count data instead of homicide       ation with long-gun homicide rates (IRR =
and state as ﬁxed effects in the regression               rates,                                         0.999; 95% CI = 0.915, 1.090).
models. We used robust standard errors that            3. Restricting the analysis to states with            The results of the linear regression ana-
account for the clustering of observations,               population greater than 1 000 000,             lyses were similar. Here, shall-issue laws
serial autocorrelation, and heteroskedasticity.23      4. Restricting the analysis to the period 1991    were signiﬁcantly associated with 6.6%
    Our ﬁnal model was as follows:                        to 2002,                                       higher total homicide rates compared with
                                                       5. Restricting the analysis to the period 2003    may-issue states (95% CI = 3.0%, 10.4%; data
                                                       to 2015, and                                   not shown). The association was speciﬁc to
      ð1Þ Pr H st ¼ hst Þ ¼ C yst þ a1 Þ=
                                                     6. Using SHR instead of WISQARS ho-               ﬁrearm homicide rates, which were 11.7%
            C ðyst þ 1ÞCa1 ½1=                          micide data (thus avoiding the problem of      higher in “shall issue” states (95% CI = 6.4%,
                        h                yst
        ð1 þ a mst Þ1 a mst = a1 þ mit Þ ;              missing data for some smaller states after     17.2%); there was no signiﬁcant association
                                                          1998).                                         between these laws and nonﬁrearm homi-
                                                                                                         cide rates. Further disaggregation within
where Pr ðHst ¼ hst Þ is the probability that                                                            ﬁrearm homicides showed that the associa-
state s in year t has a homicide rate equal to hst ,                                                     tion between shall-issue laws and ﬁrearm
E ðHst Þ ¼ mst , and Var ðHst Þ ¼ mst þ m2 st .        RESULTS                                           homicide rates was speciﬁc to handgun
    The mean homicide rate was then mod-                   During the study period, 23 states adopted    homicide. Shall-issue states had handgun
eled as follows:                                       shall-issue laws (Table 1). By 2015, 37 states    homicide rates that were 19.8% higher (95%
                                                       had such laws. In the same year, the average      CI = 10.3%, 30.1%), but rates of long-gun
            lnðmst Þ ¼ a þ b1 CCst þ                   ﬁrearm homicide rate in the states with           homicide were not signiﬁcantly different in
      ð2Þ
                      b2 Cst þ S þ T þ e;              shall-issue laws was 4.11 per 100 000, com-       states with shall-issue compared with may-
                                                       pared with 3.41 per 100 000 in the may-           issue laws.
where CC st is a dummy variable for the                issue states. The number of states that had           The signiﬁcant association between shall-
presence of a shall-issue law, C is a vector           permitless-carry laws in effect at all during     issue laws and higher total, ﬁrearm, and
of control variables, S represents state               the study period was small (n = 4), as was the    handgun-related homicide rates remained
ﬁxed effects, and T represents year ﬁxed               number of observations (n = 46), limiting our     when we restricted the analysis to the 23 states
effects.                                               ability to analyze the impact of these laws.      in which these laws were adopted during the
    The negative binomial regression co-               Because CDC does not report homicide              study period (Table 3). This pattern of results
efﬁcients are reported as incidence rate               counts of fewer than 10 in years after 1998, we   was robust to a series of additional sensitivity
ratios (IRRs). The IRR indicates the per-              were missing outcome data for several years       checks, including using raw count data,
centage difference in homicide rate for                for 6 states (Hawaii, New Hampshire, North        restricting the analysis to states with a pop-
states with a shall-issue concealed-carry              Dakota, South Dakota, Vermont, and                ulation of more than 1 000 000, restricting the
law compared with states with a may-issue              Wyoming); a sensitivity analysis with SHR         analysis to the period 1991 to 2002, restricting
law.                                                   data revealed that these omissions do not         the analysis to the period 2003 to 2015, and
   Linear models. To check the robustness of           affect our ﬁndings.                               using SHR instead of WISQARS homicide
our ﬁndings, we repeated the analyses with                 In negative binomial regression models,       data.
a linear regression model, with the log-               shall-issue concealed-carry permitting laws
transformed homicide rate as the outcome               were signiﬁcantly associated with 6.5%
variable, again by using robust standard er-           higher total homicide rates compared with
rors.23 As with the negative binomial models,          may-issue states (IRR = 1.065; 95% conﬁ-          DISCUSSION
we included year and state ﬁxed effects, and           dence interval [CI] = 1.032, 1.099; Table 3).        To the best of our knowledge, this is the
we included the same state-level control               The association was speciﬁc to ﬁrearm ho-         ﬁrst study to examine the relationship be-
variables.                                             micide rates, which were 8.6% higher              tween concealed-carry permitting laws and
    We conducted analyses with Stata version           in shall-issue states (IRR = 1.086; 95%           handgun-speciﬁc homicide rates. We found
14.1 (StataCorp LP, College Station, TX).              CI = 1.047, 1.126). There was no signiﬁcant       that, when we used both count and linear


December 2017, Vol 107, No. 12    AJPH                                                                        Siegel et al.   Peer Reviewed   Research   1927
AJPH RESEARCH
                   Case 2:19-cv-00617-KJM-AC Document 20-1 Filed 08/02/19 Page 78 of 80


models and after we controlled for a range of                (2003–2015) compared with the ﬁrst half          such as this one. In particular, these results
time-varying state factors and for unobserved                (1991–2002).                                     should be interpreted with caution because
time-invariant state factors by using a                         Our ﬁnding that the association between       of the possibility that they reﬂect a reverse
ﬁxed-effects model, shall-issue concealed-                   shall-issue laws and homicide rates is speciﬁc   association. That is, it is possible that the
carry permitting laws were signiﬁcantly as-                  to handgun homicides adds plausibility to the    adoption of shall-issue concealed carry laws is
sociated with 6.5% higher total homicide                     observed relationship. If the relationship       associated with higher baseline homicide rates
rates, 8.6% higher ﬁrearm-related homicide                   between shall-issue laws and homicide rates      so that we are picking up not a causal effect
rates, and 10.6% higher handgun-speciﬁc                      were spurious, one might expect to see the       of these laws on homicide but a systematic
homicide rates compared with may-issue                       relationship hold for long-gun as well as        difference in baseline homicide rates between
states.                                                      handgun homicide rates. Moreover, this           states that do or do not have these laws.
    A major reason for inconsistent results                  ﬁnding is inconsistent with the hypothesis       However, our ﬁndings hold even when the
in the existing literature on the effects of                 that permissive concealed-carry laws deter       analysis is restricted to states that started with
concealed-carry laws may be that the re-                     crime by increasing the presence of armed        may-issue laws at the beginning of the study
lationship between concealed-carry laws and                  individuals. Were that the case, one would       period and adopted shall-issue laws during
homicide rates was different during the period               expect to see lower handgun, nonhandgun,         the study period.
before and after the early 1990s.11,15 It is                 and nonﬁrearm homicide rates in shall-issue          An additional limitation of this study is that
possible that despite the enactment of early                 compared with may-issue states. The lack of      we could not consider the enforcement of
shall-issue laws in the 1970s and 1980s, the                 an association between shall-issue laws and      concealed-carry laws.26 Enforcement of these
demand for handgun permits in those states                   long-gun homicide rates is also inconsistent     laws may vary not only among states, but also
was modest. There has been a striking increase               with the hypothesis that the presence of more    among counties in the same state.11 In ad-
in the demand for pistols, especially those                  concealed weapons escalates the level of vi-     dition, we did not have information on the
designed for concealed carry, during the past                olence in encounters that may involve a long     number of concealed-carry permits issued
decade.24 Recently, Steidley found that the                  gun.                                             in each state or the number of homicides
adoption of shall-issue laws during the period                                                                committed by concealed-carry permittees.
1999 to 2013 was associated with a persistent,                                                                    It is also important to note that we ex-
long-term increase in handgun sales in all 7                 Strengths and Limitations                        amined only fatal ﬁrearm injuries. Further
states studied.25 Our analysis provides further                 This study has several novel strengths,       research should investigate potential effects of
support for the hypothesis that the relation-                including the use of both count and linear       concealed-carry laws on nonfatal ﬁrearm
ship between shall-issue laws and higher                     models, the use of recent data (through 2015),   injuries.
homicide rates increased over time, as the                   and the disaggregation of homicide rates.            Finally, we were unable to analyze the
regression coefﬁcients for these laws was                    Nevertheless, caution should be exercised in     impact of permitless-carry laws because of the
higher for the second half of the study period               assessing causality from an ecological study     small number of observations. Only 4 states

 TABLE 3—Sensitivity Analyses of Relationship Between “Shall-Issue” Concealed-Carry Permitting Laws and Homicide Rates: United States,
 1991–2015

                                                                                                          Homicide Rate, IRR (95% CI)
Type of Analysis                                                                      Total                         Firearm                            Handgun
Main analysis                                                                  1.065 (1.032, 1.099)           1.086 (1.047, 1.126)                1.106 (1.039, 1.177)
Analysis restricted to states that adopted shall-issue concealed-              1.063 (1.028, 1.099)           1.068 (1.030, 1.108)                1.074 (1.002, 1.150)
 carry laws during study period
Analysis using raw count of homicides with population as the                   1.051 (1.020, 1.083)           1.079 (1.039, 1.120)                1.139 (1.067, 1.217)
 exposure variable
Analysis restricted to states with population > 1 million                      1.055 (1.023, 1.087)           1.067 (1.030, 1.105)                1.095 (1.029, 1.166)
Analysis restricted to years before 2003 (1991–2002)                           1.058 (1.014, 1.104)           1.067 (1.019, 1.116)                1.107 (1.037, 1.180)
Analysis restricted to years after 2002 (2003–2015)                            1.064 (1.009, 1.122)           1.100 (1.028, 1.176)                1.274 (1.092, 1.488)
Analysis using Supplemental Homicide Report data instead of Vital              1.044 (1.006, 1.083)           1.094 (1.047, 1.143)                1.106 (1.039, 1.177)
 Statistics data

Note. “Shall-issue” states are those in which there was little or no discretion; permits must be issued if requisite criteria are met. CI = conﬁdence interval;
IRR = incidence rate ratio. All models include year and state ﬁxed effects and control for the following time-varying, state-level factors: household gun-
ownership levels, proportion of young men, proportion of young adults, proportion of Blacks, proportion living in an urban area, total population, population
density, median household income, poverty rate, unemployment rate, per capita disposable income, per capita alcohol consumption, violent crime rate,
incarceration rate, per capita law enforcement ofﬁcers, universal background check laws for all handguns, waiting periods for all handguns, and permits
required for all ﬁrearms.



1928   Research      Peer Reviewed     Siegel et al.                                                                       AJPH      December 2017, Vol 107, No. 12
                                                                                                                                                               AJPH RESEARCH
                 Case 2:19-cv-00617-KJM-AC Document 20-1 Filed 08/02/19 Page 79 of 80


had permitless-carry laws in place during the                 6. Lott JR Jr, Whitley JE. Safe-storage gun laws: acci-          26. Lott JR. Not all right-to-carry laws are the same, yet
                                                              dental deaths, suicides, and crime. J Law Econ. 2001;44:         much of the literature keeps ignoring the differences. Crime
study period. However, in the past 2 years, an                                                                                 Prevention Research Center. 2014. Available at: https://
                                                              659–689.
additional 5 states have enacted such laws.                                                                                    ssrn.com/abstract=2524729. Accessed April 15, 2017.
                                                              7. Zimmerman PR. The deterrence of crime through
Elucidating the impact of permitless-carry                    private security efforts: theory and evidence. Int Rev Law       27. Wolfson JA, Teret SP, Azrael D, Miller M. US public
laws will require follow-up for the 9 states that             Econ. 2014;37:66–75.                                             opinion on carrying ﬁrearms in public places. Am J Public
                                                                                                                               Health. 2017;107(6):929–937.
now have such laws in effect.                                 8. Ludwig J. Concealed-gun-carrying laws and violent
                                                              crime: evidence from state panel data. Int Rev Law Econ.
                                                              1998;18:239–254.

Conclusions                                                   9. Aneja A, Donohue JJ, Zhang A. The impact of right-to-
                                                              carry laws and the NRC report: lessons for the empirical
   Despite these limitations, this study suggests             evaluation of law and policy. Am Law Econ Rev. 2011;
that there is a robust association between                    13(2):565–632.
shall-issue laws and higher rates of ﬁrearm                   10. Rosengart M, Cummings P, Nathens A, Heagerty P,
homicides. The trend toward increasingly                      Maier R, Rivara F. An evaluation of state ﬁrearm reg-
                                                              ulations and homicide and suicide death rates. Inj Prev.
permissive concealed-carry laws is inconsistent               2005;11(2):77–83.
with public opinion, which tends to oppose                    11. Hepburn L, Miller M, Azrael D, Hemenway D. The
the carrying of guns in public.27 Our ﬁndings                 effect of nondiscretionary concealed weapon carrying
suggest that these laws may also be inconsistent              laws on homicide. J Trauma. 2004;56(3):676–681.
with the promotion of public safety.                          12. Sommers PM. Deterrence and gun control: an em-
                                                              pirical analysis. Atl Econ J. 1980;8:89–94.
CONTRIBUTORS                                                  13. DeZee MR. Gun control legislation: impact and
M. Siegel conceptualized the study, led the data analysis     ideology. Law Policy Q. 1983;5(3):367–379.
and writing, and was the principal author of this article.
                                                              14. Murray DR. Handguns, gun control laws and ﬁrearm
Z. Xuan and C. S. Ross assisted with the study design
                                                              violence. Soc Probl. 1975;23:81–93.
and analytical plan. All authors contributed toward the
interpretation of data analyses, critical review of the       15. Ayres I, Donohue JJ III. Shooting down the “more
article, and revision of the article.                         guns, less crime” hypothesis. Stanford Law Rev. 2003;55:
                                                              1193–1300.
ACKNOWLEDGMENTS                                               16. Plassmann F, Tideman TN. Does the right to carry
Support for this research was provided by the Robert          concealed handguns deter countable crimes? Only a count
Wood Johnson Foundation Evidence for Action Program           analysis can say. J Law Econ. 2001;44:771–798.
(grant 73337).                                                17. Regoeczi W, Banks D. The Nation’s Two Measures
   We gratefully acknowledge the assistance of James Alan     of Homicide. Washington, DC: US Department of
Fox, PhD, the Lipman Family Professor of Criminology,         Justice, Ofﬁce of Justice Programs, Bureau of Justice
Law, and Public Policy at the School of Criminology and       Studies; 2014.
Criminal Justice at Northeastern University, who kindly
provided the Multiply-Imputed Supplemental Homicide           18. National Archive of Criminal Justice Data. Uniform
Reports File, 1976–2015, including the data sets and          Crime Reporting Program Data Series. Supplemental Homicide
a codebook.                                                   Reports, 1981–2015. Ann Arbor, MI: Inter-university
   Note. The views expressed here do not necessarily          Consortium for Political and Social Research; 2016.
reﬂect those of the Robert Wood Johnson Foundation.           19. Rokaw WM, Mercy JA, Smith JC. Comparing death
                                                              certiﬁcate data with FBI crime reporting statistics on US
                                                              homicides. Public Health Rep. 1990;105(5):447–455.
HUMAN PARTICIPANT PROTECTION
This study made use of secondary data only and did not        20. Supplementary homicide report (OMB form no.
require institutional review board approval.                  1110–0002), offense 1a. Murder and nonnegligent
                                                              manslaughter. Washington, DC: Federal Bureau of
                                                              Investigation; 2017. Available at: https://ucr.fbi.gov/
REFERENCES                                                    nibrs/addendum-for-submitting-cargo-theft-data/shr.
1. Centers for Disease Control and Prevention. Web-
                                                              Accessed June 17, 2017.
Based Injury Statistics Query and Reporting Systems: fatal
injury reports. Available at: http://www.cdc.gov/injury/      21. Fox J. Multiply-imputed supplementary homicide
wisqars/fatal_injury_reports.html. Accessed March 15,         reports ﬁle, 1976–2015. Boston, MA: Northeastern
2017.                                                         University; 2017.
2. Donohue JJ. Guns, crime, and the impact of state right-    22. Lott JR, Mustard DB. Crime, deterrence, and right-
to-carry laws. Fordham Law Rev. 2005;73:623–652.              to-carry concealed handguns. J Legal Stud. 1997;26:1–68.
3. Lott JR. More Guns, Less Crime: Understanding Crime and    23. White H. A heteroskedasticity-consistent covariance
Gun Control Laws. 3rd ed. Chicago, IL: The University of      matrix estimator and a direct test for heteroskedasticity.
Chicago Press; 2010.                                          Econometrica. 1980;48(4):817–838.
4. Miller M, Azrael D, Hemenway D. Firearms and               24. Smith VM, Siegel M, Xuan Z, et al. Broadening the
violent death in the United States. In: Webster DW,           perspective on gun violence: an examination of the
Vernick JS, eds. Reducing Gun Violence in America:            ﬁrearms industry, 1990–2015. Am J Prev Med. 2017; Epub
Informing Policy With Evidence and Analysis. Baltimore,       ahead of print.
MD: The Johns Hopkins University Press; 2013.                 25. Steidley T. Movements, Malefactions, and Munitions:
5. Siegel M, Pahn M, Xuan Z, et al. Firearm-related laws      Determinants and Effects of Concealed Carry Laws in the United
in all 50 states, 1991–2016. Am J Public Health. 2017; epub   States [dissertation]. Columbus, OH: The Ohio State
ahead of print May 18, 2017.                                  University; 2016.



December 2017, Vol 107, No. 12        AJPH                                                                                           Siegel et al.   Peer Reviewed      Research     1929
      Case 2:19-cv-00617-KJM-AC Document 20-1 Filed 08/02/19 Page 80 of 80



                              CERTIFICATE OF SERVICE
Case Name:      Baird, Mark v. Xavier Becerra             No.     2:19-cv-00617-KJM-AC

I hereby certify that on August 2, 2019, I electronically filed the following documents with the
Clerk of the Court by using the CM/ECF system:
DECLARATION OF R. MATTHEW WISE IN SUPPORT OF DEFENDANT'S
OPPOSITION TO PLAINTIFFS' MOTION FOR PRELIMINARY INJUNCTION
I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.
I declare under penalty of perjury under the laws of the State of California the foregoing is true
and correct and that this declaration was executed on August 2, 2019, at Sacramento, California.


            Tracie L. Campbell                                  /s/ Tracie Campbell
                 Declarant                                           Signature

SA2019101934
13978109.docx
